Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 1 of 127
     Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 2 of 127
                                           .                                            N

Foln 70:                   Unltedstaf Estate(a
                                             TndGeneratlon-sklpplng- lsfer)
                                              ax Relurn
(R@< Ju# 1WB)              Fe- ofa e.'M- nore- laen:- t- œ ite Sta- (- - - lnen.e - ).To -                    oMB No.j54s-œ j5
(M- t-- r- o                 51* for,- ,o nœ d#IY afe 0- -* 31.1G andM foœ œ ve 4,4- .
1t- 0-- - - '                  For          rk Radue n Au Noœ .y- page 1@1** -     * Ine- e znnm
    la lw - t'ar
               a tr-      ari mkdh initœ tar? rnake ---- l
                                                         fanyl lb lw - t'skxtrw                               '            tyno.
1
%      J . Raymond                                            stuart                                                   t cs40
 Q 3* te f<'=----l
                 domicil
                       elattk- ofdeathta nty.<at*.e        3* 9q# e k,i
                                                                      le                    bi
                                                                                             dh      5 Date4 death
J         z
          In
          Ip Iàn
               orIorYl
                    'pver
                      count/ F ori                                19g7                      ()9        January l8, 1998
7
*
  Ba Na- ofev-/or(- pv 2ofQ:@ln- ctes)
     Pam ela B . Stua rt
                                                           % rEx- vs.a
                                                              oute:ci
                                                                       du-'-'(
                                                                             num- a sat-t
                                                                      t- .orrm toffo ;st
                                                                                            i
                                                                                            nclte apart-ntorsui
                                                                                        te;gndaPc- e)
                                                                                                              lex.œ rural
 * -           . '         wxm- t- e- aol- i- v - s, 5115 Yuma street, Nw
:
ï                      : 1108                                 washsngton, Dc                20016-4336
Q
J n Nanwand* enofcee ''*'-'-wi1eml> te orestate* <e                                                                  a Ca nonber
      N/A
 t                                                                                          *- *''-                              -
 * 3 11Y - <hY tde M -te.&Kkhere> C)andattachaçee edcopyofthee .: lfForm 4768isatœ he.Ct!G hefe>'
   1Q lfK'
         .heuseR-1WattachG chKkhere#'C)
     $ Totalg-m.qotâte1
                      - exnb-bn (from parts,Rv-xrgtulao ,paqea.item 12)                                1 2 116 y033 00
     z Totalal
             lowawede 'eHvm(from pafts,R- tuke .page3.i    tem D ).                                    2 2 ê151 ,03 3 00
       Taxaseesu. (subtra. lineafrom 'ioe,) . .       .. . .. .. . ... .. .                            a    625 ,t)00 0 0
     3
     4 M jtzste 'Axbleglfts(H 2 taxablegl
                                        fts(wMintheY ingofsKtîon2*31madebythede- ent
       after*     * 31j19764otherthangiftsthatar@indudblei
                                                         ne 4nt'sgre e xte    & 1*)1                   4            -''
                                                                                                                      e--
                                                                                                       s       625,000 00
     5 Add Iines 3and 4 . . . . . . . . . .                 . . . . . . . .
                                     ne5 frx Table A on page 10 ofte i
     : Tentative taxon the ax unton li                               rt
                                                                      stnlœ ns .                       6       202 e050 00
     Ta lf1
          :* 5 exee :$10.c .  A .œ tœ the ' --'oflne 5 or$17e1> .A .#
         li
          ne 5is$10.
                   * , % œI- .ski
                                p Qnes?aœ d 7b and ente -0-onli
                                                              ne 7c. 1%
       b Subtract$10:* 0.
                        % fr* I
                              ine ia . . . . .                     . O
      l Enter5% (.n5)ofli
                        ne 7b . . . . . . . . . . .
                        .
                                                                                                       1%
     8 Toœ tentati v.tax(addIino 6.and 7c) . . . . . . . . . .                                         B                             -
     : TotalO taxpayabl
                      ewithr-       * giftsmadebythed- entae rr- * 31.197%.le tldeglft
 <     taxesbythed----œ t'fs- fœ sudlv uxas*are4 sli    tgifts ' 25131* *K*eaw-- Yt
 2     was*edonorof'=---Ai  fl *'$d - ar4indudlblein med-'----rs- otate(- 1*tnx41*4                    9
 j 1:r.m-estat  et ax( s'l
                         het-
 E $1 Kn vimum unlfied cre l
                               ln@9fm j   if:e8)........j
                             againstestate tax . . . . . . . . .
                                                                 .j. .yj,.;5., . o.o lô 22,05 00
                                                                                       ,
 o
 O 42 M lustmenttouni
                    fiedce it(shK adjustmo tmaynotexr'
                                                     .
                                                     e V.
                                                        c .
 1
 -1
  . Ja    S-owawe
          xl  pageun
                  7oiff
                      -theeain
                      i      -s-
                               'v1
                               . e
                                 su-
                                 t 1
                                   nns.)
                                   bpa ctI.
                                          ine.
                                             ,c.from
                                                   .q.
                                                     ne.
                                                       ,,).
                                                          ....
                                                             .. ..
                                                               .. .1
                                                                   .2 -                                'a      20 2 ,0 50 00
 e
 t. 14 Subtractline13from li ne10(Y tdonotenterlesst%nzero) . . . . . . . . ..                         ,.
 a. 45 GreditYrstatedee taxes.Do notentermorethanIine :4.Fi      gœet- cre itby using me a * ton
       I
       lne 3 t-''
                - $* ,* 0.*--Tabl e B M the instfucti                  lt*v**--* (- instructe s) .
                                                    ons and mto çh ----'                               15                 0 00
                     5 flxn nnl 14 . . . . . . . . . . . . . . . . . .                         .       16


     19   Gre itfortaxonpriortra/AS'
                                   f- (fre Sçhe ul/Q). . . . . . 1:
     a    Total(>aaIlnes17.18.and 19) . . . . . . . . .
     21   Netestatetax(subtrad line20frx li  ne16) . . . . . . . .                                     2$
     22   Gereration-skippingtransfe taxe (fm Sche ulpR'PM 2.li
                                                              ne10) .                                  22
     23   Totaltrae e taxes(aœ Flnes21and22) . w . . . . . . . . . .                          ..       23                  O 0
     24   Pfie payments-Ex#aininanattaehe stateme t. . . . . . . 24
    25 Upite StatesTreu ul O nda red '-M in pqFrentofestate tax . . O
    24 T             24 and25/. . . . . . . . . . . w . . . . . .                                  ZB
         otal(e li
                 nu
    27 Balax e due ofove      en subtractIine 26 fr* Ii* 23). . . . . . . . . . . . . 27
Ure rpene-
         ' ofe .Idm)l  arethatlhaveexae e *i@re m.. 'e *' nemnrnpœl/nq '<'Oœl
                                                                            e:e #aterr- ts.andtotlw Y toffnyknoe geart uelef.
*+'ma,       R dx #ete.ne eationof       othertY ee ex= torisbasedona:inf- te d wh' e fww ne- N% e           .
                                                                                                             4/ l6 /99
 Si
  qnatud s)ofexecutods)                                                                                     OatB

 v                                                   55 Hilton Avenue
              ,w   2      .                          Garden Cityz NY              11530                      4/ 16 /99
 si
  qnat eofprm arerotherth      xecutor                               Ad4ress(and ZIPcode)                   Oate
                                                     Cat W .205488
       Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 3 of 127

:ym ZX & * ;-9P

ë
vœo o'              J . Ra       ond Stuart
IGHEDULE de uneralExpen- s and Expenses Incure in Administering Pm - rty Subiectto claims
10*:fb not#Yto/tWs--<-'''> -                ofH nfngterfœ prom rl notsubp
                                                                        ' tto claîms.r'
                                                                                      X ty m ee l- m - te insiructions
lrSche ule L.
  Ifexx utors'comme ions,attornl fee .dc..are claimed andall owed asa deduction forestatetaxpurposes,they are not
llowableasa deducti
                  onin * mpubn 'g the 'xvxhle incom e oftheestatefe Fe erali
                                                                           ncometax pu        R A are allowableas
nincome tax dedudêonon Fo= 1541ifawaivarisfiled towaivethe de uctl
                                                                 on on Fofm 7* (---the Form 1041 '
                                                                                                 mstructions).
Item                                           e<-.--.p.                                      g..0     sjm mk      yow amount
lumW
       K Ful:eole&xœe m Indian River Cremations                                                 745 .00
  1      Memorial Service - Vero Beach Community Churc                                          700.00
         Funeral Reception Expense                                                            1,160.00
         Cemetery Expenses and Lot                                                            1,454.00

                                     lrot:lhzr::'i exrMprMres .                                .      .            4..f.059
                                                                                                                .-..          .00
                                                                                                                        .-....---.
        B. Adm lnisH e n e
        a v a,toa 'comm-                    .:aw,,.- .        'xv - ' (stri
                                                                          keouttheu Msmatdo- 0 * .   -.0-. f.0..0
                                                                                                 ) ..7             0 00
                                                                                                                . .. -r..- ..


                                                                                                                 79 ,000.00
  2     Attorneyf           - -------*---- *# ree                 (Strikeoutthe wodsmqtdo Iotappl#.).           ..-..-.....---.....-
                                                                                                                       r.000 . 0o
                                                                      (st,kaoutoewo-s.a'don- aw w.t.            ..-.5
                                                                  .
  3     Accountantf           œ ntœ timate                                                                          - - . .--- .- . . .
                                                                                                                                 .-




                                                                                               E-      '''*
  4     M iscellann 'q ex        :
          Appraisal Fees                                                                             850.00
          DMV Fees                                                                                   147.00
           Obituary Notice                                                                           318 .00




         Rtalmi scellc eous ex- ses fr* continuation scbe sles (oradditionalsheets)
         a/a chod tol
         vota,mixel atNs
                      n-m/xi
                         -sex-uk -
                                 . . .
                                     . .
                                       . .
                                         . .
                                           . . . .. .
                                                    . .. .
                                                         . . . .. .
                                                                  . .
                                                                    . . . .
                                                                          .. .... .......                           1 '31s -00
                                                                                                          159 ,374 .00
      TOTAL (Al  so enterortPart5.R        ltulation, e 3.atitem 13. - . . . . . a . . . . . .
 '
 Ifmore space ls n-      .attach the œ ntiY atbn e e ule from the end ofthis package œ'additix al*- tS oflhe same aize.)
 )
 See tbe lnstructions on the revea e sidepl                                                       so oauje J- eage 23
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 4 of 127




               >9
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 5 of 127
                       PAMELA B.STUARTJET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUARTSETAL
                                LT.CASE NO.312013CA* 1523 - DçACASENO.49. 16-1921
                  t.
     *   . %. *




                         *%ox &*.K.se%                         FW XR -. - p;g w aoax c. r y
                              .       '                           N @- -*'ramm emY .
                                                                                   *- -
                                                                    lojK- xw.- - .v..hv
                                                                                      '                          pe-

                                                                           F# * '='''eazl'
                                                                                         - a ear


                       Prv rty: 1760NM               G .WG                  DC                        > Nm * 7X95A.r 2
                                ImkD                                                                  ()m< J-KE.e u
                                                                                                      N- L- N@)
                                                                                                      3-***- - %-      IWIW Y
                                                                                                      ouj       ljjax,
                                                                                                      Pdltlhte         l%14C2e ,4:î3'M
                       m reI Ar e œ Se ForMkxbiole
                       Ad4> 1 I7X N8t!
                                     < NW.We + n,X 2*36
                       S* rl TH SY BGIdInP LLC.
                       Me l
                       .   w
                            . Jf.
                                r                 6.z..
                                   .ll:ljhlljjlllrz           ;(s.
                                                      -.4..i-ar  ;).
                                                                   :;
                                                                    1j(..Jk.:.'â.,t: ' ..      '!'-..z':J -;;'u
                                                                                                        i2.   ..
                                                                                                               !7...?.!:;.;:.7-.
                                                                                                                               c?
                                                                                                                                ,;
                                                                                                                                 ,7 .x. -.... lk:.,
                                                                                                                                                  .TCI.IIIIjjIt:jI:;,IIjjIIIC..
                                   A .*                                    '                                                                                          e>
                                                              A     .          *
                                                  1x >        9*-                    '

                        '-- '- - -                      $.sz lsxxjle a tnw l- l- wlzae                             ,-              -             5.1
                                                              C*-*'- -.
                                  75e *                       P * ''Fe                * tw                                                                      *

                                      .                                                     *-
                                  lœ
                                   '# .
                                      W                       M 'C- F-'
                                                                      . FG A*G Y X- - C-
                                           '                  -         :- %                                                                            ;
                                  %6*.* l                      Y M*N* Ge *'= R'
                                                                             '--e'''''
                                                                                     >:* Ae *tk                                                         I
                           ''O
                                  r se œ       ***             - .  e           u .rH *- *   4
                                   G .œ                        AIhY R- G0-F-..-2
                                                                              'F-..wAO- ATA IwU-                                                        I
                                                               D               >P*l*
                                                                   o       W                    '                                             D.M
                                                                       -           L- >                                                        .4
                                                               1i*#*#'R*> EMY o                                                             11 .D
                                     -                              s - a - *.- --w'mx
                                                                                     - - '- '-                                             am *
                                                                      o< *                                                                 41 *
                                                                    11               A
                                                                     wx- -p.w                                                                $> .1
                         -                                             w- -                         '                                       $
                                                                       o !;d p                                                              : *
                                                                       OW- Q                                                               1 *
                                                                       o       -      e LN- 'E**                                            1< *
                                                 1        .l# Ce           > 4m T
                                                                                               r,.e      T                                 e 131*
                                                                                                                                                .
                             zm nse                   71KY                                Te                                                        *                  M W




                         j
                         e                             r.5:
                                                         2+0 *.d;6lw
                                                                   yxIKjn&&                                                                                         ny'd'


                                                                                          3031
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 6 of 127
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 7 of 127
                                                            aver
                                                     <     'Mx
                                                   G.;
                                                   . $.'l''.' A
                                                              t1
                                                   h.'v    .'s'

                                             Ai*ftkatfotrlle lnitkl*e


                                    RESTORE A SSISTAN CE
                            NO'
                              I'ICE OF APPLICANT INELIGIBILITY


   01/09/2019



                       Pamela Stuad
 ApplicantN ame:
                       5115 Yuma Street.NW
 Propem 'A ddress:
                   20016
 W ashington,D C

 DearApplicant:

 This letter is to m tify you that you are IN ELIGIBLE for Restore A ssisl nce through the
 District of Columbia H ousing Finance Agency's Homesaver Program due to one or m ore of
 the follow ing reasons:


          Delinquentpropertyrelatedexpenseamountislessthan$2,500.00
          Delinquentproperty relatedexpenseamountisgreaterthan$60,000.00

     V Propertyknotyourprimaryresidence
          Head ofhousehold orotherpersonts)applyingforassisunceis/wasnotnamed ontheDeed
          Unableto determ inequalifying hardship

          Income isgreaterthan $140,640.00
          M onthlypropertyexpensepaymentisunsustainable(greaterthan38% ofyourgrossincome)
          Unsatisfactory paym enthistory priorto Hardship

    j
    yj Other
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 8 of 127
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 9 of 127
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 10 of
                                      127
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 11 of
                                      127




    %3
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 12 of
                                      127



                                       ATTO RNEY AND COUNSELLOR AT LAW

                               = /.
                               .
                                                       Mzez.v .# ' '
                                         xzsr.zF.Azaeez UF.# .'
                                        # ' ' ,.1 .& zw as
                                          F-
                                           *      ..P 'J pyaw rr               TELECO PIER
                                                                             2o 2 -8 a l -2 2o 2
                                                                          E-MAIL:pamstuart@aol,com
   MEMBER DC, F'L,MD,NY. AND VA BARS                                     http://www.pamstuartl
                                                                                             aw.
                                                                                               com
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 13 of
                                      127




                                #
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 14 of
                                      127
                                                                                           qipn-ô/af
 Schwab One*TrustAccountApplication                                                                                             charlrsscuwx'
 '   Usethl:appblcationtoopen:Schwqb0neTrustaccotl  ntând/nrtoopepeSchwabBank                                                                      www-schwab.com
     FtlgbYi
           eldI
              nvestorchecklng*'
                              rfust(-l'
                                      BgNYl
                                          eldIfwûstorChecklngTrust-)accountwit
                                                                             .
                                                                             h                                                    1-800-435-40* llnsldetbeU.S.)
     CharlesBchw:bBan:.lblt.mentaryTrustaccouatsarenotefl glbl
                                                             efor111 YleldInvestor                                              +1-415.667-8400(ovtsldetheU.S.)
  Checklag Trust                                                                                                            +1.
                                                                                                                              -888-686-6916(rnul
                                                                                                                                               tllngqasserel
                                                                                                                                                           ces)
 .Donotu:ethlsapplltatlontoaddorremoveTrusteesfrom anexlstlngSchwabOneTfust                                                                              Ppge1of4.
  aco untQfHl ghYleldlnvestorchecklng'
                                     rrtl
                                        stBtceunt.Contactusf
                                                           ortheappr
                                                                   opri
                                                                      ateform.
 .Mlnlmtlm $1,000 deposi
                       trequifedtoopenaSchweb0neTrustacxtlnt.ThedeKsi   tmlnlmvm 1swaived
  I
  fmuopenaHlghYlel   dInvegtoroheckfndTrustaccotlnt.lfwueNtabff
                                                              &hanonthl
                                                                      ytransferofat(east
  $i00thfougheltberDlrectDeposl torSchwabMoneytlnkforgmuQpenaScNwabBankI      nveatFi
                                                                                    rstTM
  VlsaSlgnature*credltcardacumnt.tfœwfeglsteringfrom anexlstlft Scilwabaccotsnt,tbedepoaltmlnlmum
  does notapply.
1.E:lailleb Y:n,StàwabQ> Tru:tAccoqnt
cl, qk onm
      openanew Schwab0neTrustaccount.(Cemplel:Sect*ns1.
                                                      -9.
                                                        )
D Re/eglste?murexiki
                   ngSchweborSchwab0neaccounttûaScll
                                                   wab0neTrustaccountandReepthesameacountnumberi
                                                                                               fa1ttheçqffentaccount
      holdefsereal
                 sotheTfuAtees.(Wrlt
                                   eth@acollntnumberbelowaflëtomplateseetlens1-5and8-9.)
      Noœ Ifmuwl shtokeepthesarneaccountnumberanda1IthecurfenteccoklntholdersarenolalsotheTnatees,youmustencloseaI
                                                                                                                 ettersl
                                                                                                                       gned
      W a1lcucentaccountholdersatl
                                 thor
                                    lzlngthlsrequeRt.
      A
      src
        -l
         - bto
             rs
             *)*ç
                -# :on:                             -

      tnlplrtRt#@t*f*:P0:andoptlon:Tradlng
      I
      fyour4xl stlngacconnthalaPowerofAttorfey(P0A)whl
                                                     chmuwlshtoretalnonwurTœstaccount.el   ITnlstees()
                                                                                                     fth@Tmstmustcompleteand
      slgnenewN wefofAttorney,Ifmuraccounthasbeenapprovedforoptl oflstradlnganëyoue tl
                                                                                     ldl
                                                                                       lketolradeoptlonsinyoufTrustaetœ nt,orIf
      tilereareoptlx sinmurexlstklgSchwaborSchwab0neacx unt,alITrusteesmustqompleteandsl gnanew Schwaboptlon,Marglnafd Short
      CapabblltlsApplieôtl:n.

2.Nllqtlnfermatlon ( Requl red)
Weresp:d mkl  fpri
                 vaty.ClAarl
                           esSchwab& Co..Inc.(*scl1wab-)*plusethel
                                                                 nformatlonyGlpmvidetoopenandsel  vl
                                                                                                   ceyouraceounts,Ommuni
                                                                                                                       eate
wlthyovandprovl deinformationaboutpe uctsandservl  çes.RaidaboutSchwab'sprivacypof
                                                                                 leyatwww.sthw:bqcoqvprl
                                                                                                       kacy.
Indl4atetlo The@fTzust:
Z
DoRev@eableUvlngPtl:twhefethel-  /tl
                                   stert#gTresteets)af
                                                     ldCtlrfenlBefla#el
                                                                      aryll
                                                                          eslafeaIIlhesarrleIndlWdu@l('
                                                                                                      s:
                                                                                                       ) 2 .Z 6-V d'b/Z h/t@
   the?Revocibl:uvlqgT' fust' CllrrevoeableLlvle Trust* Z TestamentafyTrtlst*                       * tY
                                                                                           other* .dZ                           'z'ê.
                                                                                                                                .


*pl
  eax IotethatnotarlzqtlonofTrtl
                               stppxi gnaterets)IsfeqturedIneectlon9,paga4.                             r.-e- Ap R tlct.
                                                                                                                       j k'
                                                                                                                          iyuy k.'
                                                                                                                                 r
 Ir
  'tl:                        fe..
                              '  slamdnt.i'y'lf
                                              'e0       '                                                 z''''-'-                  Da* ol%
         6(œeedentYf/fll #@ Vh'O&ô 7&.W t-r' -Z-t!-' z- /l6Q.7d%
            ..
                 '
                      .   .                                              ' /Z-                                                                .
                                                                                                                                              -'         '0
 YrtstT4.I
         DNQrAeZ(1fAvoea/m
                         lel
                           jei
                             /l
                              gTr
                                uq.và t(
                                       M,
                                        z
                                        '
                                        *ei
                                          2:1 tp
                                               1' uf
                                                   nef
                                                     -) N'WMIO.î fMmne,1   %4
                                                                            1Revoeabl
                                                                                    e.nuknendeY?
 hlamelfT       .'
                       oô
                 frustef
                                6    ' é.
                                        o               Npmlxhf'
                                                               rzll.
                                                                   e êN g-l'
                                                                           œztee
                     H t-:-
                          l.,1'               z /'.k./1A-.r
 RameGfTfume/co-
               Tœstpe                                                                NemeefTruglee/corfustee

 ttusltwlfk- tzetlk Nyme
 '                                                                                   T/tlslo#œandoz/seltltgNgmp
 B:s.tlle0:gi
            f!lT= tAm ef:tfkteeerlAmendedofRe&teted?         Dtetë mfAmêrdmefttlslofReslmemenqej                      'Rœ $:M -medWQ,*1.- @1lheitgteefteqtef<at*l;
 D ws D-
 T:UslK1a11)n#Addfgs ->
         6/ -.S' ..a .       4 -p*
                     2z?z,../.                                             ''Az) C .sel-
                                                                          é-
                                                                           .           ateZ1pjk:<
                                                                                        -6ctï                                ,
                                                                                                                     . o-.?(,.
                                                                                                                             J
     t TM t@tth%Shafooler:r4Publkl#paid Cemp&e
      No I
         ZIY*S 4I
                f@
                 >S.
                   *enteff
                         m sr
                            e R:mp                                 -        --.
                                                                              -              mfqltf
                                                                                                  gtgri
                                                                                                      gv bel                  .'
                                                                                                                               à
 Trr
   tl
   ustttAfq
    s      nzual
          qo   wl
                el
                 t-e
                 lw-t;':DDt
                          ul
                           auöeerfS$a:sm
                           n          5,f
                                        )*o (34:z155..
                                                     (
                                                     1*(*-
                                                     0    :421*.,
                                                         -$     9999 (D$$:2o.
                                                                9:         5,
                                                                            (0xm.
                                                                               41.
                                                                                 44*.@w
                                                                                 *e@ % D $xo
                                                                                          0.
                                                                                           0.o(
                                                                                             *o-
                                                                                               -$49:9*,
                                                                                                      99*9
                                                                                                      :.9 rQsStltm
                                                                                                               ts a
                                                                                                                  esto
                                                                                                                 o.
                                                                                                                  t  m/o
                                                                                                                       prrvo
                                                                                                                          Morœ
                                                                                                                             e epetlfyk &
                                                                                                                                        *
 œeralI   qvesllpeotobydkaQfVfll  stAtt % fs
                                           l:Q (Ypi  œlP'e:ere:tl en        tQme Geewth D Spxvs    ale
 A1lstatementsandaccount-relatedcorfespondencewlllb:malfedtolheTnlstmaillngaddfe:sllstedabove.lfw uwould11R4dupllcatestatements
 magledtootherpaftles,please attaaha Iettef*1th malllnginstfuctlons.



      Br/kelag@Predllnt::#:tFD1(NI
                                 n:;l44*NoBankGllalante:*Ma#kea.Valu;
 Felttie ke*stzlw::vs-eO tvl
 ''.n':- -,
 ,&;,u,t.umu               ----                             ----
                                                                                                                                         jjjjjjjjjjjjjjjj
 17099Gharlesschwab&(1.,lrkc.AIlrlghtsreserve MemberSîPC. F'rA0695740309-
                                                                        .830) APPl0* 043(04/09)
 60M31873*5
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 15 of
                                      127

                                                                                                                                                                      Page2of4

3.Ntlsteelnfnrmatkn
AllTrusteeswhoare tocondtlctbtlslnessIn the accmlntmu&tprA idethi:tnformatlûn.lfthere afe more thafltwo Trustee:SWIo are toconductbusloess
Intheaco ant.photocopyth* AccountAppllcation,complete Sectlons3,8 and 9 foreioh additlonalTnlsteeandpttaçh!hBphotocoplesto !heorlglnel
 AqcountApplicatl/n.As requlred byfederallaw,Schwab w11lusetha informatlon prnvlded tovefify> ufidentity.
Wtlltee                                                                  C*T#lI:t*e
 Nzme(rlfat             ,.                                                               N'
                                                                                          ,molFlfaq                          (MIddle)                 (1.a:1)
                    +tz.z  e? (Ml?
                                 d
                                                          XK(LA
                                                              vs1
                                                                  g-'
                                                                    r
 lume/k .1Btzqet>            s(f)eP-0.bthork''                                           lome/tegalr4eethdôœsn(fxlR9.bpxel)
        /
        z                 tnzz/ao..l u.      .     .o..h .1 4
                                             $-.t e1                        '7
 Citw       .',J.2 God:                                   <       .'     Yeaf:atAefass   Citw Stale.Z(p6e @                                                         YedrlatAddfess
           J6 t.      '
                      -
                      J. t/. ?, .,2-.             26
                                                  .
                                                  -.
                                                                                         Pzevsouéllol':eSteetAddre*wçily.Stgte.'ipPeee(jfattslrreatztrgpesxfe l#n tKprl&œ)*aI.
                                                                                                                                                                             :)
 PtevlousH:m.Stf-tMdfwts.Clty.StMt.7lpCee(lf.1çgrzgflta#'tlre&sf4e1*::l%an11:1y*:1*)
    ng4dd %jCi
             t
             #kStlt.2l
                     p()
                       4 i    fdlffe l m@ ..    % AemF b*t      )e) '                    M:I!Iq M**neCit/kSl.te.'lpPe @tIfJiffefef!lffpm1,- 1P.O.boxelmeyb*u$e'
                                                                                                                                                              4)
  z z
 HNme'tql.p
           uw/zb
                   .         k     ?J  6*5
                      Bkt&lzles:IeleghoneN'
                                               1 .F.      co   zv    G
                                          umber CelltzlafTefegYniltlmllef                Hoek*l'
                                                                                               elephnneNx ber         Buslnes.
                                                                                                                             sT'ale#toneNpmbef Celltllir'relephnneNumber
 (7u4J?-7JJ       rJ ( )                        ooo.       o.fo-;&.     bo
                                                                        .                (        )                   (           )
                                                                                         E- 11Af4f- *(RpquktkdtoAceesetleex*untthtœp eiew'eb)
                                                                                                                                                                )
 ealAdi'/
        *t
         l
         Reqt
            lf
             qJk
               to/
                 ac
                  t*
                  #erp
                     s-
                      t'
                       hatt
                       r  Kq
                          '0t
                           -mtthA
                                r
                                oe'jh
                                  dieh'
                                    d'fb.
                                        à'f61;.(
                                        t
                  -'ID                                                                   sqciele fla xe Nvmbaf Dale4 Bpfth(fïitq/dd/myl *>Qle/%M@MenN:rO
                     ?-1         Da
                                  cy-tl
                                    .'
                                     lf-
                                       :$ /œ/
                                          *'                  MI,
                                                                Q*I
                                                                  '
                                                                  eM.1
                                                                     (j
                                                                      tmer
                                                                         .e
                                                                                         lnNumKef
 I
 DNq g )$' Qpf           i
                         vef
                           *
                           auter
                               k
                               seI
                                 DstateOsli
                                          rf
                                           la                                            Rateofllxtmœ
                                                                                                                            E1Df
                                                                                                                               lk
                                                                                                                                a
                                                                                                                                ea Lkelse Z stêt
                                                                                                                                               * IZIM4R:
                                                                                                                                                             nplfloO Dêle
 pj:-QfIsstl
           *nce 7J+J.#. z.(-.           o
                                        ppl .
                                            f
                                            a p.at
                                                 7..
                                                   -
                                                   4
                                                   e
                                                   .7
 Areptlkœwmbya@<ltNefœ me?spxify:                                                        Areytpzk- atlanye ern&mA?3Nalt
 Courl Is)ofC'
             lllxmslgp(MustlKtgll4                            Clmnt fkeolResldente       QnmtfytieshqfCltlzenshlp(MtlM l#$te .)                    tkqnljyefLeo lll.qldmwe      .
        sà Dot
             -:                 - Elotaer:       - .             rs
                                                                  A Dtw r2                Elu- U asefl                     D om-t-         .       E:lvsA Do-r:
Securitfe:fndtfstryregulationsrequtfethatwecolrec'
                                                 ttheföfl- fogInfor- tlon:               Secprftlesfndtlstryfel tetlonsreqtllfethatwecollecttllefcltowklglflfœfnatlen;
 chvcktk/tfy- .:                                                                         cNeçkvnlxel't.:
 D rmpl
      o/eu           el
                      f.
                       empl
                          wku U Ref
                                  - n sluentC1qome-kerD Note
                                                           vnp? r
                                                                l                        IElEmpkye# D sel
                                                                                                        f
                                                                                                        -eaps
                                                                                                            - u IZIRO - U stuentD is
                                                                                                                                   tl
                                                                                                                                    memaherClxo!.m>I
 rmplper                                     octqpatle pasltlon                          rmpll'er                                     atw patw posltlos
                   )*F k/
 Btlslaes:slaetM dfess                       city.state.ZlpCode                          Iluslfi- :s'
                                                                                                    treetâddfes:                      clty.Stztëzlpcode
 Ax.yôuaffkiztod1111eqmpltl'   :dk:stoekegr-bsngeormember9fmefsnexthaqgetlrFINRA.        A- yx affillMedwqholempkyedW a:> ex.chyflgelff,e bt.    rfirf*efgfbpxe,hllkp tfil
                                                                                                                                                                         '#'RA.
   amunlçlp.f:evtl/iqn thrtdkerdealer?                                                   oçemlolellsectlritiesbreeeoal .l.
                                                                                                                         '?
        QYa,   :n(
                 Iffyetms.
                         * l
                           xxlmuqtsltachpl
                                         Mtcztfomytk
                       wrActmtmtwlleô4ubmxslrl
                                                   tl
                                                    fept  oyerappf-l
                                             gtMsappllcôpefk)
                                                                   pgt
                                                                     âeestablqqmenk       ClNo C1res0    1'
                                                                                                          yes,
                                                                                                             epu  mil
                                                                                                                    s'
                                                                                                                     ldt<   .l
                                                                                                                             t4
                                                                                                                              l t.
                                                                                                                                 Tfr
                                                                                                                                   w  nwœe   mp ker
                                                                                                        ofpef@ttotmtwheTlwbmittingtlllsgppkllëloro
                                                                                                                                                    a p
                                                                                                                                                      prt
                                                                                                                                                        lgfhglllee subll
                                                                                                                                                                       slï- nt
 Ar % .dlœdof,1(ë qhafeeldarQfelk-makiu ofioefef.publlcl
                                                       yheldcœ pany?                     &reytm :4lrett4r.18%sll:reholtlerlyfflthylcyumakitïgdhfEcezefapethlio -IJc:mpôft//
            Q res(
                 II%v.
                     *pqt
                        ertompanyoame                                  .... ...          0 NO Q vesllf*yps,
                                                                                                          *'ent
                                                                                                              eltor
                                                                                                                  np&q.
                                                                                                                      yrœme                    .
                  .1%Ir@dI s b01                      3                                                  andlf4dingAm&l                      .)
 M:fitel:tptul                                                Numlm lfDeFLNWY I:         Meritalm alu:                                             Nun
                                                                                                                                                     it-fofOependent:
     ang? DM&/-               D - qed Elb vul
                                            awtxl                                         D siq- DM- - D avcmed D wit     wwu
 lneesbnantE4perieac/                                                                    lqvesknentExpedqlce
  E1- D u-i        te               D stenswe                                             C)N- Q tlml     t- Eleo- Dotenstee
*Ry'pro/dlngwufemalladdfess,yol
                              zGmsentt
                                     ofecelvlnger
                                                nallfrom Sthwab.l
                                                                fll*lmatlonabogtpptlng@ulqfçertelnemallçmnmunlcell
                                                                                                                 enslspfovl
                                                                                                                          dedat
 www-sthwabxtjm/p/l
                  vaty.

4.:rnkerageFeatureg
Mgrgln
A marglnaccountallowsyouto borrow agalnstyoureBglble eecufltles.You can use @margin Ioanto purchase addltlonalseluritles,toselllecurltles
short,toibtalnAhhrbterm saanclngorasasotlfceofoverdraftprotectiom robetteftlnder:tarldthebenefitsandrlsksofmerglfhpleeasefefertothe
SchwabMargl nQvarvlew andRiskDiscl o% re StatementandtheSchwabOne*AccountAo ement.Tbl         eim moreaboutmnrgln.Weencouragewato
uS*theeducati
            onalmat
                  erla!
                      savall
                           abl
                             eatwwwpschwab.
                                          oom/margl
                                                  n educRtlon.Yotl
                                                                 rTruslAgreerf
                                                                             lentmustspecifi
                                                                                           calyauthofiretheTrusteets)to
establlsba margin account.CheGkbelow Ifm udonotwlôh to haee themarglnfeature orlfm urTrustAgreementdoesrlotauthorlze mergln borrowlng,
Mergl
    nissutomatlcall
                  yIncl
                      uded.unl
                             essyoklcheckthl
                                           sbox. Z DoN0Taddmargln.




*2009chadesschwyb& (M.'fne.AIlllgMsreserved.MemberSIPC- FTà96957(0309-837* APP10600-33(04>9)
0 13.1.
      873.05
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 16 of
                                      127

                                                                                                                                  Pagp3of4

4.Broketag: Features(Continuedj
caallNatufl:
TheSchwabone*lntefestfeatureIsatdcmallcallyIncl
                                              udedonyœ racceunt.Thisfeettlrepayai
                                                                                ntefagtonthetlni
                                                                                               nvestedcashinyoufaccôtlnt Rates
ôfe setW SchwabandaregenvrallybasedonymlrHousehôldBal    ance:.
Cll
  entswith$500400ormoreinHoueebol     dBalancesm:#fequestasweepmoneymaretftl      ndasanaltematl e bylpeaklngt/thelrSqhwab
representatlve.TheyleldsofsweepmnneymarketftlndsefegenerallyhlghefthanIntefestratesoffefedbyeltherSchwabtrSchwab8ank.
Schwab'zCashFeatklres:fefurtherdescrlbedInSchwab' s'oashFeattfre:DlsclogureStatefnentforlndl
                                                                                           vldualInvestorsl wbl
                                                                                                              chyouwlllrecel
                                                                                                                           veat
accotlnlopenlng.PleaoectmtactSchwabforcur/entlnformatlontm Mterestratesandmoneymarketylelds.
Entlll
     mellf:lEleltelml
                    oTrad:cenfllmatlonsCeflnflrme'')
Ifyou hav: provlded yotlzemalladdress.p tlwlllsoon recelve anqmailthatwllltellyouh- to recelve papefless tradeeonflfmatlonsend the assoclated
prospedusesanddlsclastlfesbyemall.Untilwefecelvearespcnsetonuremall,w tlwlllrecelvepapertfadecenhrmatlonsanddlsclœ uresthrctlghthe
U.S.mallaYoumayenfollInourelectronlcdelle fyseœlcesorreturntodellverythroughtheO.S.mallatanytlmebyfndlcatlngyourpreferencesonllne.
Z N:,atthlstl
            meldonotwanteconirrns.                                                                                                '
5.CashMaqagement
Pleaseselectoneofthefollowiftgoptlonsforycureverydaycashmanagementneeds.Bothsnlutlonsoffergreatvalue.lncltldlngunllmltedGheckwrltlng,
unllmltedATM feerebates,nomonthlyfees,freestandardchecks,fœebillpayandaVfsa*platlfklfnCheckCard.PleasenotethatVlsaCheckCardsare
cotavallabfeon 'restamentary'
                            rrtz&taccounts.
A.D sowabBankH11 YlaldInvestofcheckltl' Tru&tAe.
                                               O unt.*tCompl
                                                           etetheattachedSchwabBankHlghYleldlnvegtorChecklngTrustAçcount
      Appdlcatltm-A separate.fuq-featured.Interest-- afingchecklngaccountw111bellnkedlop ufR hwabOneTrustatcotlnt.
*YotlmustbeaU.S.msidentoraresldentalleaturrentl        yresldl
                                                             ngIntheU.S.toopenaHl   ghYiel
                                                                                         dlnvesterthecklngTrustaccount.TestamentaryTrust
 almountsarenotellgibleforHlghYleldInvestorCheckingTrust.
'Che#@sY hwebganklsanFDlc-hlstlfeddegoslrorylnstittltlonaëllatedw1thSchwab.FbndsdeposltedlnaHlghYleldlnvestorD ecklggTfustJccotlnt
 afeInsuœdbytheFederalDeposltInsuranceCorporatl       ont,pto$100.00ûwhenaggregated*1   tha11otherdex sl
                                                                                                       tsheldbyyouInthesamecapacl   tyat
 Schs@eb BM k.
 B.U SchwabopeTrustCi leeksafl
                             dVlsaPlatlnem CheekCards.(CompleteONW l
                                                                   fy0uhaveNO'fcheckedtheboxf0fHl ghYfeldInvestorChecRlngTmst
     account.)Kete:UponreceiptofyourSchwab0neTruststarterchecltg,mumaycontact:SchwabJepresentatie * trderadditl
                                                                                                              nna!custoezed
       cheqks atnocost.
Sele     eofthefollowlngopllonstoaccesathecashInmurSchwab0ne'rftlstacccuntl
    hetksnnly
Q ChecksandVisaCheckCard
l
:1chxksandtwoVlsaCheikCards(secondMsaCheckCardavalabl
                                                    eonl
                                                       yforl
                                                           sstl
                                                              anceI
                                                                  naddltlonalaccountholde!name)

6.Fund YeurSihwab0nePuatAeoount
Q Checkofmoneyordermadepawbl    etothe>meoftheTrusterlclosedfor$                          .
Q TrdnsferYourAccountfofm encl
                             osed.
D Elect/onktmnaferMiasrhwabMtmeyl-fnk/(a hwabMoneytl
                                                   nkElectronfcFundsTransfe/fnmlfmentr'
                                                                                      orm enolosed).

7.Certlfltatltm oflust
B/slgnlngthlsapplcatl
                    on.eachTrusteeslgnlngttllee-
                                               l
                                               -
                                               rlsteqse)certl
                                                            - sthattherep*sentatl
                                                                                onsandwarrantlesIntheattachedCertl
                                                                                                                 fl
                                                                                                                  catl
                                                                                                                     onofTnlst
 are trueandcomplete.

8.AtlthtlrlzatlôntoOpenAçeount
Byslgôlngthlsappllcatlon,youacknowledge           fr
                                                   om SchwabmaybeIenttoSchwabandIentby           F0rpurpose:ofthls AccountAgpllcafon and the
thaty0uha?efecelvedandfeadacopyofthe              Sqhwabtoothers.Youalso acknowledgethatIf       attachedApqlcatl
                                                                                                                onAgreementtheter
                                                                                                                                ms
attachedAppllcatlonAgYement.Whlch contalnsa       mutrade*onmar  glql youareborr- iflgmoney      Mmu.eâ' p ur-andMccounlHoldererefertoeach
predlsputearbltfatltm pm lslon.You ackn/wledge    rrom Schwabandthatypu llnderstand the          perryon who signsthlsAccotmtAppllcatlon and
thatyourslgnatureslr lflesandconstltutes          requlrementsandrlsks assoclatedwlth margln    applywitbre&pecttobotha pemorfs îndivldual
youragreementthatthlsaccountandyour               borfnwlngassummarlzedIf1theMarglnQorrowlng    capxltyaswella:anyapplicable repfesentative
felatlonshlp*1thSchwabwlllbegoe rnedby            atSchwab:Overvlew and Dlsclosufe Statement    orhduclarycapacltywhen&ucllaperslm ls
theApplbcationAgreementanöalIIncorpoflted         lncludedwlth this appllcatlon.                actingonbehalfofalegalownefofassetsinthe
agreementsanddlscl- ures.Includingthe             Youal soackn/wledgqthatt6esecufi    tles       aecount.WI!R the legatownerofassets Inthe
Sçttwabone*iccountAgreementarldtheChafles         productspumhasedors&dlnatransactlon*1th aceount1sn0tanaturalpefson,theterms''you#''
Schwd:P#clllgGtlltle.eachasemendedfrom            Schwab(l )arenetI  nstl
                                                                        redbylheFederal          ''mur-andVccountHetder-al:orefvrtosuclh
tll
  '
  netotl me(e* RAgreementandDfsclosurese).        Dex sltInsuranceCorperatlon(*FD1         )are Iegalowner.Thetermsewel *usJMour*and
                                                                                     C-);(11
You unde/standthere afe feesaaaoclated w1th       notdepo&ll orotherobllgationsofCharles        eschwab*refe?to CharlesSchwab & Ce.,Inc.
establlshlng,mal ntalnlng,engaglrë Intfansac-     Sehwabandaren0tguaranteedW Schwab             Theterm ''SchwabBankH referstoChades
tlonsend transferrlng assets ct!tofthls account   Bank:and(11 )aresubjecttoI   nvestrne trlsks. Sclm ibBenk.
UnlessyouIla#edecllnedthemarglnfeaturev           InclvdlngpasslbleIassoftheprlnclpalMvested.
yntlacknowleda thatsecuhtl    essecurlngl oans



 à
 9
*21109(1:f1e:Sthwab&C:..lnpa*1zghtalelereed.MembefS$X . Frâ(160 7(0389'8370) APP1060043(04/09)
                                                                                                                 14111JI
                                                                                                                       11
                                                                                                                        411!
* 3187345
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 17 of
                                      127

                                                                                                                              Page4 of4
8.Anthorlzatlozlto openAeettml(contlnued)
 Youtertlfyunderpengl
                    tyofperlu/ythat@)tll:nqmb:fshewnolthleApplkatlonlsmurçopeqttaxpayernllmber;(2)youarenotstlbleçttoback-qp
 wlthholdl
         ngbeeâlge(a)you@f@exemptfrom baçlt-l
                                            zpwl
                                               tllholdl
                                                      ng:ir(b)y:uba> notlweppitlfi
                                                                                 e byt
                                                                                     helrltefnalRevenueServlc@(IRS)thalwuaa
 stl
   bjettt@back-upMthholdlngasareeultofafaluretoreportaIlInterestaaddl   vldends.or@)the1RShasnotlflqdyoutbatypuarenôlongersublectto
 baqk-upwlthboldl
                ngland(3jwuareaU.S.peœon(lqçl   tldlngaU.S.resldentallen),(Youundelstlndf11- 11wu11@4@
                                                                                                     ,*ennetl#@dbytlelRStllatme
 ar*su:leçttlbaek.e wlthholdlngas@'esultofdlvldendQrI nterqqtgnderf*portlngandmuhavenotretelv@d@notltefrom theIRSadvl slBgmulhat
 baG- upwlthloldl
                ngIstermlnatedpwumtlststrlkeorqross*vttheInform:tfentontalnedInltem 2absve-    )The1RSdoe:n4$fequl
                                                                                                                 reyetl
                                                                                                                      rcon:entto
 anyprovlsltm oftlllsdocœmeptQtherthM theOrtlflcatlonrequlredtoavoldbackepwlthe ldlng,
XWETM ISEGNON1.      60N PAGE3DFTBEATTM HEOSCBWABON& TRUSTAX UW APPkICAYIONM REEMEN'X W AINSAPREDI             SPIJTEARBITM DON
AGREEMEN;
ALtTRI/TEESMBSTSKNAe DATEBELX lNBLUEOR BLACKINKONLK Yourll              grkatqf@Olow w12
                                                                                       1alsoseaeasasl
                                                                                                    gnaturetard,

 Slgna
   '
      tufets)and natets)Requlfed
  X
  xsw.
       ,

     ea tW           ,
                     .t
                                '


                                    ,u                     -           #
                                                                       ez
                                                                  p,,-,. /t-$gj,
                                                                               j           y        z
                                                                                                    .zg..
                                                                                                        y..p       oxet
                                                                                                                      y.
                                                                                                                       -y--go
  X                                      &..i ''?'q'
                                                   -LA.            -2--
  Co.
    TralteeS+-                                                    P#atN.me                                          œle


 9.Notarl
        zatl
           onofTresteeSlgllaltlr:@lSi
                                    gnatur
                                         esofTrtl
                                                steeltlwheretheTrustorts):Tmsteels)andCurrentBenefi
                                                                                                  clarylles)&fethesamelndi
                                                                                                                         vldvplts)
    donotneed tobenetaflzed.lfltIsnecessaryto notarlze mo/ethan twoTrustee slgrtatufesvpleaseuseandattach photocoples ofthl: page.

  Stat
     eof -'(#/?-.,  ?h/t
                     '
                                 counvof.Y4)b
                                            z/e1-,-.ttzY'
                                                        Ot-                                                       xo.
                                                                                                                    r
                                                                                                                    Aayscw
  stl
    bscz' anda-nto>( eà)beforemeopthl
                                    s '7 --davof '9       l /0 :
                                                         vt                                 .            ,%w
                                                                                                           àtzT7lr
                                                                                                                 lg:
                                                                                                                  w NnurypEal
                                                                                                                           tYS
                                                                                                                             jc'
                                                                                                                               -Ms-Ct
                                                                                                                                    l'
                                                                                                                                  ya,ftatjrld:
  by .
     4.
      -'Yt-5*
            2./l u-?i'         c.23-,':..
      fxameoqpermcAppearzgseforeNotaro .
                                        7Z- pfove:tonleoothebasl
                                                               sofsatlbfgcloryevidencet
                                                                                      obe -
                                                                                          g
                                                                                          '.
                                                                                          v4
                                                                                            ) :.   giMycnmml.:lEixnpl#fonne:,5
                                                                                           %' . cnmml
                                                                                                                             wq
                                                                                                                             ,2:
                                                                                                                               j$2
  thegersocts)wl
               m appeafedbeforgme'                                                           %tb
                                                                                               t%%% u'ad!:-Ll
                                                                                                           *        ûlw,t.,A4$$4,

  WIT
  NotN
     arE
       yS
        PSmil
         ub y
            chanda p
                 -
                   ftcialzse-a
                             /l-
                               f z'-
                                .
                                                  .- -
                                                               axratlonoate /,
                                                                             /t-     :''J
                   ('IgnâtureofRolafizi:gY tef)                                mn#(Id/w l
  *NotarlesoutsldeofGallfornlamayattachtheappmpdatefoterizlngdecleratlonlf)IlelloftheabYe.

  stateof. -             -...                    ,countyof .--.                                     .           (NOTARYSEAL)
  subscrlbedan,swom to(orafflfrned)beforemeonml
                                              s                    dayof                    ,20      ,
  bv                                                 ,provedtomeonthebaslsofsatlsfactoryevldefme tobe
             (N@meofPezs/nAppeMpgBefcfeNntaryl
  thepefsonts)wheaoearedbifofemex*
  WITNESS myhand and oficialseal.
  hlatmryPubllc                                           ExplratlonDate
                         lsignatureefNotafklflgollkef)                            (mm/dd/> )
  *Notôriesotltsldeof(Ylifomlamayattaclltheapproprlaterwtarizlngdedaratltm Inlleuoftheabove.




 F7RCllM ke :CBWABM EO CK
 Bfafwhof5e erkje   Qlrbep                                                            WhNuMl-
 œ st/mefIDNumbef                                              r- çeGtxle
 âppfwtkdW                                                     PotNam.4fApy- r                                         Rte

 W (h()
 *2   9CharlesGçhwab&(2..Ifm,A1Idghtsrtsefvel).Me ezGIPC. FTA06957(0309.8370) * P10800*331û4/(19)
 C0M318:3*5
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 18 of
                                      127
                                                                                                                       13 /f-63Q1
  Schwab One*Trust Account Application                                                                                            charlesscnwxz
  .U:ethlsappll catl
                   ontonpefsaSchwabOneTfustaccountaûd/ortaopenaSchwabBan:                                                                       WwmschWab.om
   HllhYleldlnvestirCheckl ng*TfustCHMNYl   eidInvastorCheckl ngTaste)account*1th                                                  1.
                                                                                                                                    -800-435.401
                                                                                                                                               % (InsldetheU.S. )
   Chaflessclmabbank.Testamentae Trustaccountsarenôtell       glbleforfll
                                                                        ghKeM IG estor                                           +:
                                                                                                                                  1.41.
                                                                                                                                      6.667-
                                                                                                                                           :40û( outsldetheU. S)
   checklntrftlst.                                                                                                            +1-
                                                                                                                                888-6:6.s916(mojtllj
                                                                                                                                                   ngtjalseljces)
  .Don:tusethlsappll  catl:ntoaddnffamoveTftlsteesffom anexlstl    ngSchwab0neTfust                                                                    Page1(114
   accountorBl ghNleldInvestofCheckl c rrustaccountContactusfo/tbeappfoprl    ateform.
  .Mlnlmum $1.00Gdep:sltfeqtllredloopenaSchwab0neTftlttaccount,Thedeposltmlnlmum Iswalved
   ifwtlepenaHigkYlêldl   fwestofChecklpgTftlstaccxnt.l  rwuestabll  shanxnthlytfafl
                                                                                   sferofatIeast
   $10:thfotlghei thefDlfectIlepDsltorSchWabMoneytlnklofI    ryauapenaSchwabBankI     lwestIz
                                                                                            irst'M
   QIs:Slgnattl
              reeq/editcardaccovnt.l ffereglsterlngfrom snexlstlngœ hwabaccountatbedeposl'mlnlmum
   doesnotapply.                                                                                       .

  1.,Eetabll
           âhYlqtSolwab0I1BTrltstAeeeunt
      ek onm
      tpanan- Schwe ort
                      eTfustaccount(compl
                                        eteSettlans1-9.
                                                      )
  (3 Rereglstermufexist
                      lngSchwaborGchwabôneaecounttoaSchwabOneT'
                                                              ftl
                                                                staectuntandkeepthesameactml
                                                                                           ntnumberI
                                                                                                   faI
                                                                                                     1tilequrfentaccount
      hoklersarealsvtheTfustees.(Wdteth@atçpuntnumbero low arKIeompleteSectMn:1,-5and8-9.)
      Nqte)Ifymlwishtokeepthesameaccovntnumbe andaI1tllet'urrenlaccoqnthalder
                                                                            saTanotal
                                                                                    sotheTrtlstees.youmustenclôseel
                                                                                                                  etlerssk
                                                                                                                         ned
      byaljcurrentatcounthildefsButlwtlzlngthlsrequest.
      scl- borscle Qn.
      AKGMCRUCIO r                                 '-'

      ImpœtlntNot*ferIY Aan4QptloneTradlng
      lfyttlrexlstKg:œotl
                        ntNasaPowerofAttefr
                                          ley(POA)whl
                                                    chymlwl
                                                          sl10retalnonyoufTrvstaccount.:llTfustee:hfthaT/ustmtjstcompleleand
      slgnanew PowefnfAtlorney.lfp tlraccounthasbeenappfovedforoptlnnstradlngandymlwotlldlIe totrad:optlqnsM wurTrustaccotlnl.Qfif
      thereareopttonsInmurexktlngSehwaborschwab0neaecount,a#ITrultpesmtl    d complot/andslgnanew Schwabopll on.MafglnandShort
      Capabglle sAppllcatlon.
  2.Tmd Infonnatlnn(Reqalredà
  Werespectyotlfprl
                  vacy.Charlesschwab&Co..lnm (esce ab>)wIIluseth8Infor= tl
                                                                         anmuprovi detoipenandservl ceyouraccounts.tommtl
                                                                                                                        nlcate
  *1thmuandpmvlœ I  nformatlonaboutpfoductsandsealces.Ilee
                                                         atsaboutsche b':pflvanypnll
                                                                                   W atw- -schwab.ce /pri
                                                                                                        vacy.
  tntllcat. tlleTypp 4tI'
                        rust:
  Q Revgtebl:Ll
              vlngTmstwharellleTfustolls),Tr
                                           llgteal
                                                 s)andCtlrfen BI/flclaryll
                                                                         e::reaIIthe:em:lldl
                                                                                           vlduall
                                                                                                 &l
  Q otlerRevoeablqLMngTlust* Q IrrevoaableLlvl    ngTrost*     ngtamentaryTruxt* Clother?
  *P1 :mq:noletllatNotarl
                        zatlonol'  TluMee:lgqaluret
                                                  f)lszequlredI
                                                              nSettl
                                                                   on94paga4.                                                     ùj '*'- #ts
                                                                                                                                    .          f#.
                                                                                                                                                 /f)t)$          .tyA.k..
                                                                                                                                                                 )      /*
  Tlu&tNj         i'%f.
                      melf
                         taolbs,
                               u?metlly-'
                                        luj
                                          '
                                          rz-.  z?z.v .- z ztw -dx.,?'-fm t.'..
                                                                              /.
                                                                               .
                                                                               -A.                                                D.t;of
                                                                                                                                       zPu
                                                                                                                                         -st
                                                                                                                                           .p -c2 -
                                                                                                                                           -
   rt
    l&tlavIDNumef(l
                  fk:wcal
                        ggI-
                           JW
                            .
                            JJTSI
                                Nwt,'usê'znl
                                           w'g I
                                               aS*vent
                                                     l
                                                     .
                                                      tt                &.              B#Wl*<,11Mmn.1:l
                                                                                                       tRev/tableeI
                                                                                                                  l;Amvndabl
                                                                                                                           v'
                                         .
  NanxeQfTIMM-/C        :t*                                                             NampefTnlstee/cœTtu&tee
                     x''-/'td-5
                              ,
                              :-.
                                A.                     /'?td--
                                                             A...t
                                                                 r-
  N:mlolTftœtea/ce.rrussee                                                              hlame:fvfvatve/ctp.Tru:tee
  lfusttg/tklntth//:@tllthfllam;                                                        Tfesttlf/ce rller/attle QRme
  H&:tlleœlglaelRtIKAeepmgpt*enppeqdedoraeztateli?          IMtefslofzmefltff/*lglsle Reatatemeflq:)                    Tret1:e e        tex@rllesl.te*f(*fk
                                                                                                                                                           l*Mzte);
  Elws(1N;                                                                                                                              'd
  kustMaplrpgMdfoGs                                                                     cAy.Stat4.Zlpcode

  1sttlel'
         rkl
           st&IQ%ZrlatvlkiMefQfaPublftlyTfee CQCdIIIaSI/?
      I
      o Q >. (I
              fewslerk
                     t
                     ereafppapysa-                     - ...
                                                           -                      .--. -.- -'-tf
                                                                                               - qgsjTfl
                                                                                                       bë                         .
                                                                                                                                  p
  RuetAflnv.d(.*- 1 (Dufkeê.
                           f$1sL0* CR$1.
                                       s.@co-$Q4,99:            $:5.tK141.*4:,*@ D $s:.9(10-$9tI.9*              $14*.* 1œrMgfk
  lf
   uasmuldletWvflh)Ogf      o r$:5. 0* E1$25.@*-$49.9* (3$50,        f
                                                                     10.-:9:,
                                                                            999 C1$:.
                                                                                    (
                                                                                    *.00..
                                                                                         4249.999 C1:25@.
                                                                                                        QQQ:fM:l
                                                                                                               * SplrlN:-
                                                                                                                        -
   $'
    q?&1lfveslmentsbl:tllveosTfqstAccxntrIZIcapldalPfelereatlon Cllqtome DGrowlh Qspetulatlô?l
  AIlstatemenl an4acciunt-rel        atedcofféspondence*19     1bemell edtotheTftlstmall
                                                                                       lngaddre::llstedabtweaIrmuK tll d1
                                                                                                                        11
                                                                                                                         *.dtlpll
                                                                                                                                cetestatements
  malledtootllerpartles,pleaseattaehaIetterw1thmallloglnstructlons,


      afokerag'
              ;Poducts:N:tFDlC4IIeur44 *#ôBallk (hllafantep *Ma# Ltla:Value
  Fônezlo ke scll*AeestoNm
  gfae
  xxmjjya
  %9
         o
         jô
          y
          m
          s
          @
          oCy                      ...                      .                                                                            j(j     jj jjjjjj
                                                                                                                                           ) () () (1 t) G
  *2509Chall::StN*qh& ce..Inl.AIfflght:leeervad.MembaêSIPD. Il-fà():Q5T(030e.8WQ) APPIX IIG'!
                                                                                            .I(0VW I
  C0M31W3*5
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 19 of
                                      127


                                                                                                                                                                            Page2 ol4
  3.NustaeInftfmatlon
  A1ITrustee:wl3o afe toconduôtbuslfïeg: in th9acoountmultpfovldethl:lnfosmetiofl.lfthere are morg than twoTlu:tee:wM ereto cnfïduetbvslqess
  Inthe account.nhntocopytheAtcotlntAgpllcallon.cofnpletesectlonl 3.8 and9 foreaclladdltionalTrtlstee and attachthephotocoples to the orlglnal
  AccountApplkatlx .M requlmdbyfedelsllaw,Bchwnbwillus:th.Infofmatlooplovldedtoverifyptlridentltp.
  Trsl:t::                                                       s                          C@-Trœ t@*
                                                                                            N:*@(F1nt1                            (Mlddle)                   ltetà
  ll:me(Fl
         I:t
           ) W'zt(vl.
                    H tMitkleh
                          .                             k /X /&*'.r
   H-ez
      //
      tegastfa Addfu t
                     (ap,.xos                                                               H@IrI//Le/!Gtfeetàödfes.
                                                                                                                   :(noew0.btwqsh
          %..)0 /     1u    ,h./ ,.t..y L. .s.,(.
                           u-                                                               Qiœ.Statp.Z;p(1tle                                                           Ye:r.atAlllllpq:
  Cit,$)Z   /1C;4* é.
             .         ;1<- gt( z ..%          .& #(s, Yeal               :dtAefess         PfwlousHlmeritr-tAtr*els.G%.
                                                                                                                       >:1î4.zip.mid.(If:1ttllaN ::*@s$r4?19$@thM fio p@r.)
  PreklousH:m:BtfeAtMufts:ocity.stale.Zipcod.(Ifatttkrfvlll<fif*î:fe1.::ih:n1N'
                                                                              @1'
                                                                                @.fs)
   MlI1lfr4AII*eR:.CitwGt&tejz'
                              ipCoda(Ifdlffefe'rstflooae ':;KO.bnxp,mayb@v:e4à              MalllngAefessetit#,St:t..7lpCoda(iféfterentft:m:1- 4:P.9.btlx:qrllsyb.tltetll
                                                                                            iltlmeTeleplloneNtlrftbvf      Buulrie*.lblqpber*Ktlmber Cellulsrle
                                                                                                                                                              'lepeI1.llumber
  H.r
  ( l
    )
    l
    ae
     J
     T* @?-u
           )' t;
               e(
                Busr
                   nes:Tel
                         epb:fœNumel C.
                                      el T
                                         -)
                                          I
                                          e
                                          4!'
                                          . :- ?,
                                                ?6z                                         (        )                     (         )
                                                                                            F.m.gAddlm *llleqvkedtou esse:gtcounllblvugbte web.l
                                                                                                                                                           f'        )
  F.
   m/11Adllr:&::(eqtllfedo pcee%sll* MtGtmtthfoBg 1*           ..
                 -      Ik -< r'    .       o-           t'.tt,:-t
                                                                                            r.0*1œ tto /l'
                                                                                                         aqIBNîmo f œteofeitllltmln/tkWm h Mothel'.MglenNa
  r
  zux
  In
    pà.
     #:Sç
        ezx.
           d.J.
              x-
               lb711'8
                     fopt
                        -
                        e
                        -$
                         (
                         )e
                          '!
                           #
                           z
                           I
                           l!J-
                             &f
                              i., Met*'
                                      :Z#ARGme                                              II)Nember
         q'yr.. '.w
   r--'- z
         %-''%..2 /'.                      K*?-
                                              :Lf
                                                cenx. D st
                                                         ate C1Mi
                                                                li
                                                                 t;                                                               Q1
                                                                                                                                   %*:%k
                                                                                                                                       leeae
                                                                                                                                           .
                                                                                                                                           e D st
                                                                                                                                                @teflmxa
                                                                                            Plaee()fI:qtlaqt'a                                                    ExpreatlonDat.
  Pl
   acelfl
        ssl:nte / dao//z &m                                          -
                                                                     F-
                                                                      3
                                                                      /t4
                                                                        ..95,
                                                                            1b/
                                                                              :-.
                                                                                r           âft,jpBintïwabyanytlt- fpâme?Speclfp
  âreyoullne'yzlhyeflkotlozname?spvpifyl
  çouqtrjtl@slofCiozenshlplMus$1$t.1?,1                  Q:smtrypfteol#'
                                                                       esld*nç'
                                                                              *             C@llfïtfy@#vf(œzefahlp(MœtlKt@Il.j                            CumlrypftegêlResldencp
       sADooe,:                   Eloe,
                                      er:                tyl
                                                           s.!
                                                             E3oe,
                                                                 .:                         D tl
                                                                                               s& U01
                                                                                                    w :------.Dx qr:                                      Clus, D œherk               .
  Becurittp:lndusl.ryregulatlonsreqelfe tlztwacolleclthefollowle Infarmatlon:               Secwltta:fndusW ruuKtlônsfeqtljfettlatbe tnlle6tthefolf- le Infemle n:
  c- ckonlyeae:                                                                             checkonyoae:
   U Emplopd         4, rn#oyed I l.tt
                                     f
                                     qtlD stueeat LlBomema- D &olompl*d                     lilempt
                                                                                                  v d O sel
                                                                                                          hem .
                                                                                                              ed LlReti
                                                                                                                      r
                                                                                                                      .d Dstedef
                                                                                                                               œ UllomamxkefZ xotempwee
  Eawoyer                  -.--t.       occupatl- posltlort                                 Emptowz                                        œ cupauo/gpoqitl,n
                      .
                        ,)/
  ausfqlssslreetâddtexs                      citwstateizIpc* a                              :usfnessGtlmet.âtkjfe :                        City.Stale,'IpCthde

  Af.j'ellAfislM:d*.11Iyole.nlp*/p4byaltpcy:xehaflp prmafrlllar(ilm:1arlext'
                                                                           lt:nz.qfFINBA.   Af:ppefjllalzilwltllprempllhpdW .qtocktxcl*l'
                                                                                                                                        o t,rmelnlerjfmQfanexthe eerI4N9A,
                                                                                                                                                                         .
   f:mpnlelfhalseetlrle,twobtcm- ktn                                                        o.tamm lr.lpal,rçwxley** t4e4
                                                                                                                        'e*
                                                                                                                          .
        o U ï*:d( 1f-j v&J mu  mu z
                                  tMta
                                     çb  : K  lterfœ   pB r mpplo wap
                                                                    pro
                                                                      vi
                                                                       fë t
                                                                          heexf aMishr
                                                                                     nent   (:1No Z V*&et1
                                                                                                         Iey:
                                                                                                         f  us
                                                                                                             f#
                                                                                                              'pu
                                                                                                              ltezxf
                                                                                                                   ll
                                                                                                                    <wy
                                                                                                                      wt
                                                                                                                       hënt
                                                                                                                        e'a
                                                                                                                          wc
                                                                                                                           uh
                                                                                                                            baI
                                                                                                                              a
                                                                                                                              tt
                                                                                                                             mltle
                                                                                                                                 nrf
                                                                                                                                   l
                                                                                                                                   Qe
                                                                                                                                    kl:apt
                                                                                                                                         l
                                                                                                                                         ft.
                                                                                                                                         lem0p
                                                                                                                                             ol
                                                                                                                                              e.pr
                                                                                                                                              n ) ,p
                                                                                                                                                   yovl
                                                                                                                                                      ngtll
                                                                                                                                                          e:st.bls
                                                                                                                                                                 Khfl
                                                                                                                                                                    wrt
                                                                                                                                                                      d
                     4#Iracrovstwll*'
                                    nvtlbrlïlttlhgtllls. >Iiea orI,
                                                                  )
   fpypuâtIIlEcI:l,1f)%.shm*hpltl.forpplll:
                                          '/alAkzgoffiterplapubllc:lïeltl<rpmpany'?         Ar:ypy:tlir:tor,1l%sly-.halderdlrpbltwmaklM ofht'arôfaputlllc:Ijeklcthmyprk/?
       @ E1Yest$  lems'-aykta/compaanamœ             ..-                         .... -     E1No 0 restl
                                                                                                       f*ya,.*enlerf- pany'
                                                                                                                          qame
      '
                  arld11.61 f.mbtd .         ..- ..)                                            .          afujtratjêlgs       - ..-..-.- .-- .,....w.)
  uafllalStatu:                                          Nam- fpfpependert
                                                                         k:                 MiriulSlahl:                                                  Numberofgepetldentq
       I @ D M-- D aw - Izl
                          wuow-                                                              I
                                                                                             ZI& e (lKl    arl
                                                                                                             feu Cl(
                                                                                                                   ll
                                                                                                                    k
                                                                                                                    x- d C)W1
                                                                                                                            -'
                                                                                                                             x'--*
    xxopplo porla e                                                                         tnuMm@nlrxperle-.
   I
   zlllw,e Clum.                od Elrxtlnts,
                                            e                                                (qNO- Elumi- D - Elaznspe
  *Byproeldlagwufemalladdre&s,m ueonsenttoreeelvlngemallffim Schwab.Mfolmatlon aboutlptlng tmt41t*rtalnqmellçommunltatl/rl:1*provldedat
   www.schwab.tqm/pll
                    vaty

  4.BfôkerageFeatule
  Margln
  A margln aecountalsowsyouto bofrow agalnstyourellgible seeurltle%.Youcan usea marglnIoantopurehaee addltlonaleecufltles,m sellsecudtles
  short,to qbtalnshcrt-term flnanclngoras Bsoqrce ofoverdraftprotectlnn.Tb betterllndarstaadllle behe t:afd rleks ofmarâln.pleaserelertotha
  SchwabMarglnOvefvlewandRlskDlscjosufêSlatementôndtheScll
                                                         wabOne*Accot  mtAgfeement.T0lenrnrtlpfeabou!mafdln.weencourageyouto
  usetheeducatltmalmaterl
                        alsavasi
                               abl
                                 eatwwwvschwabecom/margl
                                                       o eutl
                                                            catltm.Yptlr'
                                                                        RustAgreementmustspenlflcstl
                                                                                                   yauthofl
                                                                                                          zetheTrtlsteels)to
  estebllshamarqlnaccountClleckbelow ifyoudonotwlshtohae themarglnfeattlreorIfyourTrkls,zgreementdoe:notauthorlzemargioborrowlng.
  Margl
      nlseutomqtleas
                   lyIncluded,tlrlcssmucheckthlsbox. C1DoNOTaddmargl
                                                                   nç




  t
  b9 09Chaf
  120     lesSchwab& c@.,Ilw.>1lrlght:reserreö.MembefSPC. FR 0695T(0399.8370) APP10600-33(04/09)
  cOhl3.18'
          /&115
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 20 of
                                      127


                                                                                                                                    PageJ1of4
  4.BlokefageFeatufe:(Contlnued)
  çaellFeatqte:
  The Schwabone@lnterestfeatme ls atltomallcallylncltlded Qnpufaccctmt.Thls feattlrepaysintefqstonthe unlnvestedcas:Inyouractounl.Rates
  af:tetbyScNwabandaregenefal: basedonyoufBouseholdBal ances.
  CllentâwltbK50:,000ormpral
                           ahl
                             otlsalmldBalancesma#reqtlestaswpepmpnaymafketfundasanalternallvebyspenkln;lothel
                                                                                                            fSchwab
  repr@sentatîve.Theyl
                     el
                      dscfiweepmnneym:rketfundsefegeneralyhlghetthanlntef
                                                                        estfltesoffer
                                                                                    edW elthefSchu bofSthwlbgank.
   Schwab'sCasilFeôttlmsafefuftherdescfi  bcdinSchWab's*CMhFeatnfe:DlsclôsuleState entfôflndl vl
                                                                                               œ alinvesttlri.
                                                                                                             **111th#(
                                                                                                                     m wil
                                                                                                                         lrecelveat
  eçcountQpenlng.Ple&secontactSchwabfofcqffentInformationQrlihtefestfatesûn4fnnneymafket#lelds.
  Enrallm:rdtf:lElq:tf:hloTradaCtltlflrmAtltl
                                            ns('
                                               %tenlIrm:'')
  lfyotlhaveployldedyiuremgillddress,youw1llsoarïrecelveanemallthatwllllellyntlhow t;recelvepapefks:tradecon:fmatltm:Andthea:soclateN
  pfospecltlsesandtli
                    scl
                      nmlfesW emgl.Urktltwerecel veaœspnnsetoouremall    .yoawIIrecelvepapeftradgctmfl
                                                                                                     rmatlonsBnddlsclostlre:thftmghlbe
  U.S.mal.YntlmayanrnlI notlrelectrcnlcdel
                                         lvefyservlcesnrrettlrntodall
                                                                    velyttl
                                                                          roughthaIJ.S.mallatanytlmaW Indlcatl
                                                                                                             e w urpreferencetonllne.
  Z No.atthlstlmeIdonotwanteconfi
                                rms.
  5.fâ:hMallagemant
  Pleaseselectoneofthefolzwlngoptlonsformufeverydaycashmanagementneeds.80thAolutlonsoffqrgreatvalue,Incledl
                                                                                                          rk
                                                                                                           gunlmi
                                                                                                                tedcheckwrl
                                                                                                                          tl
                                                                                                                           ngv
  tmlimltedA'rM fee rebates,rlomonthlyfees.ffeeslandard checks)ffee blllpayanda Vlsa*Platlngm ChetkCard.PleasenotethatVisaCheckCardsare
  notavallableonTeatamentar:Trustatcotlnts.
  A.ElschwabBaakql
                 glMeldl
                       nvestorcheckl
                                   ng*Ttt
                                        lstAtcount-*'tompletetheattachedSchwabBankill
                                                                                    ghYl
                                                                                       eldInastorChecllrl
                                                                                                        gTfvstAecotl
                                                                                                                   nt
      Applkatlon.A separate,ftlll-featllfed.InterestbearlngcheeklftgaceountwIllbeIlne dtomurSchwabQneTfultaccotmt.
  *Yot
     lmustbeat1. S.fesidentorafesl     defdallancurrentlyresldln:lôthetl.S.toopennHlghYleldMestofGhecRingTfustaccolmt.TestalnentaryXust
   accotl
        nt:arenotelglblefcrHl
                            1 YleldI neestt)rChecl
                                                 dngTmst
  tchadasSchwabBankIsanFlllc-lnsureddepnsltgryInstltutl
                                                      enafflll
                                                             atedwllhSchwab,Fundsdeposl
                                                                                      tedI
                                                                                         nôH%hYlddlfwestorChecklnlrrustaccount
   :r
    elnsllr
          edW theFederalDeposltInstlrancetefporallonuptû$1ôGû00whenaggfegatedwltha1otherdepesltsbel
                                                                                                  dbyyoul n1hes:mecapacltyat
  Schwab Bm k,
  B.D schweboneTrustchecksef  ldVlspPl
                                     atlnvm theckCard..(
                                                       Compl  eteONLYifwtlha% NQTcheckedtheboxfofHl  ghYleldlrweslorcheckl  n:'
                                                                                                                              rfust
      accotmt.)Note:UponrecelptofyoursclmabO/1eTruststlrtercllecka,youmaycnntactaSchwabrepfesentatlvetoQfdefaddltltmalctlslomizpd
      checksatno oost.
   e etone 5ftha ftglowlng optlons toaccessthe eash in youfSchwabone rrustaccount:
    checRsQnly
  CIchecksaadVlsaCheckcard
  D cheuksandtwoVlsacheck(Yrds(uecortd?IsBCheckCardavaf
                                                      lableonl
                                                             yfcfIssuanp,
                                                                        eInadditlçnalaccounthddernime)

  6.FundYtufschwabQneTnlgtAcoonnt
  ID checkarmaneyofdefmadape bletethenameoftheTruôtenol    osetlfof$                          .
  D phnsfefYotlrAccountf
                       orm encl
                              osed.
  D Electr
         Yl?tfarlsf
                  qrVlaSchwabMoaWtl nk*(Scho bM/neytirtkEleclzonlcFtlndsTcansferEnrpf
                                                                                    lmeptForm encloRd).

  7. CertlllcatlonlfTrngt
  Bysljnlfzthlsapptl
                   catlon,each'
                              l-
                               fusteaslgnln:(the*Ttlqteesclceftlhesthatthefepresentatltms;ndWarfantleslntheattachedCertlfi
                                                                                                                         catlanofTfust
  ara tftle andcomplate.

  8.Allthnrlzatlont:QpenAoccunt
  Bysl gnlngthlsappll catitm,muackn- ledge         frnm Sc> abmaybel  enttoSçhwabanëI entW           Fofpurm gesofthlsAecountAppllo tlonand the
  thatyotlh:* fêeeived andreada copynfthe          Schwabtootllers.#ouaîsoacknmvledgelhatIf          attaeedAp?ll
                                                                                                                catlonAgfeement.theleffrls
  ettaclledApplcôtfona reement,whl  chtontainsa    youlfad:eonalarglnlw u:reborfowlngmpney    *youx**m tlfoandMccotlntl'V der*refertoeach
  pfedlsptlt
           earbltratlonprovlslol Yovacknewledgp    from Schwabandthstyouundefgtendthe         personwhoslgnsthleAmçotlntApplkatlon and
  thatyourslgnature slgnlfiea andconstltutes                                                  apply1th respecttoboth aperson'sIndtvldual
                                                   requlrementsand rlsks assoclated *1th margîfï
  youragreementthatthlsaceountandyouf             barrowln:asstlmmârlzedlntbeMa/:lnBorr> ln: capacltyaswdllasafvapglfcablerepfesentetWe
  rflatlonshlpwîthSchwab*111begoVemedby atScllwab:QvefvlwendDisdosufestatement or                flduclaryoepecltywllensuthaperstm is
                                                                                              aellngon behalfofaIegalownefofassetsln the
  th@ Appllcatllm AgreementatldallIncofporated Included w1th thlsappllcation.
  egreements enddlsclosums,Includlng th:          Youalso acknowledgpthatthe securltles       K  c ount.When1heIegalcwnarofassetsInthe
  ScNWabonesâoeet
  '                 lntidreement:ndtheCll   arle: pfoductsptlrchesedofeoldInatransactlohwith ac  collnt1:at)tanllufalpe/sofl,tl1e lefms *you.-
                                                                                              gyour-and RAccountHolder-aisoreferto:uch
  SchwabPzlclng Qtlldn.each a%amended ffom        Schwab(I)al'enotlawfedW th:Fedel'  al
  tl
   melûtlmetlheeAgreamentandDl     sclosures/). DeposltInsuïanceCorporatlon(eFaC'   '   )are I
                                                                                    );(11      ega!owx f.ThetermsOwe/ *es*eoureand
                                                                                              Mscllwab''fefertofharle.sSchwab & 00..lnc.
  You understandthere are feesassoclaled w1th notdaposl? ofotherobll    gatlonôofCharlas
  establshlng!mal  ntnl
                      nlng,engaglcgIntfansac- S     chwab8ndarefmtFlafante/dW Schwab          l-hetefm eschu bBanr teferstoCharles
  tl
   oasandtf,nsferflngasset:outvftlll  saccount. lB  ank;and(111
                                                              )afesubjetttoKvestmentfl  sks. schwabB% k.
  Unlessynuhavedecll   nedthemafglnfeature,        ncludf
                                                        ng posglbl
                                                                 e l
                                                                   os: oftll
                                                                           ô pr
                                                                              lnei
                                                                                 pal lr
                                                                                      wes t
                                                                                          ed.
  youacknpwledgethatseturltlesseturlY loans



  %9
  *20(% càarletschwab&co.'IRc.A.
                               llrig1114teserved.MemberSIPP. FT#06987(0309-8.
                                                                            370) âPP10B0Os33lOV09)
                                                                                                                     1
                                                                                                                     4411
                                                                                                                        4111111
  coMala7x s
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 21 of
                                      127


                                                                                                                                           Page 4 of4
  8.Aqthûtl  zatlentoopenAecollnt(oontlnued)
   Youg.rlllyunderpasallyolpar lmylbat@)il1:numbe,sbpwnonthl:Applleaoon)s.you?topemlta4p:ye;nvmber     ;(;)youerenot&ubleettoback-up
   wltbholdlngbeçelz:e(a)yotlar:examptfrom bacltmpwlthhôldlng,or(b)youhavenotbeallnotls:dby1h1lnte/nalRavent!eSAfvlce(K:)thM #ouaf*
   st
    lblecttoback-upwlthhnl dlngas:r8$7ltnfafaltlfAtofepaflBKIntersstanddl vklends)lr(c)the19Sha:nellfledwutM ty:llaf@nolçnïerstlbjettto
   backwvpwlthhillllng;qfl
                         d(3)ptlqraae.S.person(IttjtldlngntI-
                                                            :.leslrlentalen),(Ynuundefstal
                                                                                         !dthat11wuhavpbeenI  mtltl@dW th@InS thatwu
   arestlblecttebackmpwlthboldi ngôsarezaltQfdlvldeadotIntelestlllderrepœlll
                                                                           q a:dyolha#en:treç@lv*danotlcef'om th*I9Sadvlslrtgyot lthat
   batk-upwl thhèldl
                   rl:1:termsnateltyoumuststflkeofeyossolttllelnf
                                                                ematl  oncontdnedInltem 2abpx.  l-
                                                                                                 fheIR5deesn@trequlreyourtof lsehtto
   nnyprovlsltm oftlll:dtxlm:lltQtherlballtb:certlflçatlnnraqulredtoIwoldbx k.upwlthholdlng.
  NW ETHATSEW IONR ONPM E3OFT8EATTACBEDK HWABONE*TRUSTACCBUNTAPPLICAIY NM REEMENTO NTAINSAPREDISPW EARBITRATDN
  AGREEMFNT.
  ALtTRUSTEESMUSTSIGNANnDATEBELQW I         N BLVEORBLACKINKONLY Yotlrslgnlti   lr:belowwlllal
                                                                                             sos@rvea$@slgnattl
                                                                                                              reee
                                                                                                                 afd.
   glgqattl/ets)andBatets)Requlted
   x                )     <'
                           ---r--                             .                              a #                  t. g          . -,-y/
   wst.e:Zt'7.
             ,
             vLA.t.4     t '
                           .Y
                            -.-- x. ,k.-,
                              .   ,    .
                                        k- pl
                                            ats
   X
   C>TrwsleeSlgn:tunx                                                      PK,1N.q1:                                            D&te


  9.NatarlzatlonofNtl
                    steeSl
                         gnatufetsjSl
                                    gnatufesofT'
                                               ftl
                                                 steats)Wheretherrustofl
                                                                       s),Tftleteels)andCtlrrentBener4cl
                                                                                                       afylles)arethe:smeindi
                                                                                                                            vldualts)
       donotnqedt:b otafized.lfitlsnecessarytonotaflzemeretbantwôTrulle:sldnattlfeA,pleasetlseandattachphotocoplesofthlRpage.

   Stateef                  ot/> 8.                       ,Count
                                                               yof--     .oz/                    ve                          lhmonysau
                                                                   = *'
                                                                     X .x /4 . z4Flkte                                   r
                                                                                               % v aya:M. x a
                                                                      --
   Subs ed;ndse fnto raffl d)bef  oremeonthls        çs,yof-                                      ..

          yq .d                       ee                                                   *  6.   qukypt?er;.,uu ôjyjiy
                                                                                                                       jyu
   bv    @@m:ofpe-ooApp-r
                        .
                        .
                        l
                        r-
                         k    oANot
                         gsefof   -
                                  a<.
                                   ry)1 .prove(jsaoijltjwuasjsofsatlsf
                                                                     actoryevldencelobe î
                                                                                        ba*1 1:.
                                                                                               g1Myccx a.ayro vov a yz
   thepeffonls)whoappearedbef
                            orame*              .
                                                                                                                      *h%j
                                                                                                                         l
                                                                                                                         i%
                                                                                                                          ***
                                                                                                                            %   8-o
                                                                                                                                  mm  a,g*jjjxyzj
                                                                                                                                   /ljf         #tsx ynj
                                                                                                                                                 j,jlysw jyys
   WIIAESSmyhand oclalse
   NotafyPublpc                                                 ExplretlonDate
                                                                                             //v -/&
                           (lgaaltlfaofNtlyarlzjllgolw fl                                lmm/dd/myl
   *NotarlesGtltslde @1Cntlfornla miy attach theagproprlate notarlzlngdeclaratlon Z lleuofthe ebove.


       Stateûl-                                     .     ,
                                                              Count
                                                                  yof                                         .              (NOTARYSEAQ

   SvbscflbedanJswof'
                    rlt:l;ref:r
                              med)ber
                                    oremeontlls                             dayof                      .20        :
   by                                                     ..-.proved to meonthnbaslsofsatlRfacloryevldeno tobe
                  (em:ôfPersqnAppe4lffg ilqfpœ N(1lafyl
   thepersonle)whoappearedbef
                            orenlew*
   W ITNESSmyhnndandpftlclalseal.
   NotaryPubllc    -          .-                                        FxplratlonDat: ...      .             .
                             fsigfkaltlfeofNblarlzllq ()lrKef)                            tmm/d#ym l
       eNotarlcsoutaldeofCatlforrëame altaohthe epprogrlate notarlzlngdeclafatlon ln lleuoftheabove.




  1:O llu ku SCIIW'
                  A::SE(G Y;
  gfantll0X :*:1ActentNllmbef                                                                  DIM Nl
                                                                                                    llllb@ê
  c:*1mt1.1$$.hlumber                                                   e4Kk* Cze
  zpsyme W                                                              PtlntN.m.ofAppr- r                                         flke
  IW
  *2009CllaplesSchwab&(20..kle.A1lllglltsfeserkee4.ldembefSlP(). FTA0695:(9309.
                                                                              .83?0) #PP10690-33(04/99)
  (:t1M3181.
           3.05
   Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 22 of
                                         127


oilàrlesscnwm                                                                                                      Ac
                                                                                                                    Rœu
                                                                                                                     etainntS
                                                                                                                          for tat
                                                                                                                             Youreme
                                                                                                                                 Recornt
                                                                                                                                      ds
                                                                                   StatementPeriod:August1,2010 to August31,201Q

                                                                                                                Accountopened in:20,:
schwab one TrustAccount                              switchfoQestatecutpa
                                                                    mentspe
                                                                         atrc
                                                                           sclut
                                                                               ter
                                                                              hwaçcomz-perless.                                 Page1
AccountNum ber:4620* 625
                                                              uestions?cauT-#M-,J- -
   31/08-42&81)21* 43105M 1L-20016(KKœ 01359744 *2           =
   PAMELA B STUART U EE                                      -            &
   U/W J RAYMOND STUART                                      -            o
   51ISYUMA ST NW                                            -            œ
   W ASHINGTON DC                 20016                                                                                                    =
                                                                                                                                           (..
                                                                                                                                           1. -
                                                                                                                                              1 122
                                                                                                                                              - s


AcçountValue Summa                                                             Chan e in Value Sum ma
Cash& SweepMoneyMarketFunds                               $ 500,002.38         StartingAccountValue                               $0.00 . -
MarginLoanBalance                                                $0.00         Transactions& lncomeThi
                                                                                                     sPeriod                $500,002.38
Investments                                                      $0.00         IncomeReinvestedThi sPeriod                        $0.00 -
                                                                               Change inValueoflnvestmentsThisPeri
                                                                                                                 e                $0.X
TotalAceountValue                                         $500,002.38          EndingAccountValue                           $500,002.38
                                                                                ChangeinAccountValueSince 4/13/10           $500,002.38 7 -
 TotalFunds Available: Casb + Mar in                                           Rate Summa                                               - --
 Avai
    labletoWio raw                                        $fG 1,002.38         Value Adv Money Fd SW VXX                         0.01%
 Securiti
        esBuyingPower                                    $ 1,
                                                            0* ,004.00         SchInvestorMoneyFund                              0.01% - '
                                                                               Margin Loan Ratesvaryby bal
                                                                                                         ance            6.00% to 8.50% r



 InvestmentDetail
                                                                                          Quantity
Descdotion                             .                         Svmbol       .-        Lonç/short    -     Priœ     -      MarketValue
cash andMoneyMarketFunds(Sweep)
 GASH                                                                                                                       $500,002.38
                                                                  TotalAccountValue                                         $500,002.38

                                                                                                                                               o
 Transaction De% ll
Settle Trade                                                                                                                             :
Dafe Date Transaction                      DescriDtion               - .-                  Quanti
                                                                                                tv              fWce               Fota/ g
cashActivity                                                                                                                             g
08/13 08/13 FundsRecei
                     ved                   FUNDSRECEIVED                                                                    $ 500,000.00
0&30 08/30 Cre itInterest                  SCG ABI1V1'07/29* 29                                                                    2.38        x:
                                                                                                                                               5
 07/29tàmtzg?l0W,:$2.38àaaedon.010% a-rageSchwab0* interestratepa/don 17daysinwhi
                                                                                chyouraccounthadan
 averagedall
           ybalanceof;5X ,0W .O5.




@ 2010Chare Schwab& Co.,lnc.A1
                             lrlgbh reserved.MemberSIPC.G512440-01(0001.4386)5* 10479R1-04(02/10)
    CNKDZJIX;.()If1FAR359744
     Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 23 of
                                           127

C42
 ; 1$fSS
     , c                   as                                                                        AccountStatem ent
                                                                                                       RetainforYourRecords
Schwab One TrustAccount                                                    StatementPeriod:August1,2010to August31,2010
AccountNumber:462:*625                                                                                           Pape 2


 lncome Sum ma
Desclïpf/on                         .            -                         This Pen'od                     Yearto Date
ase ra/l raxa:*
Schwab Onelntere'
                st                                                                   $2.38                           $2.38

                                           TotalIncome                               $2.38                           $2.38


 Footnotes ForYourAccount
Forinformation on how Schwab pays itsrepresentntives,goto httpr
                                                              //aboutse wab.œ m/abouvove-iew.compenstion.html




@ 2010CharlesSchwabaC'o.,
                        lnc.Al
                             Iri
                               ght
                                 sreselved.MemberSIPC.C512440-01((X)01..
                                                                       0386)5TP10479R1-% (02/10)
    GN8U210&Q105Be359T45
        Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 24 of
                                              127

charlesscuwp                                                                                                             AccountStatement
                                                                                                                           Retain forYourRecords
                                                                                StatementPeriod:August1,2010 to August31,2010


SchwabOn* TrustAccount
AccountNum ber:1719-6308
                                                                   Cutpaperclutter
                                                      Switch toestatementsatschwa
                                                                                 Jcom/paper/ess.                                       ' 1
                                                                                                                                      Pave
                                                             Questions?CallJ-8*-4V-40pp
    31J08-CN8D2106-010725-5V1--200164336005360196 *          =
    PAM ELA B STUART TTEE                                    -            o
    U/W JRAYMOND STUART                                      =
                                                             -            o
    6115YUMA ST NW                                           .-           M
    WASHfNGTON DC        20016-4336

                                                                                                                                               ILL.-/L--.
                                                                                                                                               LL-LV .-iL

AccountValue Sum m ar                                                         Chan e in Value Sum mar
Cash& Sweep MoneyMarketFunds                                 $5,000.00        StartingAccountValue                                    $ 0.00
MarginLoanBalance                                               $0. 00        Transacti
                                                                                      ons& lncomeThisPeriod                        $5,000.00
Investmenls                                                      $ 0.00       Income Reinvested ThisPeriod                            $0.00
                                                                              Change inValueoflnvestmentsThisPeriod                   $0.00
TotalAccountValtle                                           $5,
                                                               000.00         EndingAccountValue                                   $5,* 0.00 - )
                                                                               change in AccountValue Since 6/16/10                $5,000.00
TotalFunds Available: Cash + Mar in                                           Rate Sum ma                                                    - -.
                                                                                                                                                s
Avai
   labletoW ithdraw                                          $5,000.00        Value Adv Money Fd SW VXX                               0.01%        E -
Securiti
       esBuyingPower                                        $ 10,000.00       Sch InvestorMoney Fund                                  0.01%         -
                                                                              Margin Loan Rates vary by bal
                                                                                                          ance                6.00% to 8.50%



 InvestmentDetail
                                                                                        Quantit
                                                                                              y
 Descriptlbn                                                     Svmbol               Long/short                 Price           MarketValue
Cash and Money MarketFunds(Sweep)
 CASH                                                                                                                              $5,000.00
                                                                  TotalAccountValue                                                $5.000.00

                                                                                                                                                    3
                                                                                                                                                    o
 Transaction Detail                                                                                                                                 8
Settle Trade                                                                                                                                        4
Date Date Tran- ction                      DescriDtion                    -           -    Quantitv               Prîce                 Total <
Cash
08/13Act
     08/i1
         vi
          3tyFundsReceived                 FUNDSRECEIVED                                                                           $5,000.00        S
                                                                                                                                                     5
 Foom otes ForYourAccount
Forinformalion on how Schwab pays its represenlatives,go to httpl/aboutschwab.com/abouvovew i
                                                                                            ew.compensation.html




@201jN(àjjjl
           jjxj
              ltjh
                 .
                 pyjjs
                     jjj.,Inc.AIlri
                                  ghtsreserved.MemberSIPC. CS1244O-O2(0001-0386) 51P10479R2-04(02/10)
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 25 of
                                      127




                             X   W
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 26 of
               PAMEI-A B.STUARTJETALVS.CATHERI127
                                              NE S.RYAN AND DEBOM H A.STUART,ETAL
                             L.T.CASE NO.312013CA001523         DCA CASE NO.4D16-3921
                                                                .                                            -   -


                                                                                                                     )




                                            NMNXZ           .
                                           ATTORNCY AND COUNSCLLDR AT LAW
         PELICAN PL-ZA                             A- ze4
                                                     .                              S6MON & PARTNEAS.LLP
         *73,NORT- HI* w#Y AfA                                                                 3IsT Fboop
         fecoNo Fuoop                         zza'
                                                 ,X A U..z/JX'                           lllF'SFTH AvENuE
         VEëo Bl-c#d:F'uoplpa a2@Ba        M ' ' ,.@#'-vees-w .q                N*e ''ORK.NKw TQRK 10170
         TELil>/ohœ:77A -*9a-4223                                              TELEPHONE:a12 -3 32 -8*00
         FAx:7 7a-4 @2 -I224                 .A- .z/z.ev zzrr                         FAx:elE -a32 -8*09
                                                                                  -w w .sIMo-LAw YE:R9.CoM

                                                                                    A- .aoz.ew aaoa
                                                                                    .
                                                                                  4?.#u..pomxuzrte m m
         MEMBER DC. FL.MO.NY.AND VA BARS                                            wwwkparnâttzal- .œ m
         M& PamelaB.Shme
         Dr.Ce erineS.Ryan
         M s.DeIX)Y A.Stuart

                                      PLAN OF TRUST ADM N STRATION
                                 'fheJ.Raymond StuartandMarion C.StuartTrusts

              Thisisarloutliaeofa1lmattersthatareplalmedto beaccomplisle mlating to thetrusts
         ofRayandM arion Sbue,œswellastheirestates. R- ux theobligationsofthetrtlsteeare
         manyand includepaying cmditorclaim:and taxesaswellasfeesandev nsesoftrust
         ndminis> ionwhichmintbiscmse,continue fourteenandahalf4e.
                                                                 0 thisprocessisIikelyto
         takemanymonths. ThisreportisY ingsubrnittedtotheG neficlaricsofthetru.
                                                                              qtswho have
         previouslyH n provided with copiesoftheTrustDocum ents.

         Generalœ tllhelftheDutiu *ftNeTrusœ :

                AmongtheduticsofatrusteedmingtAIS'tadministe onare:

                Izwotingand protecting trusta ets.
                Colle ng life inslmmœ m licies.nnnuities,andretirementaccountsofwhich1he
                RcvocableLivingTrusthasiven named astheprimarye etkiary.
                CoordinxtingwiththePersonalRepresentativeofthee.
                                                               qtnfeifapmbateadminiArA'on is
                nem sary.
                Obtaining tlzedateofJO thvaluesfor21trustadsets.includingappraisalsofrealeAfnte
                andbusinessinterests.
                Determiningwho isowedmoneytoand thenpaying oFthesedebls.
                Assessing incom e arvlestale tax liabilities.
                Preparing and filing a11required incom e and estate tax retnlm .
                Payingthtongoingexm n= ofadministeringthetrustassets untilthetrustcanlx
                term inatedandremalning assetsdiskibutedto beneliciaries.
                Raisingthe cash necessazy to payof debts,theongoingexm nsesofadrninistering the
                m zstand estate and incom e taxes.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 27 of
               PAM ELA B.STUART ETALVS.CATHERI127
                                              NE S.RYAN AND DEBORAH A.STUART,ET AL
                           L.
                            T.CAJENO.312013CA*15%          DCACASENO.4D16-3921 --             ..-




         Plan ofTnlstAdministration                                 M - wx .@ .
         J.RaymondStuartandM arion C.StuartTrusts                    ATTORNEY Aœ C;01*.r.*-11OR AT LAW
         July26,2012
         Page2




               hwestingandmanagingtru.q assdsuntiltheyrnn lx distributedtoyourY nelkiaries.
               AM .fnally,die buting whafsleR overofthetnlsttothebencsciaries.

         Aetitm stoR- lsim T rustAg,ets:
                 EdRyanwasapm inted inerrorto succeed Lewisl,.Smith,Jr.asaco-trustceofthe
         tmsts. Hihasx'cently blocked theeflbrtsofthetrusteeto oO inftmdstopaytrustexpenscm
         including funeralexm nseseforM arion Shlnrt Fzdisnotauthorized bytbeTrustDocumentsto
         takeanyacden w 1t11resm cttotrust% %%:held atM organ Stanley Sm ith Bam eyand e/ortsare
         beingmadeto havehim removedfrom thebrokerageaccotmt.Iflx dœ snotresign by closeof
         businessin writingonJuly27,2012,anattom eyhizedbytàetrustwillbeauthorizedtopz'    oceed
        tohavehim removedbyaCOM withjurisdictionovertheasxts.
              UnderFlorida law,becausetheappointmentofEdRyana:co-trus'teewasnotauthorized
         bythes- isctermsoftheJ.Raymond StuartlrrevocableTrustandlxqstW illand Testamentor
        theMarionC.StuartRevoe lc(now Irrevocable)Trus'tandIaastW illandTeqtnmcntC-
                                                                                  rrugt
        Documentm ,hewmsdisqualifedfrom theHnfeofltisapm inkncnt. Hisappointmentastrustee
        wasneverlegallyautho:ze and.inanyevent,itwasrevokedasofJ* 22.2009astoboth
        trustsin writing by M arion StuartandPam. Ed hasnot% en authorizedto conductanyacts
        pt- rting to lx tnzstecsub- uentto tbatdate. Hisactionsinblx kirlg requestcd transmissions
        oftrustfundsforpam entoftI'US'texm nsesisexpmsslyconlmrytotheTrustDx tunentsand is
        contraryto tlzeapplicablelaw.
                By1aw thetnstdocumentsxtforth themarmerinwhicb thetrustistobeV minist- d.
        Thefollowingu iclesoftheTrustDocumentstaken fmm Ray'stIUM areclearw1t11xxsped to
        Ray'sdesirethatb;d neverbeinvolved in theadministe on ofthetnzst.M arion'strust1-
        idcnticalpm visions.
               M icleNintlr. n e interestofeachbeneticiaryintbeincomeor
               principalofatrustunderthisinstrumentshallbefrœ fmm the
               controlorinterfexnceofanyce itorofaG neficiary orof
               Oyspoux ofamlrriedG neliciaryandshallnotbesubjectto
               attanhmentorsusceptibleofanticipationoralienation.

               M icleTwenl-First:A person isqualisedto serve
               asan additionz tnzstœ ifsaidm rson isnoteligibleto
               receivemzysllchOnefits'lnderthetrust(othert11% the




                                                   2459
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 28 of
               PAMELA B.STUART ETAuvs.CATHERI127
                                             NE s.RYAN AND DEBO M H A.STUART,ETAL
                             L.T.CAiENo.312o13cAco1s23      DcAcAsENo.4D16-3921         .-             -
                                                                                                           â




         PlanofTM Adminis% tion
         J.Raymond Sttme and M arion C.ShmrtTrusts
                                                                       +.,..z > ..A-
                                                                       .
                                                                       A'FTORNEY Aœ CM SLLLOR AT tAW
         Ju1y26a2012
         Page3




                  compensation ofatrusteelalzd saidperson'
                                                         ssm use,issue,
                  dcpendentm andancestorsarenoteligible toRceivesuch
                  bencGts.
         FloridaIaw dœ lares

         j736.0704.Vacancyintrust= hip;appointmentofslvvessor
         (l)A vacancylnatrustceshipoccuo if:
        (a)A m rsondesignatedastrusteedclinesthetrustœ ship;
        (b)A perxm designatedmstrusteecnnnotlx identiGedordoesnotexist
        (c)A trustœ roigns;
        (d)A trustceisdimualilicdorrcmovcd;
        (e)A trusteedies;or
        (9 A trustœ isadjuicate tobei- pacitatcd.
        (2)lfoneormoR cotrusteesremaininomce,avacancyinatrttstœshipneednotbeslled.A
        vacancyinatrusteesltipmustbefilledifthetrusthaslx1Rmniningtrustee.
             Pam regretstheerrorin appointing Edto serveastrustee.Attbetimeofhisappointment
        shehM noreaxntoc ticipatetlv dim culticshewould prexnttotlleadministe onofthetrus't
        a> ev .

               Hewasprom rly removed astrusteepursuantto Floridalaw fordeclaringavacancy
        whenatIMS- isdisqualiGedassetforthae ve. 80thPam andM arionnotisedEdthathewaq
        nolongerauthorized toservcmseustee. However,Ed refux'd to subm itawrittenv ignation to
        Smii Bameyasrequestedand.ae nstthelaw andtlzeM uestoftheaxxlborizedtrustee.hehas
        remainedperSm itb Bam ey'sdecisionvontlm account.
               An actionagninqtM orp'm Se ey Sm ith Bameywillbenecessary ifhed* snot
        voltmtarilyresign.TM assetswilllx nee ksslywasted1- .m- hebasfailedtoactresx nsibly




                                                     2460
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 29 of
               PAMELA B.STUART ETALVS.CATHERI127
                                             NE S.RYAN AND DEBOM H A.STUART,ET AL
                           L.T.CAV NO.312013CA*14Z3         DCACASENO.4D164921 -              -     - -




        PlanofTrustAdministration
        J.RaymondSflmrtandM arionC.Stlmw Tm sts
                                                                     +-.-z .# ..A
                                                                     .
                                                                         ATM NEY AND CCM A LC;R AT LAw
        July26.2012
        Page4



        inthismatter.Asoftce y'sdate,manyftmeralex- nsesawaitm ymentandthem m eecnnnot
        ac'ttopaytlzesebillsorto retl'm to N yongoingbills. n etrustwillhold Ed personally
        rev nsibleforthepaymentofexm nsesincurredduetohisic sm nsibleactions. HeisY ing
        advie thatifhedtesnotsubmitted hiswrittcn Ietterofresignationto M organ StanleySm ith
        Rnrrv!ybythecloseofbusinessonJuly27,2012,thetrustswillproceedtoanapropriatecolm
        toredaim itsassets.UnfortlmatelyxtheexpensG oftltis'mnecessarylitigation m l1beborneby
        thetnlsts.

        Otltgtu diwg Loaas
               P= uanttothe authorityvcstcd inherbythcTnzs'tDocumentqpPam,msco-tnlsteeto Ray
        and M arionand assuccessortrustceandexecutor,wasauthoria dto makeIoanstoherselfw1t.  11
        adequatesœ udty.M icleFiReenth,pam graph 2providesth1 thetrusteesare aulorized:GTo
        mskeloanstothcsetllor'sexecutorsor ndminis% torsonsuch termsasthetrustecsdccm
        advisable.'' 'lhisspecifk powerisinaddition to theauthoHzationofthetrustcesinArticlc
        Eightetnth,paragraph 2tomakeloanswithadequatesecurity.

               Panenteredintoa1- ao -mentw1t11thetrusttllatmemorializestheagtementwith
        theTrustsrege ing Ioans* e11dunng thepcriod oftrustndministration whichisongoing and
        thein- sttobepaide enthe10a arcreyaid.Pera1- agv mentbdweenPam andthe
        trusts,sheisobligatedto repay theoutstandlng laqnAwith intemstatthestatutory IRS rate
        contzne.
               din26USC l274(d)withadjustmentsforf= ,expenses,andhershqrcoftlleestate.
        So,itmakesnosenseforthereto beadollarligureagrœ d uponatthisstagebecauseofonm ing
        ad.i
           ustmentsandexpenses.
                Following tlv saleoftheJ.Raymond StlmrtBuilding In2009 and 2010,Pam made
        suhqtsntialloanrepam entsA m thepv eedsoftheO eoftheJ.Ram ond S*IV,H Building to
        theM e on C.StlmrtRevocableTrus'tandtheJ.RaymY d Stlma creditsheltertnzq    .tandmarital
        trus't.Pam entof$200,000totheM arion C.StlmrtRevocableTnl< wasmadcon orabout
        Deccmbcrl5,2009. Pam entof$500,000 to theJ.Ram ond StuM CreditShelterTrus'tand
        $5000totheJ.RaymondShlnrtMaritalTrustwasmadconAugust13.2010when dcpositswere
        madcinto% staccountsatCharlcsSchwab. M arionSfAll     vtestablishedherow'naccotmtwith
        CbarlesSchwab andmceivedstatementsfrom /1th-ree@cc,131u11s, Thefundsin theJ.Raymond
        S'Imrftrus'taccotmtsatCharlesSchwabwereue to supportM arion duringthe1- years. As
        nex qLqry,Pam disburse, d fundsfrom thoseaecolmtsto replenishthechœkingaccount
        maintaincd by Marion'strustand msHepaymentsto1* fortI'     US'texpensesand/orIoans. n ose
        fundswerelargelydeplafe.  d msoftheend ofJanuary2012.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 30 of
               PAMELA B.STUARTJETALVS.CATHERI127
                                             NE S.RYAN AND DEBOM H A.STUART,ETAL
                          L.
                           T.CASE NO.312013CA001523    .   DCA CASE NO.49164921   -




        Plan ofTnzstAdministration
        l RaymondStuartandM arionC.ShmrlTrusts                      ATTORNEY Ale CM SELLO AT LAw
        July 26,2012
        Page5




               W hentbeJ.Raymond Stuarttrustfundsin the Schwabaccountsweresubenn#ially
        depletedPam Y rrowH $60,000inJanuaryfrom William Ace(afrierldl inordcrtomakesure
        M arion'snursesandothcrexlm seswem paid . Thisloan mustlx repaid withinterestand is
        secnnvlby aprom issory note.

        m nk a>dBrokeragerecoe :oftrustactivities:

               Allnt-
                    nMmtstatementsfortheSmithBarney(now MorganStanleySmithBamey)andthe
        G arlesSchwab aswcllasM arion'strust'scheckingaccoum aremaintained inthedrawersof
        thehil chestinRay'sdcnat101SouthCatalinaCourtandhavelxenavailabletoa11
        benefkiariesatal1times. Theywerespecifically pointedoutto Dehxah.forexsmple.dllring
        herlvccntvigit. They havebeen %nttoEd Ryan througlxmttheperie thatheha Ixenontbe
        Smità Bam ey(now M organStxnleySmith BarneylaccountforCatherine'sl nefitaswellasto
        M mion andPam.DuringherIifctinw,M arion wastheonlybeneGciarywhohadtberightto
        demu d writtenreportsoftrusta<e pursuanttotlw TrustDocumcntsand shereceivH them
        monthly from thevariousbx kerage accounts.
        W ithda walsR d depletion ofTrustAsgetg:
               Marionwithdrew fundsfw m tbetnzstsforherIw lthanmintenanceand supm rtbeginning
        in 1998.lnthebcginninw herwithdrawalsavemged $10,000permonl plusincidentalexm nxs
        paiddiv tly fzom thetrust.Howevez,ae rshebe- torcquim theassiqtnav ofbom ellealtb
        aidGyherexpensesincremmed to approximately$20.000 permonl . Forexample,in 2010,her
        exmnsesfornuaeswasapproximately$150,000.In2011tthefullyearaqerPam assumed
        responsibilityforthemnnngem cntandcompcnsation oftbenu- sonOctoe 2,2010,itwas
        approximately$138,* 0. VirietfaNclx nreported thatshehad eorkedevery dayforM arion for
        sixyears. So,theexpensesforM arion'shealthymaintenanceandsupm rtover14 % y-m
        totaled roughly$1,0:0.* 0(199:to2006)and $1.2* ,000(2007to2012).Pam docsnotintend
        to accountforM arion'ssv ding duzing thoseyearsasitwasherw lsonalbusinessbutCathy
        and Dcborah needto beawarethattlzetrustn- tswercdepleted byroughly dmseamountsfor
        thehealtï maintem nceandsupportofMarionwhichwastheprimazyobjectivcofthe* tsin
        thc firstplacc.
                BœauseEd,whilehewasactingastnstee,insistedandrequirrd thesaleof% stassetsto
        ftmd withdrawalsnthcrtban V ingdrawn againstmargin asauthoriad bythetrustaunnecessary
        interestchargeswerein theSmith Blrney trustaccounl and theassetsinthemaritaltnzstwere
        completelydepleted.'Fhcseinterestchargeswerc incunedwithno ofe ngincrœ in valueof
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 31 of
               PAMELA B.STUART ETALVS.CATHERI127
                                             NE S.RYAN AND DEBORAH A.STUART,ETAL
                           L.
                            T.CAJENO.312013CA001523   ...
                                                            DCA CASE NO.4D164921




        PlanofTnz< Adminise tion
        J.Ram ond Stnnd andM arion C.StuartTrusts
                                                                    t#- ww .W .
                                                                    o
                                                                     ATTORNEY Aœ CM SELLO AT LAW
        July26,2012
        Page6




        theassetsofthetrust. Ed'sactionswem inconu vention ofPam Nsinsm zctionsastrusœ .A1l
        etlbrtsmadeby Pam.including lengthy sessiozzsofinM dionw1t11an accountant weretono
        avail.
               n evalueoftheS& P 500 onFebn- 2,199:.approximatelytwo weeksfollowingthe
        dateofdeathofJ.Ray' m ondStlmrtwas1* 1.27.n evalueoftheStandald & Poors500index
        asofJuly20,2012 was 1362.66. As= cntlymqJuly2,2010,the valueoftheS&P 500was
        107.2.58. So,hadthetrusts'Bm folio ofassetsbeenpreserve andpedbrmed atthezateofthe
        S&P500index(anindexwidelyusedasanindexindicativeofthebroadermarket).itwould
        haveincrcased invaluebyaboutathirdfm m thetimcofRay'sdeath to thetimeofMarion's
        death.Thatamount,asPam pe ctcd,would havemorefhnn offsettheinterestcharges. So,the
        intexwstchrgesshouldnotbecharge to Pam enfrely% > ,had shebeen dimcting thetrust
        assetswithoutinterferenceandhad Ednotbeeninvolvedin trustadministrationasdictxte'dby
        theTrustDocuments,theintemstchargeswouldhaveio olrsd byincren!avlvalueofthe
        asr4ts.Theaccountant(andanoutsideattorneyiflhigadonisurkednkenlwillbeconsulte
        regardingtlleappropriatesourceofN ymentforlheiaterestchargesincu> dlmderthe
        cim um stnnM s.
               n e$60,% intaxe paidtothe US Gov- mentattertheGe en Cityhomesalewas
        mM ebyPam ingood faith in orderto > y,*1111thctax return submitted thatyear,theantici- cd
        taxto% paid whic.h wasan extraordinary item. ArticleTwenty EighthofheTrus'tDocuments
        providesthatatrusteeshallberesm nsibleonlyforactsoromissionsin bad faith. Accordingly,
        this$60.(X)0N ymentahavingbeen made in goodfaith and ontl:eadviceofcotmsel.willnotbe
        charge againstPam'sshareoftheestte.
               Edmaywishtoreturn the$5000he waspaidforhisservicestothetrustwhich werepaid
        in error.
               Somedistributionswex madeoverthcyearstoCathyand toDee rnb,and Pam . Some
        mayberegarded asgitkswhileotllezsmaybeadvancesagainstthetrustdio ibution.Thosewill
        becvaluatedduring theaccotmting period.
        rlansforDeborak'sslpareoftNetruglassetgfollowing adminie atlom
               Deo ralpsshareofthetrustatthetimeofdistributionawillbeplaced inan i= vocable
        tnlstxxtup by P= p m mnttotheterm se pblishedundertheTrustœ cum ents.'  rheplanksto
        GrU#an îne tudonnearwheresheliveswillingtoadmlnlsterœ borah'strustthatwillpayherthe




                                                   2463
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 32 of
                                              127
                PAMELA B.STUART ET ALVS.CATHERI
                                              NE S.RYAN AND DEBORAH A.STUART,ETAk
                          L.T.CAV NO.312013CA00152/      DCACASENO.4D16-3921




         PlanofTmstAdministration
         J.Ram ond Stuad and M arion C.StuartTrusts
                                                                   AATTO..+z .T ..A-
                                                                         NEY Aœ M MW LLOR AT LAW
         JuIy26,2012
         Page7



         ir m efrom thetnzstinvestmentsand m anagetheaccountforherbenefit. How ever.because
         thefundisex> c'te tobelessthnn $1rnillion,itmaybe+atanotllerinstitutionin adifferent
         nm-qwillhaveto beCXjP'I
                               gC'IIforthisservice.Becauseofthetermsofthetrust,Dee rah cannot
         havcany Ylein itsadministmtion. Itistmderstood t% tthcinstitution* 1chargea
         managementfeeforthisservicewhich isex- tedto% intherangeof$3000to $10.000
         snnually.Pam dœ snotw ish to lx involvedinanym yin tlletrustforDeborahothcrthnnto set
         itup and arrangeforitsadminis% tion asdictatedbytheTrustDocuments.
                AspartofDeborah'sshareoftheectnte,hermortgagcto thetnzstwill% cancelledandan
         appropriatcdocnnumtindicating itwassatisEed willberc orded intlleIand rœ ordsoftlw
         countywhereshelives.Anoffsd tohershax ofthee-    qfntewillbemadeforthemortgage
         pam entsshefailedto m akeplusinterestthatwillbeœ culated by theaccountant. m borah
         waslxrmittedto deferpaymentsofthemortgageamountsastlwyn-     qmedueby Pam aetingas
         hMstœ .

         Slle*fthepm peo at1B1Slmth Catalina Court:
                SinceneitherPam,Cathy orDeborah havcexpressed interestinreoining M arion's
         residenceaspartofte irsh= ofthetnxKtassets,itmtlstbe > ldandtheproce s.1- expenxs,
         willbeaddedto thetI'USIa- ts. lt'sappraised valueasofthedateofM arion'sdeath was
         $483.000.
               Cathyand EdarenotauthoriM undertheTM Documentsto msnagctlw sale oftrust
        a- tsand sotheycould notactastheselleroftlw prom ' rty.n atdutyandresm nsibility is
        vestedin Pam astrustee. W eretheyto attemptasale,therewould betitleproblemsbecause
        neitheroneofthc'm islegally entitledtoad onbebalfofthetrustthatownsthepropeo .
                Pam hmqmoceededin fullconsulhtionwitllCathy and Deo lMIIin connection w1f11the
        proposM >le.Theyhavebeen pnwidcdw1t11acopy oftheappraisalofthehomethatPam
        arrangedtobem rformedaweek afterM arion'sdeath. Pam hasconsulted withseverallocal
        realtorsconceming tllebestplanforselling thehouse. Shea1s0 hastakexlinto ponsideration
        Cathy'sstatem entsthatsheand herfam ily would liketo to occupy thehouse foranextended
        periM oftimenexlwinterand offeredtoN y theprolxrtytaxesonthehoux as'G      rent''Bœause
        ofPam'sobligationtomaximiz.ethevalueoftbetrustasx tsand Deborah'sdesiresinpM icular,
        sle willfollow thes'uggestionsoftherealtom anddetermineatefairmarkctrcrlt''forthehouscfor
        them riod oftime* 1Cathyand herfnmily wish tooccupythehome. Thefairmarketrentis
        likelytol)ein cxcessofthemqle-slaletaxesaqR rxe on theproperty.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 33 of
               PAMEI.                       127
                    A B.STUART ETALVS.CATHERI
                                            NE S.RYAN AND DEBOM H A.STUART,ETAL
                           L.T.CAkENo.312013cA001523       PCACASENO.4D164921         .      -




         PlanofTnlstAdm inistration
         J.Ram ond StlmrtarxlM arion C.StnnrtTrusts
                                                                    ,@-
                                                                     ATTM
                                                                          AY Aœ .
                                                                                T .wAzv.v
                                                                                ccl#qsEttm AT LAW
         July26,2012
         Page8



        Appm balofPen onalP- perty lw ned by theTrusl :

               n em lsonqlpromrty(non-realestate)assdsofthetrustareOdergoingappraigalby
        DianeM - 111AppmisalServices,Inc.ofStuart,Fl. StuartWhitehurstistheprinci- lappraiser.
        n eappraisalofthepnv rtylrm tedat10lSouth CatalinaCourt,VeroBeachhasbeen
        compleez andhasan aggregatevalœ of$26,970.

               Inconjuncdonwiththeappraie oftrustassetsPam ishavingcertainitemsofher
        pev nalpmpertywlzicb mayhavesubctsntialvalueapplxie and authenticatedforN ssible>le
        tocoe butetotherepaymtmtoftheremaining amolmtofthetm stsl- smadetoherfor
        pulw x'softhemsintenn- oftheJ.Ram ond Stuartbuilding.SIK llasbeenadvix dthatto
        accomplishtlliswilltakethe authenticationofanexlx.rtforeachpadicularartis'
                                                                                 tandtime
        (approximateljtwelvetoeighteenmontlts).n eon-siteappraisalworkwasdonconJuly25,
        2012. ApprmsaloftrustpropertyheldatDeY rah'sresidencein Kent W lmbington willtake
        placeonAugustI8,2012.AppraisaloftrustpropertyheldatCathy'sresidence* 1takeplaceat
        amumallyconvenientEmeto lhexrranged.

        Trudeeaad Ixnfmalrepreseatativefeesand expenses:
              Pam haspaid mucbofthetrustexpensesatzbutabletothetrustndministration for
        fouheenyols(principallyY velandmealsstaxesandinsumlw forMarion'shouse)outofher
        m'zsonalaccountsaadcxditcards.Becaux Pam devoted substsntiala ountsofhertimeto
        Etigahn
              'g to v overthefundsexm ndedasamsultoffraud forwhich lt'   mnn*om thetrustwem
        require ,theaccotmtsfortheyearssince shepurchasedtbeJ.Raymond Stalnrtbuilding are Imt
        complete. n ereceiptsandstatementsmustbecompiledforaccountingsto becomplete,dwhich
        requiresareview of:11creditcardandbankstatementsand çereceipts''fortbeyearsof
        ndminis> tion. n etrustexpensesm idby Pam vary butareapproximalely $20,000 tp $30.0*
        annually. 'fxeseamounts(witb intcest)should bedeductedfrom theiçloarr madetoPam out
        ofthetrustaccounts.Trus'tœ feesandexpensesareapriorityrepaymentoblipqtion ofthetrtzst
        tm dcrFloridalaw andaretoIx Baid zleadofIlaym enlstoM nesciaries. A lien againstthetrugt
        assetsexiststo securere- ym entoftheseexm nsesunderFloridalaw.
               Florida law providesthattrusteesareto l
                                                     x paid GYev nable fees''and tbatan executoror
        m xw nalreprexnotiveisalsoentitled to feesforservicesrendered and thatpaymentofsuchfees
        isrm uilvd.W M nthemrnepezson lx'rfonnAb0t1,mlem tbat> n isentitledto feesfor* th
        activitiesunderthelaw. Typically,theeYresumptivelyxasonablenfeeforatrusteeis
        determined by looking attheschedule offeescontainM intheprobatecodeforan attorneyfor




                                                    2465
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 34 of
               PAMELA B.STUART ETALVS.CATHERI127
                                             NE S.RYAN AND DEBOM H A.STUART,ETAL
                           L.T.CAJENO.312013CA001523       DCACASqNO.4D16-3921




         PlanofTrustAdministration
         J.Raymond Stuad andM arionC.StuartTrusts
                                                                     + --.x .1 .urw
                                                                      ATD NNEY A* CG JNSG LOR AT LAW
         July26,2012
         Page9




         thepeY nalrepresentativeandtllenadjustingbyafactorof.75% andalsoforthecircumesnces
         N uliartotbeparticularcase. lnthiscase.forexample,annualfeeswouldhaveto lx mqsessed
         foreachyearofma- ementofthetrust% st4sfrom 1998to 2012.Inthelirstfew yearsofthe
         trustathosefeesweredeterminedand pqid ux ntheadviccofanothcrFloridalawyer.

               lnadditiontoNrcentagef= aattorneysareenti
                                                       tledtoçzextmordinay feesnforextra
        seM cesM a edsucbastheMleofma1estate.thcmsnngementofafmmlybtksiness(suchas
        overseeingthenursesinthisz*
                                  .- )andprovidinglegalcdtaxadvice. Anytimedevotedbythe
        trusteetoproviding legalservicesand dealing w1t1:contexssuchmsthisone* 111Ed axetobe
        billed atnormalhom lyratvs. Pam'snormalhourlyratecharge to clientsofher1aw pradiceis
        $675.
               ThecstabliGmentoffeeamountsforeach yearwilldem nd,in palt on coa ultationsw1t.      11
        theacceuntantoncca11ofthelinanc'ial(IaG isn- mbledV atuetheN centagefeesarebased
        um nthetotalvalueofthetrustasscts. n atispartofthetrustndminiskationprocess. Some
        fee,swerepqid in theearlyyearsofthetrustAdmirlistration bnqed:in parqon consultation w111:
        anotherFloridalawyer.Obviously.anyfeesand expensesm yablewilltx offsetagainstthe
        oleennding amountsofloansfrt)m the- tsmadcto Pam.

        Floridahwsrelatingtoeompensltionoft:eexecutor(perxlmalrepresentativel.tnlst-
        M d attorneys:
               Hem are> merelevantportionsofFlorida statutes.Stattltesinotherstatesam similarbut
        only x mestateshaveapublishedpresumptivelyreasonablefeesche ule.

        j733.617.Commnsationofmrsonalrepresentative
        (1)A personalrcpresentativc4IaIIlx entitled to acommissionpayablefmm thce nte mssets
        wiooutcourtorderascompe- tionforordinaryservica .n ccommissionshallbebnqe,lon lhe
        comm nM blevalueofthc cstate,whichistheinvcntory valueoftheprobateestateassetsandthe
        incomeearnedbythetwtnteduringadministration.
        (2)A commissioncompute ontheO mm nsablevalueoftheestateispresume to% reasonable
        comN nsation foraIxrxnalrem entativein fornmladministration asfollows:

        (a)Attherateof3mxentfortlw lrst$ lmillion.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 35 of
               PAMEG B.STUART ETALVS.CATHERI127
                                            NE S.RYAN AND DEBORAH A.STUART,ETAL
                           L.
                            T.CAEENO.312013CA*1523         DCACASENO.4D16-3921




         PlanofTrustAdministration                                   .+..+z .1 ..Azv.>
         J.RaymondStl11rtandM arionC.StuartTrusts                        ATM NEY Aœ CINJNA LX AT LAw
         July26,2012
         Page 10




         @)Atthemteof2.5percentfora11above$ lmiliionandnotexœe ing$5million.
         (c)Attberateof2m rcentfora11above$5millionandnotexceeding$10million.
         (d)Atthemteofl.5percentfora11nhnve$10million.
         (3)lnndditiontothepreviouslydescrie commission,apersonalrepresenfativeshallbeallowed
         furthercompenY ionmsisreax nableforany extrao '        v vicesincludinp butnotlimitedto:

         (a)n esaleofrealorpeDonalproperty.
         (b)n cconductoflitiNtionone halfoforagainsttle estate.
         (c)Involvementinprf
                           wY l
                              'ngsfortheadâuse entorm ymentofanytaxes.
         (d)n ecan ingonofthcdecedent'sbusin- .
         (e)Dealingwithprotectedhomestmd.
         (9 Anyothers- ialRw iceswhichmayY necessaryforthepersonalrepresentativetoperform.
         (4)IfthewillpDvidesthatamrsonalrepresentative'soompensationshallbebnne.
                                                                               dupons- itic
         criteriw other4bsm agenerallvferencetocommiAsionsallowedby1aw orwordsofsimilar
         im pm ,includingabutnotlim itedto,rates,am ounts.com m issionsporreferenceto tlx N rsonal
         rcpresentative'smgtllarl
                                ypublise dRhMuleoffeesineffcctatthedecedent'sdateofdeatk or
         woMsofsimilarimpolt then am rw nalrepœsentativesballlx entitled tocomx nqnllon in
         accordancew1t11thatprovision.However,exceptforreferencesinthewillto them rsonal
         re- sentative'sregularlypublished xheduleoffeesin efrectatthedecedent'sdateofdeathaor
         wordsofsimilarimport,ifthereisno writtencon% ctwithtlledecedentxgardingcompensatiom
         apersonalrepmsentativemayrenouncetheprovisionscozytaine intheV B andlx entitledto
         comv sationlmderthissection.A pcrsonalrcpresentativemay also renouncetherightto a11or
         anypartofthecomm nsation.

         (5)11-t1. probateestate'scompensablevalueis$100a000ormore.andtherearetwo
         x-prescntativesyeachpeoonalreprer tativeisentitledtothefullcomminsion allowedto asole
         m rlolxalrepresentative.Iftherearemoret11% twom rsonalrepresenotivesand lhepmbate
         leqtnte'
                scompensablcvalueis$ 100.0X ormom,1hecompensationto whicb twowould be




                                                    2467
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 36 of
               PAMELA B.STUART ETALVS.CATHERI127
                                             NE S.RYAN AND DEBOM H A.STUART,ETAL
                          L.
                           T.CAfENO.312013CA001523    . .
                                                            DCA CASE NO.4D16-3921




         PlanofTrustAdministration
         J.Ram ond Stuartalu Marion C.SfllnrtTrusts
                                                                    .+.  .+z > .
                                                                     ATTORNEY AND COLêIW LLœ   ATLAW
         July 26,2012
         Page 11



        entilledmustlx apm rtionedamongtheperx nalDpresentatives.n ebasisforapportionment
        qbnlllx olw fullcommissionallowe tothem rsonalrepresenotivewho hasm sxssion ofand
        primarymsponsibilityforM ministration oftheassetsand onefullcommission amongtbe
        rœm ining Jxvsonalrepresenotivesaccording tothexrviccsrcndcred bycach ofthcm
        mspectively.Iftheprobateem te'scompensablevalueislesstbnn $ 1œ ,0(X)ald thereismore
        than onepersonalrepresentaliveythenonefullcommi%ionmust% apportioned amongthe
        personalrepmsentativcsaccordingtothcv vicesrendemd byeacb ofth* reslxctively.

        (6)IfthepermnalmpresentativeisamemberofTheFloridaBarandhœsrendered1e* x'rvices
        inconnection w11 thendmirlih-trationoftheestate,theninaddition toafeeasm rsonal
        xpresentative,them alsoshalllyealloweda feeforthelegalxrvico rendcred.
         j733.6171.Compensalionofattomeyfortbepersonalreprcsentative

        (1)Attomeysforpersonalrepmsentativcsshallbeentitledtoreasonablccompensationpayable
         fYm theestatea.
                       q.
                        w tswithouteourtorder.
        (2)n eattorneyythemrsonalrepresentative.andpcrsonsbearingtheimpactofthecompensation
        mayagmetocomm nœ ion detenninedinadifferentmannerthrm pmvidedintbiss* ion.
        Comv sationmayalsobedetcrmincd in adiffœentmalmerthanpm vided inthissectionifthe
         mnnnerisdixloe totlzeN iesbearingthcimlv tofthecompensationandifnoobjectionis
         mndeasprovided forintheFloridaProbate Rules.
         (3)CompensationforordinaryservicesofattorneysinformalestateadminiM tionispxxstlmed
         tober- onableifbasedon thecompensablevalueoftheestateswhichistheinventory valueof
         thepmbateestatcasxtsandtheincomeeae bytheestateduringtheV m inistrationas
         provided in thefolloM ng schedule:
         (a)Onethousand 6vehundmddollarsforestatc'
                                                 shaving avalueof$40.(KO orlcss.
         (b)An addi
                  tional$ 750 forcstateshavingavalucofmoretltan$ 40.(00 andnotexceeding $ 70mO00.
         (c)Anadditional$750forestateshavingavalueofmoretbnn$70.4* andnotexceeding$ 100,000.
         (d)Forestateshas'ingavalueinexcessof$I00m000,attherateof3m rccntontbenext$9* .000.
         (e)Attherateof2.5N centfora11ahwe$1mlllionnnHnotexceeding$3million.




                                                  2468
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 37 of
                                             127
               PAMELA B.STUART ETALVS.CATHERINE S.RYAN AND DEBOM H A.STUART,ETAL
                          L.T.CAiENO.312013CA0015%        DCA CASENO.4D164921




         PlanofTrustAdm inistration
         J.RaymondShlnd and MarionC.Stuah Tnzsts
                                                                    .+#.u .# ..Alz.,z
                                                                        ATM   NEY AY CCKJNA LOR AT LAW
         July26,2012
         Page 12




         (9 Atthe1.
                  a1 of2mrcentfor21ahwe$3millionarldnotexceeHing$5million.
         (g)Attlm 1.1 of1.5pementforal1above$5millionandnotexcxding$10million.
         (h)Attherateof1lxrcentfora1labove$10million-
         (4)Inadditiontofeesforordinaryservices,theattomeyforthem rsonalregesentativeshallbe
         allowed furtherreasonablecom pen%tion foranyextraoMinmy service.W hatisanextraordinary
         servicemayvaly dependingon mnny factorsaincludingtl:esizeoftheestate.Extraordinary
         seM cesm ayinclude,butaxenotlimited to:

         (a)lnvolvementinawillcontest.willconM dion,aproceedingfordderminationof
         Y esciaries,acontested claimaelectiveshareproceedinw apportionmentofe-
                                                                              untetaxes,orany
         adversadalproceedingorlidgation byoragainsttheesote.

         (b)Repm- fationofthepcsonalmpresentativeinae itoranyproteedingforadjustment,
         determination,orcollection ofany> es.

         (c)TaxadviceonN sûnortem taxplzmning,incluéng,butnotIimitedto.disclaimer.
         mnuaciationoflduciarycomm ission.alternnt-valuation date.allocation ofM ministrative
         ex-     YtweentaxRturns,theQTIP orreverseQTIPeledîonyallocationofGSTex- ptiona
         qualise>fion forlntenmlkevenueCti ess.6166 and 303privileges,de uction of1- illneu
         ex> s,5scalyearplsnning,disz bution pbmning.a etlmsisconsiderationm lmrulling income
         ordeductionsin resm ctofadecedentpvaluation discounl,specialuseand othervaluation,
         hnndlingemployœ Y nefilorretiremem p- eeds.promptassessmentrequest orrequestfor
         relemx ofm rsonalliability form m entoftax.
         (d)Review ofestatetaxrettu'
                                   nandprepo tionorreview ofotltertaxretunlsrequiredtobefile,d
         bythem rsonalrepresentative.
         (e)Prepmationoftheestate'sfederalestatetaxretum.lfthisremm ispo aredbytheattomey.a
         feeofone-halfof1pementup toavalueof$ 10millionand one-fourthof1perœ nton the value
         in excessof$ 10 millionofthegrossestatemsGnally determined forfederalestatetax purm x s,
         ispreslzme toIx - qonablecomlo ationfortheattomeyforth1 Rrvice.n esefeesahall
         includeservicesforroutineauditoftherettlm snotY yondtheexamining agentlevel.ifrm uired.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 38 of
               PAMEI.                        127
                    A B.STUART ETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                           L.T.CAiENO.312013CA*1523        DCAçh>EN0..
                                                                     6D16-3921




        PlanofTnzstAdministration                                      NYNAX          .
        J.Raymond ShmrtandM arion C.StuartTnlsts                     ATTG NCY Aœ COL*IGZLLOR AT LAW
        July26,2012
        Pagel3



        (9 Purchaqe.sale,lease,orencumbmnceofrealpmpertybythcpersonalreprcsentativeor
        involvementinzoninp landusc,environmental,orothersimilarm atlers.

        (g)1,%a1adviceregardingcarryingonofthedecedcnt'sbusinessorconductingothercommexial
        aCtiVit.ybytlx personalrepasentm ive.
        (h)Legaladviceregardingclsimsfordnmagctothecnvimnmentorrelatedprocedures.
        (i)Legaladviceregardinghomesteadstatusofrealpropelïyorprocef
                                                                   vlingsinvolvingthatstatus
        and servicesrelatcd toprotcctcdhomcstead.

        (j)hwolvementinfiduciaty employcc,orattomeycompensationdisputes.
        G)Prœetdingsinvolvingancillaryndminis% tionofassetsnotsubjecttondminis% tioninthisstate.

         j736.070:.C'
                    ompenRtionoftrustee

        (1)Ifthetermsofatrustdonotsw cifythetrustee'scompensation,atnmteeisentitledto
        compensation thatism asonabletmderthecixumm nccs.

        (2)Iftbetermsofatrustspecitkthetrustee'scompensationsthctnlqteeisentitledtobe
        comperxsatedassm cé ed,butthecourtmayallow moreorlesscomm nsation ift

         (a)n edutiesoftlletrusteearesubstantiallydifrerentfrom thosecontemplatcdn'
                                                                                  hentbetrust
        wascreated;or
         (b)Thccompcnsationsm ciGed bytlletcrmsofthetrustwouldbe lmre-qsonably low orhigh.
         (3)Ifthetnmteehasrendertdothtrxrvicesinconnectionwiththendminiskationofdlctrustythe
         trusteeshallalso beallou d reasonablccompcnsation forthcotherservicesrendered inaddition
         tore M blecomN Ration astrustee.




                                                    2470
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 39 of
                                            127
               PAMEG B.STUART ETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                          L.
                           T.CAiEN0.4120131A*1523         DCACASENO.4D16-3921




         Plan ofTrustAdminiA ation
         J.Raymond Shlsrtand M e onC.StllnrtTntsts
                                                                   + --.x .g ..zzw
                                                                    ATM NEY A* Coœ K   œ AT LAW
         July26,2012
         Page 14




         û736.0709.Reimbursementofexm nses

         (l)A tnzqteeisentitledtolx reimbursedoutofthetrustproperty.withinterestasappropriate,for
         xasonableexpensesthatwem properlyincurred intlleadminiM tionofthetrust

         (2)Alxadvancebythe1r11<.+ ofmolwyfœ tlleprotedionoftlw trtkstgivesrisetoalienagainst
         trustpropehyto sccum reimbuv mentwith mmsonablcinterest

         Plansf@rl@e repaym enu u d ltherm iscellu eousm atten :
                Pam hasplanned forxveralyemm to raisefundsfrom thesaleofsomeofherartworkto
         ofrsetany deGcicncyowcd to tlw trust '
                                              l7w appraisaland authentication processforthesaleof
         thistyN ofadworkrequiresasignificantamountoftimemld doesnotproceedasquicklyas
         desie .Shewasinfonned onJuly25.2012 thatagx dcstimateoftimeforsuch activities
         would * 12 to 18 months. Given thatpros- tothesaleoftheartisnotaviablex urceoffunds
         forPmrpslivingexpensesduringthcremniM erofthem zstnaministrationperiod oraquick
         sourceoffundstom yoF any mm ining deliciencyowed tothetrust Pam cmmotalord tbese
         extended m riodsofinactivityofherlaw pradiceprompted byln z 'sinterferencewitbtrust
         adminiM tion.
                 Pam willprovideCathyand Dehvab withthereportoftheapprair bn*d upon llis
         review oftrustassds.
               Pam awaitstlw guidanceoftheappraiseron how toprocee andwith whom todetermine
         authenticityand amnrketvalueofherpmperty(largelyartwork). Expenseswilll>eassociated
         O G thisprocessasmostoftlzeauthenticationbodicscbmgcsomesortofafec.n eappraiser
         cited asanexnmplethefoundation tbatauthenticatcsworksbyM atmiceUZ llo. He submitte a
         work tothcfollndntion and itcharges$500 ifitdeterminesthatawork isafakeand $2000ifthe
         work istolx crrtified œsthework ofM r.Utzillo.OncePam'sdebttothetrustissatissedsthe
         tnzstswouldnotbecharged forany sucllcxpenx sincurred forval'mlionofartwork nlerthe
         debtispaid.
                Pam isnotwillingto authorizx amcorded lien againstherDC homeasitmightcaux the
         currentm ortgagesto beregarde aslm qpfeand unsotuxlbythehnnkqimldinghercu= nt
         mortgagesand would adversely aFecthercreditrating whichhasalready% en o atively




                                                   2471
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 40 of
                                             127
               PAMELA B.STUARTJETALVS.CATHERINE S.RYAN AND DEBOM H A.STUART,ETAL
                           L.T.CASE NO.412013CA* 1523     DCA CASE NO.4916-3921




         Plan ofTrustAdministration
         J.Ram ond Stuad and M arion C.SplngtTrusts
                                                                    A .wz Y .
                                                                     ATTO RNEY A* CM   Fx-tz-ôp ATLAW
         July 26,2012
         Page 15



         impactedbythefac'tthatmanyofthctrustexpensesam chargedon herperxnalcreditcards
         (sinceMarion'sacœ untswerecancelledaâerherdGthlandcannotle timelypaidduetoEd's
         blx kageoftheY nsznission offundsneede to N ytllex accetmts.
         Accoe ting u d Taxes

               Pam metforseveralàoursw1t11CharlesGouldsanaccolmAnntinVero Beach who
         pme     someofMarion'smsttaxrdumsinJanuary2012.Hehasbeenhwolve infiling
         necessarydocumentswiththeStateofFloritlaand theI1S Governmem forImem ploymenttaxes
         and socialsecurityandmedicaretaxcsincunvdthatwereM arion'sresponsibility topayon
         Y halfofthenurses. n e socialsecurity and medico > eswerecalculatedbyPam forthetax
         ye>m 2010 and201lbutbavenotyetbeenpaid.n enurses'accounfng hasnoîyetbeendone
         for2012.Thisisaverytimeconmmingandpainenkingjobsincethefournulseswereeachpaid
         weeklyandohcnwerepaidvaryingamountsduetochangesinhoursworked(whicheFectively
         precludedusingthecomputerKltwarePam invesigatedatthetimetodothejob). Pam s'
                                                                                   pmt
         virtuallyalIofhertimein Florida from January 15to 22workirlg on tieseaccotmtsso thatW -2
         formscould 1x ftle on timebutlht'ywcrenotO mplete bytlw timeshelefk Shcworke on
         them again from January31to February 6*. Mr.GouldwilltileMari     on'staxreturns(atleast
         twoyemrqofwhichare>stduelandthetrusttaxrehlrnsoncetheaccolmtingnlvt
                                                                           esx 'yis
         completcd. Hisfecswilllx paidbythctrusts.

                n eaccolmtanthasadvie tM tpre- tion oftaxrezlllm fortàctrustsslmuld resultin
         zero1ax liabilityastheexm nsesoflhe> tswouldeqœ lorexceedanyincome. Incidentlly,
         Edwastold 'hntyearsago byPam andthcaccountantwlm O dertook totcachhim abouttrust
         accouatingwhen hefailed tolistento whatPam told him.Extensionrm uestshavebeen filed
         foreachtrustforeachyearsinceRay died btltthatnonm'rnqhaveA niledsince2002 or2003.
         Hisadvicewaslo prepareand filerdurnsfortbe1- tbxeey- m,atleas'tinitially.indicatesthat
         she1- cngagedanaccountanlto preparetaxretumsforthe1m * form styearsandthatisto
         pzoceed immediately.n caccountant'sfeesforthatworkwould1* alrugtexpense.qhn-zlby aI1
         thrœ beneGciaries.Anytaxdue,interest,Iatefeesorx naltieswould also bepaidbythetrusk
         w ithno specialallocation.

         Litl
            'gâtitm plan
                If'Ed failsto s'ubmithiswrittenresi> eonto Morgan S'nnley SmithBamey inafonn
         acceptableto th1 f'
                           lrm bythecloseofbusinason July27.2012,thismauerwillbetku'
                                                                                   ze over
         toanattomeylicene inbothNew YorkttltelocationoftbeassetslandFloridalthedomicileof
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 41 of
                                             127
               PAMELA B.STUART ETALVS.CATHERINE S.RYAN AND DEBOM H A.STUART,ETAL
                           T CAJENO.312013CA* 1523            DCA CASENO.4D16-3921




         PlanofTrustAdminisw tion
         J.RaymondStnnd and MarionC.StuartTrusts                              ATD RNEY AND CnlG          lLœ AT LAW
         July26,2012
         Page 16



         thetrustslforappropriateandimmediateaction onbeimifofthetnkststoreclaim thetnzstassets.
                                           '

                                                   Resw ctfullysubmittei
                                                                          e-,        .---..4J
                                                                                            q                a!
                                               v   .
                                                   ï'.            .N     'z
                                                                          '
                                                          A        1'1
                                                                     I   ..
                                                                         '
                                                          l: . i j..                                 ,       w jp     .
                                                       PamelaB.Shmrqastrustee S3
                                                                               .
                                                                               kz)              .,                    >x

         cc:   Mr.Edward Ryan
               Mr.E.n omsnBralmhsJr.,Esq.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 42 of
                                      127




                                  y
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 43 of
                                      127



                                                        Closing Instructions

 Closi
     ng DepartmentContact:               Alicia Knight                                    Date:            7/26/2013
                                         443-898-1253                                     Loan Number:      1071965
                                          aknight@maveri
                                                       ckfunding.com                      FHA Case#:       081-1069561-952
                                                                                          Loanprogram:      2.
                                                                                                             25 LIBOR ARM STANDARD
 BorrowerVesting: Pamela Stuaft singl
                                    e woman

 PropertyAddress: 5115 YUMA ST NW
                  W ASHINGTON,DC,D OFCOLUMBIA,20016-43%
  Escrow Agent:                Micasa Title Group,LLC

                               6 ReservoirCircle,STE 203                          410.753.3400
                               Baltimore,MD                                       tammy@ micasatg.com
  Escrow AgentLoan #:               MC-DCK M
  Si
   gning Date:                                          7/26/2013 HUD-ILoanAmount:                                           $320,
                                                                                                                                 173.5
  ExpededFundingDate:                                 7/31/2013 -Feœ excludedfrom Wire(EFW):                                  $15,
                                                                                                                                 411.1
  rltl
     e Cove eAmount:                                $625,500.* + LenderPaid Fee:                                                  $0.0
   Cashto Borrower:                                 $100,000.00 WireAmounttoSettlement:                                      $304,
                                                                                                                                 762,40

  The dateonwhichthe borrowerts)sign isvee important Ifthesigning datecannotbemet,contact
  Allcia Knlght
    HUD                           F---                                Pa ableto           RFW    Financed        POG             LPOC
   01        Originatlon Fee                            Maverick Funding Corp.             Y        $2,500.0
   05        Creditreport                               MaverickFunding Corp.forme         Y           $16.6
                                                        BenefitofKrollFactualDa1
   07        Floodcertiscation                          Maverick Funding CG .FBO Kroll      Y            $9.5
                                                        FactualData
   08        Documentpreparation                        ReverseV' Ision                     Y        $125.0
   18        mtleReview                                 ComprehensiveTitle                  Y         $250.0
   02        Modgage lnsurance Premium                  MaverickFunding Corp.               Y      :12,510.0
   03        Home- ner'sinsurance                       StateFarm                                   $2,093.4
   102       Settlementcrclosing fee                    Mieasa'Fiee Group                             :450.0
   104       Lender'stitleinsurance                     G stcormtle                                 $3,169.2
   110       Abskact                                    GlobalAbstracts                                 $250.0
  1111       mtleExam                                   MicasaTfleGroup                                 $545.0
   112       TftfeBinder                                MkasaTitleGfoup                                 :162.5
   202       Recordingchargesmort
                                gage                    GountyRecorder                                  $313.0


  kiens Payoff
   LlenHold/r                                           Aloount#                                    Balano                       Financ@d
   PropertyTax                                                                                     $21,531.38                    $21,531.38
   EagleBank                                            8100009201                                $133,239.55                   $133,239.55
   O llsfargo                                           7638326                                    $43,008.34                    $43,0 8.34




  LM nW lœrComsm yNMLS#:              Nœ                                                                                       Pfinte :7/2&2013
  LoanOfu rNMLS#:                     2985:1                                                                           Gèsinglnstrudieis /0187
  2Q* .2013Reve- vision,lno.          1071,* 5                          P+ 1of5
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 44 of
                                      127
   6NW YO'W.&
  :.
 z$
 #+
 5.
  o
 &m*
             O$
            +. 4
            oe
                p
               t:
              .z
               v
                        ASettlem entStatem ent(O
                             .
                                               M9A;
                                                  )
                                                  p
                                                  mv
                                               HUD-a
                                                   lN
                                                    o
                                                   I).25
                                                       0
                                                       2
                                                       -5
                                                        2
                                                        6
                                                        5                                                                                 Kt
    ,*   oott


  1.U'
     xlFI
        % 2.U-lRHS 3.U7 Ctm.tl
                             ni
                              nv. B.NI*Num-r                                           XLYnNumtm                        B.Mort
                                                                                                                             gggeI
                                                                                                                                 nKI
                                                                                                                                   ranoC'
                                                                                                                                        - Num-r
  4.r7 VA 5.U-1 conv.fns.         20-9C3034                                            1071965                          081*5069561-952
  c.Noh:'rhi:form lsfurnisNedtogie youa e onlentgfactualseteernentcosl.Arlwuntspaidtoandbylhesetdementagetarestxlwn.ltemsrnarked
           *(p.o.c.)*werepakotrtsidetheclxing:theyareshce hereforinformaGonalpulw se.sandarenotindudedinthetolls.
  ;.Nar- &Adr$f*s;ofeerfov                          e.Mame&Addr- ofSeier                                        F.N.rf*&Atkk- sd kender
  PamelaStuart                                      MoxmgeCoverage:$9:,$,25Q.09                                 MaverlckFundingCorp.
  :445Yuma streetNW                                                                                             9Entin Road,Suite2*
  Washlngton,DC 20:16                                                                                           Par.lippAny,NJ070-

  G.P*perlkoœtion:                                                  H.Seteeo gtAgent                                      Seql- d Date:
  5115 Ytlm STREET NW                                               Mioasamtle GY up,LLC                                  7/26/2013
  WASHINGD N,Dlstrid ofColumbla 2001%                               Rae,eofSetqement                                      FurdkgDate:
                                                                    5516 YUMA STREET NW                                   7/31/2013

                                                                    WASHINGTON 20016 DC


  le .Gr- Amotl/ Du@F- Bormw@r                                                4* .p-'- AmouI*DueToM pr
  101.Contrad salespKce                                                       401.Cmntrad salesmf*
  102.Pelx nal                                                                402.Perlorkqlproperly
  403.'5et:*mef:cha4*s10borr- r(1- 14*)                        $22,394.30     4G3.
  1> .P tp:Rw ertyT'    ax                                     $21,531.38     4N .
  405.P e to:E BajA                                           $133239.55      405.
  A .-       ' G lteml M         e lerinadv- e                                A ''e- ***-fe -ms aldb *ellerln '*'-no
  1X .P@ ofto: * 1 o                                             43 008.3     * 6.C *< taxes to
  107.Countytm s to                                                           4:7.Coun - * lo
  10:.Arygers*nents to                                                        408.Asrm smenh te
  1c9.                                                                        4c9.     '
  110.                                                                        410.
  111.                                                                        411.
  112.                                                                        412.
  1:4.Grt- Arpe-ae*Du*Fmm R@rrow                              $220173.57      42:.n- eA- U DU*T@M *r
  2*.4mm1- PaldzyOrlnY halfœ Rorr- r                                          5O.Reehe - klAffoue DueT@> Il@r
  2Q1. o<toreamestrno                                                         501.F:vr>qsde kte.eeinslrtldia
  202.P ' amotmtofnee & $393:4:$9.5G                                          = .eetll- nt estoseqer ' 14*
  203.Exls:n k)a s taken: '                                                   503.Fxim: lea s takpnmIbed to
  2t)4.Cae Podltmtyflni:alDr-                                 $100000.00      5> .P- fof*@l    1-
  205.Finance Clos Costs                                        22 394.30     505.P ofsecondfY    loan
  206.                                                                        S0*.
  2û7'
     .                                                                        507.
  2X .                                                                        * .
  2œ .                                                                        5œ .
     .le-wrttwforkemlu       d b s*lllr                                       A ''*'*--e fer1t-          d eM'xr
   21Q.C' > taxes to                                                          510, ' e -- to
   211.C   $a+    to                                                          511.    fTwo* to
   212.Agrpes&menl      to                                                    512.ArpreKeyrY flts   to
   213.                                                                       513.
   214.Pa tœ P      Tax   from Loan                            $21,531.38      514.
   21& B to: E Bank      aIdfrom Loan                         $133239.55       515.
   216.Pa #to:Wells o art idfrom Lœn                           $43008.34       516.
  '2U .                                                                        517.
   218.                                                                        518.                                       .
   Q-#9                                                                    519.
    zz:.T* P.M B IF- B-                                        $320,173.57 :% .Tot*IRe ue one unt- % gwr
    *M Uahe *'''*'entF* lBorr- r                                           e .œ#lAt- ''' U TOI  F- Spller
    :*1.GrossAmeuntduefr
                       om hxrt- tlne120                        $220.173.57 60l.tl* a untduetose- (- 420)
 '
    302.kes:àrrmuntp dW/ fOrII
                             OI:K- (1
                                    *e220)                     $320,173.57 * 2.Lessraduch)rwi
                                                                                            nammmtduesell
                                                                                                        ertl
                                                                                                           inesz()l
   343.calh           Vm            x'
                                     I
                                     h-re- r                   $t0c,
                                                                   c00.
                                                                      00 60.c-: FR To                          r7 Fromsell
                                                                                                                         er
  The Publ icRepodingBurdenforthi  scollectionofinformationisestimatedat35mi    nutesperr esm nseforcollecting,
  reviewing,and reporting thedata.Thi
                                    sagencymaynotœ lld thi    s information,andyou are nQtrequiredto compl  etethi
                                                                                                                 s
  fonn,unlessitdisplaysa currentlyvalidOMB controlnumber.Noconfi    dentialityisassured;thisdiscl
                                                                                                osure i
                                                                                                      smandatory.This
  isdesignedtoprovidetheparti  œ to a RESPA coveœdtmnsactionwilh i   nformationduri ng thesettl
                                                                                              ementproceess.

  PreviousediNtmsareobgotde                                     Paqe 16 4                                                                     Htlm l
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 45 of
                                      127
                                                                                                                                                                                                                                                                    P* %




       DMsl
          tl
           nbfe.ornmi
                    sktetfGe7olasfoo- :                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                            '
 MCI $                                                                              &                                                                                                             5'                                                                   '
 D2 $                                                                              't@
 ?G4                       '         '                                                                                       .

 :01.Ouro*l
          natilnchâme (IqdudesHECMohginaenfeeof$2.5O .
                                                     X ) $2,625.
                                                               *                                                                                           (
                                                                                                                                                           fm GFE#1)
 802.Yourlke orA e slforthespeci  #ci
                                    nterestr
                                           - Oosen                                                                 r*.
                                                                                                                     t)0                                   t
                                                                                                                                                           ffpmGFEFZ)
 863. Yoefaujùstede i
                    awl'
                       l
                       :ncl
                          w ge.
                              s Mavef
                                    tckFundi
                                           ngCofp.                                                                                                         (
                                                                                                                                                           #OmGFEA)                                             $2,
                                                                                                                                                                                                                  625.
                                                                                                                                                                                                                     00
 8>.          fee                                                                                                       IfK*IGFE#3I
 805. Ci
       editrepod                                                                  Maveri
                                                                                       ckFunde Com.6rt   heBene:tofKreltf mmGFE#3)                                                                                    $16.63
 8œ .                                                                                                                   (KmIGFE#X
 %7; FloodrartKœ on                                                               MaverickFundingCorp.FBO KmllFactualDa1(ffOIM<IFEKQ                                                                                     $9.54
 > , Docte nt       ôn                                                            ReverseMsion $125.00
  809. MERS fetiernh'on
 811. '
 B12.                                   .                                                .                                                                                                     '
 '
 8T3.
 B14r-                          .                                                                                                                                                                                                                                           .

  éid.                      .
  31ô.                                                                            .
  818, 'fltl Revi-                                                                Comprehensle Tiee                                                                                                                 $250.00
 b                                                                      ' %.'..'. '-,,n...q
                                                                                          ,,.a.' djky
                                                                                                    gl). .a.,,
                                                                                                             lîz?;
                                                                                                                 .s......-<.,)...
                                                                                                                                T63
                                                                                                                                  ..?i.
                                                                                                                                      4r7Jkpr,-p .h... ,..x,48>..
                                                                                                                                                                %,.
                                                                                                                                                                ,               /;.t
                                                                                                                                                                  !kr:#.>,-r-.;1.  ..
                                                                                                                                                                                    ,ti:
                                                                                                                                                                                       .-            '.......-.èb.q.
                                                                                                                                                                                        J1;.1.6.vk',.;             t):'
                                                                                                                                                                                                                      :;f,.ç,.
                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                              .'.,
                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                  viqt
                                                                                                                                                                                                                                     .t
                                                                                                                                                                                                                                      ,l
                                                                                                                                                                                                                                       aj
                                                                                                                                                                                                                                        'k
                                                                                                                                                                                                                                         ..f
                                                                                                                                                                                                                                           .#. z..,.-.-.aah..--..
  * 1. Daiy1 t        from                                                  to        @$                  /                               GF8#1:)
  902.      @l
             nsurance kR                                                                                  to         MavertkFundl
                                                                                                                                ngCor
                                                                                                                                    p.@om GFE#3)                                                              $1251000
  K 3. Home    sinmn nce                                                                                  to         StateFarm        ( GFE#11)                                                                $2093,43
  9> .
  Y 5.
  M .
                                                                        .     .                                              ,                       .-               .     u    ,,. . 4j .y.. .g.L
                                                                                                                                                                                        .$.       .L
                                                                                                                                                                                                   .
                                                                                                                                                                                                   .  jjj
                                                                                                                                                                                                        L.
                                                                                                                                                                                                         kjy ,.tk. T
                                                                                                                                                                                                                   tyys
                                                                                                                                                                                                                      jju.,z)
                                                                                                                                                                                                                            ..11-
                                                                                                                                                                                                                                .ty
                                                                                                                                                                                                                                ; k;
                                                                                                                                                                                                                                   .:sy..o
                                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                                          iOL
                                                                                                                                                                                                                                            ;Snntk
                                                                                                                                                                                                                                                 ?zjjj:
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      j1otg
                                                                                                                                                                                                                                                          tj
                                                                                                                                                                                                                                                           qkts
                                                                                                                                                                                                                                                              tx.
                                                                                                                                                                                                                                                                j..,4l ,
  ltm .Initial  fœ rew nwa= unt                                                                                                                             tfrom GFED
  1œ2.         *ipstlr-                                                               months :                                   N m nlb $
  1= . ageinsulano                                                                    rœ rlths $                                 perfronth $
  1> .          *4x-                                                                  ffe s@ $                                   Nr  nonth $
  1Gk5.                                                                               m es@ $                                    iermonth $
   1A .                                                                               mon- :                                     perfte $
   1œ 7.        eAd - nt                                                                                                                   4
  ''                 .
                         )rz
                           r.tl kiùl
                                   àb
                                    qàî .'<''ks
                                              zîî.fprtyh,r..,
                                                            v,bk
                                                               ,'
                                                                LrkS):At,
                                                                        -.
                                                                         g2;so'fst
                                                                                 .'t/;'''%''< .y..':'''.':j#> 'h'8àà.
                                                                                                                    I2.
                                                                                                                      kirzb3%.jn.
                                                                                                                                bà;'?f,''.',ku',.,!p73èï)t'
                                                                                                                                                          Jh':t.S9:.45tAC
                                                                                                                                                          .             #tfl
                                                                                                                                                                           >>.b?za...
                                                                                                                                                                                    4?c.$%n,ù*..
                                                                                                                                                                                               A .f.)J7
                                                                                                                                                                                                      s.7'ï''
                                                                                                                                                                                                            z?''
                                                                                                                                                                                                               Lt
                                                                                                                                                                                                                '5'''t
                                                                                                                                                                                                                     e ''
                                                                                                                                                                                                                        rJ4..
                                                                                                                                                                                                                            ,tA'eîç''''f.tr24s'
                                                                                                                                                                                                                                              $.!
                                                                                                                                                                                                                                                .j7z'..
                                                                                                                                                                                                                                                      zbe't(
                                                                                                                                                                                                                                                           :)qzL.v'''.
                                                                                                                                                                                                                                                                     qèek'?
                                                                                                                                                                                                                                                                          :'...:;
                                                                                                                                                                                                                                                                                r..,
  1451.'Ia.arvloeaand1 *1
                        * *tltKInsurane.e                                                                                                                    ffomGFE#4)                                          $4.
                                                                                                                                                                                                                   576.
                                                                                                                                                                                                                      70
  11M .S        tr       fee       '                                               Mf
                                                                                    r'
                                                                                     arerdeGfoup $450.90
  V 3.'tMne/:lRleInsufafze                                                                                                                                  ffrom GFE
  11% .Lende:tideir*ulu e                                                          We<COrTKe $3,169.20
   110 .L* eesNtlep/1ky111*                                                        $625.5*.*
   110 .(MneYœ IMSIA Ie t
   1107.Agertfs ' ofthe* 11111e1a.    *1* >                                 'um
    ffx .Undee te s            ofmee ltMe                                     œe zm
   11c9.          ntpreparatlbn
    111Q.Abstrad                                                                   GlobalAbstracts $250.œ
   11t1,'riO Exam                                                                  ecacpaT'
                                                                                          deGroup $545.*
   1112,. TltleBlnGer                                                              Micasa'rftleGroup $562.50
   .1113. PmcufeP& & Reloze                                                        MicasaTitleGfmlp
    1f14.                    fgM                                                   Mfcasa'rf#eGroup
    1115.R- Releae                                                                 Mio saTiqeGroup
    1116. HandR= Tdln                                                              MlcasaTieeGrou




   Prevlou:edi:onsareçkbsolete                                                                              Pqge2f)I4                                                                                                                                                    HUD-I
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 46 of
                                      127
                                                                                                                                                                              N



                                                                                                .                                 '                . ..   .       '      :.
                                                                 . .        .                             .        .                  . , .

 $2a$.ay-mnwure- wx ez'
                      .m-                       .                        ,                                    tff. o,E#p               ssla.oo
 1z02.Deed.               .                             . .            $3f3.*               Rm a--
 1203.Transfertaxe.s                                                                                          lffqm GFe#8)
 12X .Ci          lAW                                       ne                              M
 120 .1te taxlata                                           De
 12X .
 1207.
 120B,
 12* .                                                           '
 $:19.
 1241.
                                            ;   .. .<       ,.          '   , : '' .   .    .. ,, ,,(rj.4',
                                                                                                          . '<'c             . ep,g           jlyr:lz4.   . :
                                                                                                                                                            S..       .zg 'xt'
                                                                                                                                                                             7'
  $381.Requlpde        lat- tanm /
                                 PG                                                                           tf* GFE#6)
 1= .
 43:3.HECM cthlrpa'ellnglee                                 HousingCœmselingSeeces
 13M .> feFees
  1= .
  13X .Ce erfees                                             m verickFundingCaorp.FBO FedF.x
  1307.
  1= .
  13û9.Manl#e lredHorre lf*       'on
   œf. .        . -           -         .       -       -                                                                             22314.an




                                                                                Page3(rl4                                                                                HUD-I
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 47 of
                                      127
                                                                                                                                                               %




 c-        M- C- G ''''                                                          Io ltl- - --
 Our '                                                                                 #D 1                                  $2,625.%                 $2,625.9:
 Ymlrcre e        ' fœ'-                      iqterekrak dx*en                         #Y 2                                      $0.00                    D .00
 Youré e 'Matien                                                                       #803                                  $2,625.4%                $2,625.00
 Trvtrisferù-                                                                          #1203                                     $0.00                    K.00

 ?h*           Th* lnT* IR nnetMeer*a*@M- Th*11@K                                                                              $375.00                  $313.%
 œ vemmentfe              dla                                                               * 201
 ce t d                                                                                     #>                                  $25.1)0                  $16.63
 T% e medëce n                                                                              #* 7                                $11.%                     $9.54
 WlleRee w                                                                                  #BI8                               $250,00                  $250.*
       etnsurarlr.el'rernium                                                                #9:2                            $12,510.00               $12,510.00
 Tltlea rœ esandY              s- in-                                                       #1!û1                            $2.909.00                $4.576.70
 W- Fees                                                                                    #1>                                  $0.00                    $().0Q
 cote rfees                                                                                 gltc                                $25.00                     D .Q()
 ManAzfe lfedHomelns '                                                                      #1M                                  $0.00                     K .00
                                                                                            #131:                                $0.00                     $0.00
                                                                                            #$311                                $9.99                     $0.00
                                                                                                                            $16,106.00                $17.675.87
                                                                               - ''              #     g       $              1,569.87 or                  9.75%

               4G Y                                t                                      :
 .                XQ      .
                               .è. . . ..
                                        . . -.. .
                                                ':, . .
                                                      '... .. . .
                                                                .è.. '.... .           . '...
                                                                                            . . . '''.
                                                                                                     ':                             .                      y .
           .         .




 Loan Terms
 YouriqkelIoanatlMxlntis                                                          $3:3,43:.50
     Yourloanterm is                                                                   N/A years
     Your1n$t1a1int&- t1./% Ls                                                        2.441 %
     Youri
         qlol!tyx!thl
                    ya'
                      mount(G flbrri
                                   fi
                                    ripi.Kterestand                               $        N/A       incl
                                                                                                        udes
     andanyme eetsuraàoeK                                                        Q Prindpal
                                                                                 u joxrsst
                                                                                 (
                                                                                 Z1MœtgageI nsurapœ
     canyonslr
             tl
              o itf
                  iwl$ée?                                                        L No.IK Yes,itcanKset
                                                                                                     oamaximum of 12.444 %.rhefrstd.*-1t-
                                                                                  ûn 50/1/2413 and can change age every            month a'er
                                                                                    1*1/2013 .Everychangedate.ymlrintefestrqtecanirrzeaseordcrease
                                                                                  W 1G.G %.Oe rthelifeoftle Ioanyyourkl%restrateisguœanteedtone-
                                                                                  Iowerthan 2.259 % or lvlgll*rth+        12.441 %.

     E- fwvmlkepaymentstvleme,cany- Rllbi- fxe?                                   IZINo.(
                                                                                        i:1ves,i
                                                                                               t can :se toamaxi mum of& unknown .
     E% ifwuIm. p* * onNf  ne.Onyourmon-                                          D No.E:lv-.moleatincroasecaob.          anumernonto amount
     @I
      TGI
        M owedforpe pal
                      .Kt
                        erest,andfne ageinsuœ œ G X                               t
                                                                                  lwedcanEW to                     .
                                                                  '
                                                                                  !hemaximum;canever:setois$              .
     Doesyourl
             oanhaveRyepaynwntpenali
                                   y?                                             K No.E:1Yes.wurmaximumprepaymentpenaltyi
                                                                                                                         s                           .
     b*sWu/It
     '
            ?nl
              ïAw .i
                   mg
                    ,f
                     '
                     mflpa- nt?                                                       Ex1N:.IZIves,wuhaveabaloonpaymentof      N/A duei   n
                                                                                      N/Ayearsoj N/A .
     '        .i*
     ràtatltkih   qt- ,
                      e 14'
                          '
                          4
                          'à#'.
                              keem
                                 .
                                 '.
                                  pt* *.:.                                            Ex:)Youdonot-veamon- esc- pvnentforit- ,suchasproperty
          .    J......   f..     .r,:. . ...:. : :
                                                 . 't   .'.,.7.                       uxesandKtvtwo- er'sinsuranoe.vou mus.tpaytheseitemsdirecw w u- rf.
                                                                                      Q Youha* anaddi
                                                                                                    tl
                                                                                                     onalmonmlyescr- paymentty
                                                                                                                             f
                                                                                      that$fesuktsinatotaliA lmonthlyamount(e of                  .n isincludes
                                                                                      $prl
                                                                                         ncipal,interest,anyme eqeinsuranœ andanyRemsc- ckedG low;
                                                                                      Z Propert
                                                                                              ytaxe.
                                                                                                   q                      Z Horreowrler'sinsurance
                                                                                      (:1Fl
                                                                                          eodkuuf'
                                                                                                 are                      Q
                                                                                      E1                                  Q
     Note:I
          fyouhave anyquestions aboutthe SettlementChamesand LoanTermsIisted onthi
                                                                                 sform,pl
                                                                                        easecontactyourI
                                                                                                       ender.




                                                                      Page4 4 4                                                                             HI)D-1
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 48 of
                                      127




             G
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 49 of
                                      127


                                                          STA FFORD & T ON ER LLP
                                                   A TTOR N EY S A N D COUN SELOR S A T LAW
                                                             5s H ILTON A V EN U E
                                                               GA RD EN CITY .N EW YOR K 115 3 0
                                                                           TEL: (516) 741-0600
                                                                           FA X :(51e) 741-0974                                              FLOA IDA OFFICD
 GU AnD K TON ER W Y I                                                                                                                       WOOLBRIGRT CORPORATE CENTER
 M ICHM L PtSTA FFORD INY & FQ                                                                                                               :901S.CON GRESS AV& SUITE 5@o
                                                                                                                                             BOYNTON BEM E.FIrRIDA aa%2e
                                                                                                                                             (
                                                                                                                                             5e1)272*3114

                                                                                              October 2, 1997


      J.Raym ond StuarlTrust
      c/o M r.J.Raym ond Stuart
      101 S.Catalina Ct.
      Vero Beach,FL 32963-4469

                                                                              RE;             Loan lo Deborah

      DearM r.Stuart;

             Enclosed are the oripinal Note and a copy of the m ortgage for1he Trust's
      Ioan to Deborah.

             The originalm ortgage is being recorded in King County, W ashington, and l
      w ill send it to you as soon as it is returned to m e by the recording officer,
      probably in a few w eeks.

            Deborah's first payment of $541.33 is due October 16, and then on the
      15th of each month thereafter.

                   The enclosed docum ents should be kept w ith your im portant papers.

            A statem ent for m y tim e and disbursem ents on the m atter over the pasl few
      w eeks is enclosed.

                   Please callif you have any questions.
                                                  Very truly yours,                       '




                                                                                                             'h.3.L4            .
                                                                                                                                .
                                                                                                                                    ' .
                                                                                                                                      ,Z
                                                                                                                 l
                                                                                                                 t
                                                                                                                                    ;
                                                                                              MicjjaelP.Stafford
      M PS:HP
      Enclosures                                                                                                            '

                                                                                                                     iVz'
                                                                                                                        #:
                                                                                                                         .'
                                                                                                                          .:
                                                                                    g.
                                                                                     ;f                  ....x               ''
                                                                                                                             ,          ?t     .'           /:'.        -
                                              y
                                           .'7.       ?
                                                                i!
                                                               ,,        q.
                                                                         ..
                                                                               ,
                                                                            ..'x.
                                                                          gj,
                                                                         /',n.
                                                                             '
                                                                                    v
                                                                                          '-.
                                                                                                j
                                                                                                ej
                                                                                                 4 z,'t
                                                                                              . g'  . .
                                                                                                      j.,'
                                                                                                       -a ';'.'<'.'f1
                                                                                                                    ,
                                                                                                                    e
                                                                                                                    '' . 'j..,,'y'.j..(<. j:..jj.Y-.,,.Jb..ptk3'33r
                                                                                                                         --
                                                                                                                          '
                                                                                                                                                                  ..'
                                                                                                                                                                   .'

                                                                                                                                                                                    .r
                                                                                                                                                                                     .
          .   #k      ...      .e
                                'zp.z         ,p               ..'-.
                                                               .   a
                                                                        q,?-
          'j1..,..... //.                                 .
                                                                 e1; ,
                                                                     4
                                                                     ;  ,z'
                                                                          x
                                                                          ) 4'.. G   T',      a..'/
                                                                                                  /. .
                                                                                                     ,N      . -... v,s.     e
                                                                                                                             : ' o..v-y..              v.-.'
                                                                                                                                                                      '
                     > J ..&
                           /- ,                  . w.....
                                                        :%
                                                         .,   ,?,
                                                                i p:
                                                                   e(,
                                                                     .v'                          '
                                                                                                  ,
                                                                                                  :o   ut ..-e' zw      zy              a,
                                                                                                                                         ..zgs., -.'
                                                                                                                                                   ,
                                                                                                                                                   y'.j
                                                                                                                                                     lx'
                                                                                                                                                       c
                                                                                                                         .y ..                                          .
                                                                                                                     .' .               ..              .          .    .   .
                                                                                                   ..
               *         . -')-jj
                                ''
                                 -)=.    v,
                                          yy
                                           *.
                                            -
                                            .
                                             ,-.-- .,
                                            vettg
                                                          .,
                                                           .. ,,. /.z..., ''.p
                                                              . .                          .u-,i
                                                                                              ...q )  '
                                                                                                      '
                                                                                                      sp.
                                                                                                        ../(,
                                                                                                            .
                                                                                                            t.
                                                                                                             -.z6/ /z
                                                                                                                    ..
                                                                                                                     f
                                                                                                                     2'
                                                                                                                      p6' ..
                                                                                                                               - ,   z, >           .


              /  %..dk 14/?
              1(ps        z;
                           h'..t:
                               ..       t:..
                                           rt   ,'$
                                                . .
                                         .'' - . . jk
                                                    . (.
                                                      . z
                                                        :jt
                                                          )., /fz; z!**
                                                              , .   .  t' ../j
                                                                             r9.v.
                                                                                 '.
                                                                                  r
                                                                                  ,' -
                                                                                 .;
                                                                                     t)
                                                                                      .t'.
                                                                                       ,.
                                                                                      /'
                                                                                          '.
                                                                                           *'iâ
                                                                                              .** .- J'' ' -                   ,     ' ..
                                                                                                                                           ,...
                                                                                                                                              -.-
                                                                                                                                              . .m
                                                                                                                                                -.
                                                                                                                                                 -.
                                                                                                                                                  -
                                                                                                                                                  '*
                                                                                                                                                   -
                                                                                                                                                   .*
                                                                                                                                                    .*
                                                                                                                                                     .
                                                                                                                                                     --'                        .
                                                                                                        .
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 50 of
                                      127




                                                                                    y




                                                '
                                                !

                                                .s
                                                 ,.j
                                          J..
 NationalM onthlyAverageM ortgageRates*1997                                 Page1of2
Case    2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page  51 of
                                            127


                             m.        ..           J                                                                                          a
                                                                                                                                                        '            '
                                                                                                                                                        '
  .                      .     1                         '
                                                                                                                              e                4 syj.
                                                                                                                                                    ;.k
                                                                                                                                                      ix
                                                                                                                                                       .
                                                                                                                                                       y                 .
  ..                         ?     .                                                                                                      %,
                                                                                                                                           - . - #r
                                                                                                                                                  ..1
                                                                                                                                                  4-
                             .

                                                        . .v.
                                                                  .
                                                                                  '   W W
                                                                                        '      .        Yl
                                                                      à y' . .. . .'.rQ4 ;;. z . >.. .., r.
                                                                                                                         W         '    .. .       5    ?   .
                                                                                                                                                                     '
                                                                                                                                                                         '
  ,    ..            .        .
                                                .                     -x.
                                                                      . .m....à.....w.-.ZYkL..O -> -.X*= -.KW .-.w.-....2.U :- -Q---x                           '.

                          Browse O urSite:                                                            Search M odgage Libral :
       *M      ,     '
                     )e- . Find The BestMortgage
                     ,
                                                                                  w         go                                                         go       . <*         .
   TvnesOfMortnane Loans                      Mortoane LenderDirectorv + Mortqane Calculators + Mortnane (ARM)Indexes                                            Modnaue M
  + Find The BestModqace +                  AskA Mortnane RelatedQ uestion + AdiclesAnd Publications + MorlnaneGlossaw                                          +SearchM or
                                                HistoricalMort
                                                             nane Index Data + HistoricalMortqaqeRate Data + Home                                                 InterestRi
            Qredit-
                  sradqguidq

                         NationalM onthly A verage M ortgage Rates
                         HistoricalData:1992 1993 1994 1995 1996 1997 1998 19992000200120022003 2004 2005 2006
                         200720082009 2010 20112012 2013 2014 20152016

                                       FHLMC (1)                                               HSH (2)                                     FHFB (3)
                                    30               15          1                      30                   15          1              1997 Contract
                         1997      Year             Year        Year         1997      Year                 Year       Year                   Rate
                                   FRM              FRM         ARM                    FRM                  FRM        ARM              Jan 7.55
                         January 7.  82             7.33        5.
                                                                 56          January   8.00                 7.55       5.80             Feb 7.53
                         February 7. 65             7.15        5.
                                                                 49          February 7.84                  7.40       5.73             Mar 7.   61
                         March     7.90             7.40        5.64         March     8.œ                  7.65       5.88             Apr 7.   73
                         April     8.14             7.67        5.87         April     8.27                 7.88       6.08             May   7. 75
                         May       7.94             7.47        5.81         M ay      8.11                 7.73       6.06             Jun 7.   67
                         June      7.69             7.24        5.69         June      7.88                 7.52       5.93             JuI 7.52
                         Jul
                           y       7.50             7.04        5.57         July      7.69                 7.33       5.80             Aug 7.47
                         August    7.48             7.02        5.55         August    7.63                 7.25       5.71             Sep 7.46
                         September 7.43             6.99        5.55         September 7.59                 7.22       5.71             Od     7.37
                         October 7.29               6.85        5.51         October 7.45                   7.10       5.68             Nov 7.34
                         November 7.20              6.76        5.49         November 7.37                  7.03       5.70             Dec 7.26
                         December 7.10              6.66        5.52         Decem ber 7.30                 6.98       5.76

                         Source:(1)FreddieMac,(2)HSH Associates,(3)FederalHousingFinance Board
                         (1)FederalHomeLoanMortgage Comoration'  s(FreddieMac)Weekl   vPrimarvMortnane
                         MarketSurvev(PMMS),MonthlyAverageValues.Nati    onafaverage rateson
                         conventi
                                onal,conforming,30-and ls-yearlxed and l-YearCMl--indexedadjustabl
                                                                                                 e rate
                         mortgages.Startingfrom January2005,5/1hybridARM ratesareavailable.
                                   Each week Freddie Mac suweys 125 l
                                                                    enders and the m ixoflendertypes
                                   (thri
                                       fts,commercialbanksandmortgagelendingcompanies)isroughly
                                   propodi onaltothe Ievelofmodgage businessthateachNpecommands
                                   nationwide.
                         (2)HSH Associates,FinandalPublishers'Modgage Rate Survey,Nati
                                                                                     onalMonthl
                                                                                              y
                         Averagees.TheHSH statisticsincludebothconformingandjumboloans.
                                   Nationalmonthly average rates are deri
                                                                        ved from HSH'S database of2,000
                                   to 3,000 lenders,
                         (3)FederalHousing FinanceBoard'sMonthl
                                                              y InterestRate Survey,NationalAverace
                         ContractMortcaneRate(theContrad Rateonthecomposi  te ofaIImortgageIoans,fi
                                                                                                  xed-



 hlp://modgage-x.coe generi/nationalmonthly averagt.asp?y=lgg;
NationalM onthlyAverageM ortgageRates*1997                                                          Page2of2
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 52 of
                                      127


                        andadjustable-rate,deri
                                              vedfrom theFederalHousi
                                                                    ng FinanceBoard'
                                                                                   s(FHFB)Monthl
                                                                                               y
                        lnterestRateSurvey(MIRS).
                              To conductthis survey,the Finance Board asks a sample ofmortgage
                              I
                              enders,representing savings associ  ations,modgage compani   es,
                              commerci albanks,and m utualsavings banks,to reportthe terms and
                              conditionsonaIIsingle-family,fullyamorti zed,purchase-money,nonfarm
                              Ioansthatthey close during the Iastfive business days ofthe month.
                        HistoricalData:1992 1993 1994 1995 1996 19971998 1999200020012002 2003
                        2004 20052006200720082009 20102011201220132Q1420152016


   InterestRate Forecasting:Economic Ipdicators IMortnage MarketSurvey I
                                                 lnterestRate Trends

          Treasuw Marketand Mortgage Rates I HistoricalModgane Rate Data
                                                   M odnage Indexes

  '           '   '
      .

      tî :                              M or&qcqe professioncls cre welcome &o pqr&icipc&e!
  :
  ;                            Hom e + AboutUs + ContactUs + Disclaim er + Privacy Poli
  '   '
          '           Modgage-x is an independentinformation service and is notaffiliated with any lendir
  $
                                               Copyright@ 1998-2014 Modgage-x.com
                                                        AIIRights Reserved




 hdp:
    //modgage-x.coe general/nationalmonthl
                                         y average.asp?y=l997                                        11/1/2016
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 53 of
   '
                                      127           JZ. .-m . ... .                                                                                                                                                        .

                                                                                                                                                                                           VU';;
                                                                                                                                                                                               ''.z...'rp.-..>..
                                                                                                                                                                                               ',
                                                                                                                                                                                                    '
                                                                                                                                                                                                        '
                                                                                                                                                                                                        ''
                                                                                                                                                                                                           .
                                                                                                                                                                                                         z '.
                                                                                                                                                                                                               )
                                                                                                                                                                                                               '..'L..- ..
                                                                                                                                                                                                               q:        ','rà
                                                                                                                                                                                                                             ,C.
                                                                                                                                                                                                                              .. C
                                                                                                                                                                                                                                . .:
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                               . , . a$, a. .
                                                                                                                                                                                                                                        .,..&,.,. .    ..       ,
                                                                                                                                                                                                                                                             :. .
                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                g..         .
                                                                                                                                                                                                                                             y .'... r....
                                                                                                                                                                                           c.  >;z-'.
                                                                                                                                                                                                 )>'           '.                       ..
                                                                                                                                                                                                                                                 e-wrxys z& ,>,z.uz...&.3
                                                                                                                                                                                                                                                . .                                                         .         ..y
                                                                                                                                                                                                          *zz,
                                                                                                                                                                                                            :.
                                                                                                                                                                                                             s.o.-r
                                                                                                                                                                                                                  ' ..'                                           x 7
                                                                                                                                                                                                                                                                    . .              ,
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                        .

                                                                                                                                                                                                                   ' . -
                                                                                                                                                                                                                           . ..     /t
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                     :, /,
                                                                                                                                                                                                                                     .   .
                                                                                                                                                                                                                                         sgmz
                                                                                                                                                                                                                                            .r;
                                                                                                                                                                                                                                              'gz
                                                                                                                                                                                                         .     / ..L.. #
                                                                                   .                                                                                                                     .   .; .       .
                                                         $**-***%-'
                                                            . .
                                                                  W.                                                                                                                        . %e .-...'
                                                                                                                                                                                                      't.>7-,;L=
                                                                                                                                                                                                      .        Jr/.
                                                                                                                                                                                                                .' '-
                                                                                                                                                                                                                  :. -*
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                     .''.'
                                                                                                                                                                                                                       ...;'
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           n'
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            .                                                                     w
                                                                                                                                                                 <-                    .
                                                                                                                                                                                       z'.a/Nk
                                                                                                                                                                                             '- . g&.Jk '
       Z--N                                                  ! 4..' .i
                                                                     .'.
        w. j
                                                                                                       .

                        wo'p-Fs zt                                    .                '
                                                                                        , =                         .                       .
                                                                                                                                                              .                > :..'. .J,''
                                                                                                                                                                                                    . .
                                                                                                                                                                                                      '. '' z;' .. '. '' J .z't. < . '
                    ,                                                                                                                                                  .
                                                                                               .                .

                                                                                                                                                                                                               .    j:X         .              #..y ,
                                                                                                                                                                                                                                             ' .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                    z,>>./,                              y                  '.')'
                                                                                                                                                                                                                                                                                                                )      .
                                                                                                                                                             ..é   .       .   ..      t.. .                                   .<                                                    ,         .                            '
                                                                                                                                                                                   .z'. . J.
                                                                                                        . .                                                  . .              .                *' 1                                                       .               'F
                                                                                                                                                                                                                                                                           J                                     . .a
                                                                                                       s#             #z   ..e.                          e-œ1#
                                                                                                                                                             . .z ,t .
                                                       y/..
                                                        ..w.
                                                           e? -
                                                              <
                                                              .*-
                                                             0. a.
                                                                 .J
                                                                  r
                                                                  .@J. %
                                                                       .
                                                                       v
                                                                       .                                            v.. '
                                                                                                                        .-
                                                                                                                         gz.
                                                                                                                           h  '          z       ..
                                                                                                                                                 . J            X.,
                                                                                                                                                                  x-
                                                                                                                                                                   .
                                                                                                                                                                 . è'''7 .''.2 o.',k
                                                                                                                                                                    X          .
                                                                                                                                                                                   ,
                                                                                                                                                                                         #4.#..,
                                                                                                                                                                                        .'
                                                                                                                                                                                        ,,
                                                                                                                                                                                         :
                                                                                                                                                                                         e
                                                                                                                                                                                         >     .
                                                                                                                                                                                               '
                                                                                                                                                                                               #'.c'                                                              #
                                                                                                                                                                                                                                                          -.. z!-',u? '.'
                                                                                                                                                                                                                                                                        ,*
                                                                                                                                                                                                                                                                         /,J''1:' v'
                                                                                                                                                                                                                                                                                   %
                X    ..
                      w. w,,', ; ,,
                -.w Z.Y
                                          .    4,a,.-
                                                    J'            .   .-          . .
                                                                                . .
                                                                                                        .
                                                                                                                                                                                                 .
                                                                                                                                                                                                 z.
                                                                                                                                                                                                  z'
                                                                                                                                                                                                   z.- .-. ... .t'.'' .$.'' -,
                                                                                                                                                                                                                             ''
                                                                                                                                                                                                               . .... ..' ' . .
                                                                                                                                                                                                                                                     '        .' .. '.
                                                                                                                                                                                                                                                                     'x' ' ..                           . ..
                                                   .                                                                                                                                   %       ..  ...' .Q=  j
                                                                                                                                                                                                             .4
                                                                                                                                                                                                              ât y .y. . ,,                                   ..
                                                                                                                                                                                                                                                                            . .. .
                                                                                                                                                                                                                                                                           . ..
                    ,.
                        # .' ,r)jrrrrr;!r': .'.'-. , ..y
                       a.
                        -   .
                            '                            .             .
                                                                       .,
                                                                                           '       .
                                                                                                                      '   ''
                                                                                                                          ..
                                                                                                                                            ..
                                                                                                                                        , . .,                   .a
                                                                                                                                                                 ..., ...
                                                                                                                                                                        ., .
                                                                                                                                                                                   . ...
                                                                                                                                                                               .q.., .
                                                                                                                                                                                   ...             .xs..,. .y
                                                                                                                                                                                                            vgv. ,
                                                                                                                                                                                                             g     t ,, ygg
                                                                                                                                                                                                                       .
                                                                                                                                                                                                          . , .. . . . .      y.                     ,          .
                                                                                                                                                                                                                                                                                                           o'
                                                                                                                                                                                                                                                                                                            .
            .  %z           . .
                                                            .
                                                                      , ./          ..             .
                                                                                                                          .u
                                                                                                                          .
                                                                                                                                                as.w     -         ,
                                                                                                                                                                       u
                                                                                                                                                                       .                        .(s.... .ss..,q.'(; .. ..g . .. .
                                                                                                                                                                                             . v.e
                                                                                                                                                                                           z '
                                                                                                                                                                                                               . .;
                                                                                                                                                                                                                                                              .

                        .    x       /'            .                        .                                                                                .                              ....
                            ,
                            /     - . . e.                             ..  yy.                                      ? g,;      .
                                                                                                                                                         z.                                 .,
                                                                                                                                                                                             a c.
                                                                                                                                                                                                p                                                             t         r; i
                                                                                                                                                                                                                                                                           r..       ..j
                                                                                                                                                                                                                                                                                       ;:
                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                        '
                                                                                                                               dr                                                      ,                                                                 .j

         'w,
                '

        ,(+z ..K ya
                                                                            ,.
                                                                           ''                            -.y<.
                                                                                                             .-
                                                                                                              .
                                                                                                              rx.,.
                                                                                                                  r..
                                                                                                                    y-.vw ....v-.y-.
                                                                                                                               ,.
                                                                                                                                    > cy,s.
                                                                                                                                          yyv.z..wt o
                                                                                                                                                    y.'
                                                                                                                                                     .
                                                                                                                                                      g,.
                                                                                                                                                        or ..-.
                                                                                                                                                              .
                                                                                                                                                              0,,.
                  .y
                   zw                                                         --                       u w                                                    . j'.                              ..-                 '
                                                                                                                                z..-       . ,
                    a                 c
                                      m Z.
                                         f.f.
                                            'Fko4 trro'i 'Z.
                                                           ..& 2x.
                                                                 ';    .                                                                                           yc,:
                                                                                                                                                                      z,.
                                                                                                                                                                        gvyz                                                            '                                                                        j
                                                                                                                                                                                                                                                                                                                            -.
                                  -            :$
                                               w                          tW z .                                                                 / -                                        J                             * Ir'
        '''.
            .

                     'g::k z:
                            --
                             i3!
                               x.
                               .zz-
                                  c.
                                   -g.
                                     y'
                                      //xx '
                                           .. Z
                                              ..-
                                              -

                                               <.
                                                $
                                                .
                                                -:
                                                 -
                                                 ..
                                                  #;
                                                   ) k
                                                     Z
                                                     ;
                                                      .. .
                                                         '
                                                         'y C
                                                              a .
                                                                , .
                                                                  'k
                                                                   j
                                                                   z. .P.
                                                                        '
                                                                        A
                                                                        f:
                                                                         . ';
                                                                            ,
                                                                             </''.ur:r,-
                                                                                       zfn--
                                                                                           âshf,--
                                                                                                           '.
                                                                                                                                        '

                                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                      '
                     > '''                                                                                                                                                                     ....
                                 .                          r       ' -        9                                               z                                                                                                                                                              -..- .                   .
        / ,Z                    t/.eA
                                              -                             . '
                                                                              J c      ,
                                                                                                                                                                                       es
        'z-,                          ',
                                       7,                                       . 'm                                                                                            u.
                                                                                                                                                                               'J
                                                                                                                                                                                MZW                                                                                                           /
        .                                                                                                                                                                                                                                                                                -A
                                                                                                                                                                               .                                                                          z               ..u-        /
               'm 'a . .,1 .- 'yi .z'/z
                    .                .
                                                                                                           >               $ zJ''2
                                                                                                                          z .                                 yz, -* .
                                                                                                                                                                     w                                                              ,
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      F'Z
                                                                                                                                                                                                                                        'Z       .
                                                                                                                                                                                                                                                                                 c7*ds'
                                                                                                                                                                                                                                                                                 .                                     .. o
                                                                                                                                                                    z'                 .                                                     v                    '           '
                                                       s.'e
                                                          r.'
                                                            ;
                                                            'ze                            o,6.
                                                                                              4.-.
                                                                                                 3%                                 .
                                                                                                                                                 ''-               ,7 - 'X.                               ..''
                                                                                                                                                                                                          &, #.
                                                                                                                                                                                                             F.6
                                                                                                                                                                                                               v               -
                                                                                                                                                                                                                               ,.                                       r'A.
                                                                                                                                                                                                                                                                           Cz?
                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                           , .,xr
                                                                                                                                                                                                                                                                                e/
                                              /' '.'.z %-Rr                                                                                                          >                                -e                                                                a:.
                                                                      a                                         .?r                                  ..            .,rr;.,.
                                                                                                                                                                          '
                                                                                                                                                                          -
                                                                                                                                                                                                .s                         ?                                          .
                                              ..       F'
                                p.
                                  ,-
                                          ,...
                                          '            z.
                                                       z
                                                       .
                                                        z-
                                                       '// p'
                                                            z
                                                            -w
                                                             p                      .                                 zzzz
                                                                                                                        ,y-
                                                                                                                        r.   rg.
                                                                                                                           .y.
                                                                                                                             . .zymz .h...                                                            .v            ''
                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                 zsf                         .
                                                                                                                                                                                                                                                                             ,                     z,-
                    '*                                                /
                                         -/'
                                         f,e'
                                            -'z
                                              '-                                                        d) z.z'z'                                '                                 ,+...
                                                                                                                                                                                   .
                                                                                                                                                                                       s                                                 ,   ..
                                                                                                                                                                                                                                              '- w .yvz-zu-.y                                                   '-
                                                                                                       z              . ..
                z.o'<' -,
                ,                                                                                                         /'                                                       .                                       -
                                                                                                                                                                                                                           s /'- .
                                                                                                                                                                                                                                 e
                                                                                                                                                                                                                                 ' k
                / yxs;u'.y-
                     ,
                          xa p                      ,.                                                                                               .                                                                                   xs
                                                                                                                                                                                                                                         .-sx,
                                                                                                                                                                                                                                             -%cx-
                                                                                                                                                                                                                                             .                                                                    z...-
          zpzz'
              .                                          .                                                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                                                                 .



                            .
                                         > ,.''
                                              Lz                                /                  z
                                                                                                                                                       S.z t -' -. >C.
                                                                                                                                                                     u-.
                                                                                                                                                                       z
                                                                                                                                                                                                               r.
                                                                                                                                                                                                                                                                        c                .                  Y      ;zw.a' .<
                                                                                                                                                                                                                                                                                                                  r.
                                                                                                                               ,                     -.
                '
                                                                                                                                    CJ                                                                    1                              .. ...                         ..




                                                                                                                                                                                                                                                                                          -/ .;u   -.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 54 of
                                      127
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 55 of
               PAMEI.                         127
                    A B.STUART ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                         L.T.CV ENO.312013CA001523      DCACASENO.4016-3921




                            LOAN AGREEM ENT M D PROV SSORY NOTE

                n isLOAN AGREEM G T ismadebetw- leJ.RaymondShmrfH evocableMxrital
         and J.Ram ondStnnrfIrrevocableCmditShelterTnxe underthewillofJ.ltam ondStuart
         datedJanuary2.1990(Lender)andPamelaShmrtofVeroBe h,FloddaandWashmg
                                                                         ' tonaDC
         (Borrower)electivethe11*dayofJuly.2œ 1.
                 W I'
                    IEItEM ,theJ.Ram ond StuartIrmvocableTrustswishtoassistPamelaSh<
         executorandA stee,andtheStuartBuilding,LLC inmattersinvolving inveM entin realestate
         tobelcnownaqtheJ.RaPnOM StuartBtlildinw and oierev nsesassocinted withherlaw
         practiceandongoingmnintensnce and sqzpportasneededpumnanttoM iclesFiAeenand
         Eighteen oftheJ.Ram ond Sl73lrfRevocableTrustdatedJanuary 2,1990andunderthepowers
         vested in PamelaB.Sm< asexecutor,undsrAY clesFourth;Fiûh and Severkà ofthe1% will
         andtestamentofJ.Ram ond StuartdatedJanuary2,1990,who diedon January 18,1998,
               W HEREAS.tlleShlartBuildinw LLC,ofwhichpamelaStuartisthesolemema r.is
         ?archasktg1750N StmdaNW.Wadu'ngtonvDistrid ofColumbiwforuseasanoëceandfor
         mve- entpurposes,alxlitisantidpqtM tbatfrom timetotimeth1 Pamela Stuu maylx in
         need offlmdstosqzpporttherealentakeinvastmentandherlaw pre ceand health,educatiom
         maintenanceand stpm rtabeginning on July 11,2001,and œntinuingindefmitelythele er,

               lnconsiderationoftheIxnderlonningtheBorrow certinmoniesC%eLoan'lfrom
         Nmeto timea!xltheBorrowerrepaying theLOR toLenderassetforthbelow,bothpM iesagree
         toperform andfulillliepmmisessd forthinthisLoanAgrœment
                TheLenderpmmisestoLo> toBorroweramouatsfrom timetotimewhich theBorrower
         willwithdraw 9om accountsmaintalnedbytheLenderwhich theBorrowerp omisestompaythe
         principalamountoftheLoan plussimpleinterestat3% m rannlzm ortheIRSlongterm
         applicablefderalrateinaccordancewith26U.S.C.j1274(d)whicheverislower. Shouldie
         LeM erloan additionalftmdstoBorrower,tlleloansshallbe(m the%me terms.
               Borrowersballmpayfhe1- with interestasxtfoe above,lessv nsesoftheJ.
         Ram ond SMOH tzustsM vancedbyG rrower,trusteefe> duetole paidto Y rrowerpursuantto
         herv viceastrusteedunng
                               ' tbeadminlo ation oftheestateofJ.RaymondStuarq andexpenses
         ofDeborah SmartaM adonC.StuartandtheM aritm C.StuartRevocableTM ImidbyBorrower
         and,atBorrower'soptiom 1- herone-thirdinterestintbetrastcorpusremnlninguponthedeath
         ofM arion C.Snme,tt- demand ofl- lerbutIxlhtrrthanthedateoffnalterminationofthe
         ndministrv on ofthetrustsande.dntesofJ.Ram ond Shmrfand M arion C.Stuartunless
         otherwiseagrœ d with Lender.
               II1theeventofthedeath ofBorrowerpriortorepaymentortheinabilityofBorrowerto
         paythefullamotmtdueum n tlle5t1a1termlnntion oftheJvlminlstrationoftheestate.sofJ.
         RaymondStuartandM arion C.Sh< Catherine S.Ryanoorifsheisnolongerliving,Christine
         A.Ryan andthetrtste oftheirrevocabletrustestablishe lmdertheestateplansofJ.Raymond




                                                  669
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 56 of
                                              127
               PAMELA B.STUART ETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.T.CV ENO.312013CA001523 DCACASENO.4516-3921




         LOM Agreem entand
          PromissoryNote

         StllnrtandM an'onC.Shud forDeboe A.Snlnrtcifia existenceattltetimeofthedeath of
         Borrower,areauthodzedtocollectrepaymentoftheremainingaxld otltstanding loanamountand
         interest from Borrower'sestatetobedividedlxtweent1:e.m equally.
               NofundsoftbeTruAxshallbeutilizedforcollœ ion ofloan andhltemstamountsdue
         underthisNote.
               ThisNoteSIIaIIbeconstruedinaccordaacew1t11thelawsofthe StateofFloridm lfany
         oneormoreoftheproviéonsofthisNotearedeterminedtolx unenforceablein wlmleorin 1)-
         forany reason,tlk
                         eremainingprovisionsshallmmainfully om mdve.



         Date:)
              .                2 h                 Ga - ix
                                                PamelaB.St<
                                                           CQ
                                                         ndividually
                                              w,.a-                   zg
                                                                       .j.o. .t-
                                                                               o
                                                   l                    XM k-v                 J.
             rt 3 73 7.
         Date:        oo8 .                   V '       .f               's m.       .       . .yxuv
                                                  eJ.RaymoM SttmrtIrrevoc leM H OITrust
                                                '
                                                lY J.Ram ond StuartH evocableCredit
                                                      ShelterTrust
                                                By:PamelaB.Stuarq Trustee
                                                                   Lender




                                                  670
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 57 of
                                      127




              =q
              N
     Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 58 of
                                              127
Filing # 32746209 E-Filed 10/01/2015 04:35:21 PM


                                                            IN TH E CIRCUIT COURT 0F Tl'
                                                                                       lE
                                                            N INETEENTH JUDICIAL CIRCUIT,
                                                            IN Ar FOR INDIAN RM R
                                                            COUNW ,FLORIDA

           CATHERINE S.RYAN and DEBOM H
           A .STUART,asBenetkiariesof'     I'
                                            he
           J.Raym ond StuartRevocable Trustdated
           Jmmary 2,1990,asam ended,and the
           M aritalDeduction Trustand theNon-
           M aritalD eduction Trustcreatedthereunder,

                   Plaintiffs,

           V.                                               CASE NO.3l-2013-CA-1523-XXXX-XX

            PA M ELA B.STUART,individually and
            asTrustee ofTheJ.Raym ond StuartRevocable
            Trustdated January 2,1990,asam ended,and
            theM aritalDeduction Trustand theNon-
            M aritalDeduction Trustcreatedthereunder,

                    Defendant.
                                                        /

                                          NOTICE OF HFARING
                    PLEA SE Tm    N OTICE thattheundersigned willcallup forSpecialSethearing

            beforethe HonorableCynthiaL.Cox,Indian RiverCounty Courthouse.Courtroom 6,

            2000 16thAvenue, Vero Beach,Florida 32960,on M onday,November 23,2015at1:30

            p-m.(30 minutesreserved),orassoonthereaRerascotmselmaybeheardathefollowing:
                            PLAINTIFFS'M OTION TO A PROVE ACCOUNTU G




                                                        1
            01312962.v1
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 59 of
                                      127



                                    CERTIFICATE O F SERVICE
               1hereby certify onOctober 1,2015,lfiled the foregoing w iththe Clerk ofthe Court

       using Florida'sE-portal,which w illprovide electronic noticeto Pamela B,Stuart,Esquire

       (pamstuar@ aol.com)andtoDavidM.Presnick,Esquire(david@presnicklaw.com and
       beckv@presnicklaw.com).


                                                         s/Davidp.Sa/àmvJp
                                                         DAVID P.HATHAW AY
                                                         Florida BarN o.491411
                                                         ROBERT J.NABERHAUS llI
                                                         Florida BarNo.476684
                                                         DEAN,M EAD,EGERTON ,
                                                         BLOODW ORTH,CAPOUANO &
                                                         BOZARTH,P,A.
                                                          800 N.M agnoliaAve.,Suite 1500
                                                         Orlando,FL 32803
                                                         Telephone: (407)841-1200
                                                         Fax:        (407)423-7107
                                                         E-Mail: dhathaway@deanmead.com
                                                         E-Mai1: rnaberhaus@deanmead.com
                                                         AttorneysforPlaintiffs



                AngellReporting Service,lnc.




                                                   2
        01312962.v1
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 60 of
                                      127




          yy
    Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 61 of
                                          127
Filing # 36077382 E-Filed 01/03/2016 06:36:52 PM


                                                      IN THE CIRCUIT COURT OF THE
                                                      NINETEENTH JUDICIALCIRCUIV
                                                      IN AND FOR INDIAN RIVER CO UNTY,
                                                      FLORIDA
         CATHERINE S.RYAN and DEBO RAH
         A.STUART,as Beneficiaries ofThe J.
         Raym ond StuartRevocable Trustdated
         January 2,1990,as am ended,and the
         M aritalDeduction Trustand the Non-
         M aritalDeduction Trustcreated thereunder,

                Plainti
                      ffs,
         M.                                           CASE NO . 31-2013-CA-001523

         PAM ELA B.STUART,individually and
         as Trustee ofThe J.Raym ond Stuad Revocable
         Trustdated January 2,1990,as am ended,and
         the M aritalDeduction Trustand the Non-
         MaritalDeduction Trustcreated thereunder,

                 Defendant.
                                                 /

               O RDER GRANTING PLAINTIFFS'M OTIO N TO APPROVE ACCOUNTING,
                       RESERVING JURISDICTIO N FO R DISTRIBUTION AND
                             REQ UIRING EVIDENTIARY HEARING
                 THIS MATTER having com e before the Coud on Novem ber 23, 2015, on
         Plaintiffs' Motion to Approve Accounting filed Septem ber 17, 2015 and with the

         Defendant's Opposition to Plaintif s Motion to Approve Accounting,and the Trustee's

         Motion in Suppod of Plaintiffs' Motion to Approve Accounting and Opposition of

         Defendant's Objection Thereto, and the Court after hearing argument of the
         padies/counseland being othe- ise duly advised in the premises,finds as follows:

                 A.    This action,a four count com plaint for rem ovalof trustee,conversion,

         breach oftrust and injunctive relief,was filed on November8,2013. In 1990,the
         decedent,J.Raymond Stuart(the padies'fatherand hereinafteruFather''),created the
         Trustforthe benefitofhis wife,Marion Stuad (hereinafteruMother''). The residuary
         beneficiaries were his three daughters, Pamela Stuart, Catherine Stuad Ryan and

         01338153.v1
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 62 of
                                      127



   Deborah A.Stuad. The Fatherand Defendant,Pamela Stuart,an attorney in D.C.and

   Florida, served as trustees of the Trust until he passed aw ay in 1998.        ln 1999,

   Defendant continued to serve as trustee and funded the credit shelter trust with

   $625,000 and the maritaltrustwith $1,981,352forthe sole benefi
                                                                toftheirMother. No
   other distributions were authori
                                  zed to any other person during her Iife.        After the

   independenttrustee resigned in 2000,Defendantneverappointed anotherindependent

   trustee as required.
          B.     The M otherdied on April29,2012 and the balance ofthe assets of the

   trustswere to be immediatelydivided equally(1/3)between the three daughters.
          C.     From 1998 through 2013,the Defendant,an attorney,adm ittedly breached

  herfiduciary duties by failing to provide the required annualaccountings.Surprisingly,she
  also 'Ioaned''herselfsubstantialm onies and wrongfully took assets and distributions from

  the trustofapproximately$2,000,000.Although she sold hercommercialbuilding in 2009
  for$2,500,000,she failed to repay the m onies owed to the Trust as prom ised. Instead,
  she paid offthe m ortgage on her Florida residence dsbecause the m odgage interestwas

  6V0ll

          D.     Justpriorto the evidentiary hearing scheduled forMarch 5,2014 forher

    imm ediate removal,the Defendantconsented to entry ofthe Agreed O rderresigning as
   Trustee.The O rderrequired the Defendantto deliveraIIdocuments since 1998 to the

    successor trustee, including propedies acquired and produce alIinformation w i
                                                                                 thin 5

   days. On August6,2014,severalm onths afterthe agreed orderwas entered,the

    Defendantsenta note thatshe was working on an accounting. She claims thatshe is

    now entitled to reim bursementand expenses from the trustdating back to 1998. The

    SuccessorTrustee was required to com plete an accounting. The Defendantclaims


                                           2
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 63 of
                                      127



   that the accountings are not com plete and that she needs m ore time to provide
    docum entation. Yet,for the Iast 2 years,she has failed to provide any docum ents to

    supportherclaims. Itis undisputed thatthe value ofthe trustas ofJanuary 18,1998

    was $2,755,879.17. The successortrustee has allocated $1,789,171.76 to Pamela
    Stuad's loan,exclusive ofinterest.
          E.     The Defendant's credibility is questionable atbest. She claim s thatshe

    earned $170,000 yearas an attorney and spentthe Iastsix years trying to rebuild her
    law practice after litigating over her comm ercial building. In the same breath,she
    claims thatshe has been unable to work because she was taking care ofherelderly

    parents (paying billsand supervising nursing care)until2012.She also claimsthatshe
    has had seven surgeries and unable to do anything because of rehabilitation and

    narcotics. Atthe sam e tim e,she asserts thatshe was taking care ofa dearfriend with

    cancerfrom June 2014 untilJanuary 2015. Notwithstanding,the coud file is replete

    wi
     th extensive and detailed pleadings that she has filed from January 9,2014 until

    Decem ber 10,2015. ln conclusion,itappears thatshe has been able to take care of

    business as usual since November 2013 but unwilling and unable to provide any
    document in suppod of her claim s and/or otherwise comply with this Court's Order.

    Since failing to comply foratIeastfifteen months,these excuses appearto be just
    another delay tactic to avoid the inevitable,solely at the expense of the remaining

    beneficiaries.
          F.     The Courtfinds that the Defendant's failure to tim ely comply with this

    Coud's Order, seek extension of the O rder and the m any preposterous excuses

    adiculated to the Coud,along with the deceitfulconductoutlined herein,by an attorney

    who assum es a unique position oftrust,is notonly disgracefulbut unbecom ing ofa


                                          3
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 64 of
                                      127



    m em ber of the Florida Bar. Plaintiffs argue and make a good point that solely the

    interest due on the $2 million m onies taken by Defendant since 1998 would greatly
    surpass any trustee fees owed,ifany.

          G.      ln the m eantim e,the trust has dwindled to nothing and the only trust
    assets rem aining forPlaintiffs'to share are Defendant's 'Ioan payable,''the parents'Sea

    Forestresidence and som e personalpropedy. Plaintiffs are entitled to their1/3 shares

    of inheritance and an accounting by the successortrustee as provided in the Agreed

    Order without any fudher delay. Since Defendant has had m any years to prepare

    accountings,she is notentitled to nor has she provided any good reason why she

    should prepare an accounting atthis Iate date and herobjections are overruled. There
    is simply no reason to continue the trust adm inistration and expense associated

    therewith since the Courtcan retainjurisdiction overthis matterto 1)distribute the sales
    proceeds,2)allocate the Pamela Stuartloan and intefestdue among the beneficiaries
    entitled after3)ordering sale ofthe Defendant's propedies to satisfy same upon 4)
    evidentiary hearing to give Defendant the opportunity to present her entitlem ent to a

    setofforcredits fortrustee fees orservices rendered.

          IT IS THUS ORDERED AND ADJUDGED that Plaintiffs'Motion is GRANTED.

    The Accounting ofTrustee from 6/1/14 through 5/31/15 is hereby approved by the Court

    pursuantto Fla.Stat.j 736.0201(4)(d). From the accounting,the SuccessorTrustee
    shall prepare a plan of distribution. If the padies cannot agree to a finalplan of

    distribution within the next 30 days,the Court shall hold an evidentiary hearing to

    determ ine the precise sum thatshould be allocated to each beneficiary,including the

    Ioan and interestdue thereon payable by Defendant,togetherwith attorney's fees and

    courtcosts incurred herein (togetherwith anyrequired corresponding sale ortransferof


                                           4
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 65 of
                                      127



    Defendant's propedyto the Trust). Any expenses,fees orclaims ofDefendantshallbe
    provided to Plaintils on or before January 22,2016 and the Coud shallspecifically

    reserve jurisdictionto award any credits orsetoffs,ifany,to Defendantthatshe maybe
    entitled at the evidentiary hearing. Defendant's failure to provide alIdocuments by

    January 22,2016 shallconstitute a waiverofsame and a violation ofthis Court's Order.

    The Trust shallhave an equitable Iien upon aIlof Defendant's propedies untila final

    distribution is ordered,which shallinclude butnotbe Iim ited to,5115 Yuma StreetNW ,

    W ashington, DC 20016 and 111 Johns lsland Drive,#7, Vero Beach, FL 32963.

    Plaintiffs shall obtain an appraisal of the Sea Forest residence and schedule an

    evidentiary hearing on any disputed issues herein within 45 days. The Courtreserves

    jurisdiction to enforce this Orderand to award such furtherreli
                                                                  efas deemed justand
    Proper.
          DO NE AND O RDERED in Vero Beach,Indian RiverCounty,Florida,on this 3rd

    day ofJanua@ ,2016.

                                               /J/(tutklà1.oz
                                          CYNTHIA L.COX
                                          CircuitJudge
    Copies to:
    DAVID P.HATHAW AY,ESQ .Dean,M ead,Egedon,Bloodworth,Capouano & Bozarth,
    P.A.,P.O.Box2346,Orlando,Florida 32802-2346 (dhathawava deanmead.com),
    PAM ELA B.STUART,4731 North Highway AIA,Second Floor,Vero Beach,Florida
    32963 (pamstuada aol.com),and to David M.Presnick,96 W illard Street,Suite 106,
    Cocoa,Flori
              da 32922 (davido nresnicklaw.com)




                                          5
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 66 of
                                               127
                PAMEL B.STUART ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                          L.T.CV ENO.312013CA001523 DCACASENO.4016-3921
Filing # 50964071E-Filed 0l,
                           /l0/20tt fU:t#:1lAV                                          l


                     IN THE CIRC UIT COUR T O F THE N IN ETEENT H JUD ICIA L CIR CUIT
                             IN AND FOR IND IM RIVER COUNTY , FLORIDA

                                        CASE NO . 3 1-2 013-CA -1523

                CATHERINE S . RYAN and DEBORAH A . STUART ,
                as Beneficiaries of The J . Raymond Stuart
                Revocab le Trust dated January 2 , 1990 , as
                amended , and the Marital Deduction Trust and
                the Nonmarita1 Deduction Trust Created
                thereunder ,

                                    Plaintiff s,

                vs

                PAMELA B . STUART , individually and as Trustee
                of The J . Raymond Stuart Revocable Trust dated
                January 2# 1990, as amended: and the Marital
                Deduction T rust and the Nonmarital Deduction
                Trust created thereunder .

                                    Def endant .

                                                                          /

                                      TRANSCRIPT OF PROCEEDINGS


                DATE TAKEN :          November 23 , Q015

                TIME :                 1:42 p .m . - 2 :18 p .m .
                PLACE TAKEN ;         2000 16th Av enue
                                      Vero Beach , Florida 32960
                BEFORE :              Honorable Cynth ia L . Cox

                     This cause came on to be heard at the time and place
                aforesaid, when and where the following proceedings were
                reported by :

                                      KAREN J . PERKINS , CSR . FPR
                                    ANGELL REPORTING SERVICE, INC .
                                    8195 N . W ickham Rd ., Suite 200
                                       Melbourne , Florida 32940
                                               (321) 259-8500


                                 ANGELL REPORTING SERVICE,INC.
                                           (321)259-8500



                                              3927
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 67 of
                                              127
               PAMEL B.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                       L.
                        T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                              G RTIFIED RE PRINT OF OR IGINA L
                                                                           2


                                       A P P E A R A N C E S



               Fo r the Pla inti f fs :
                           DEAN , M EA D , EGE RTON , BLO ODW ORTH ,
                           CAPOUAN O & BO ZA RTH , P .A .
                           BY : DAV ID P . HATHAWAY y ESQ .
                           8 00 N . Magnolia Avenue
                           Suite 150 0
                           Orlando e FL 32 803
                           4 07 .84 1 .12 0O
                           dhathaway@deanm ead .com




               For the Defendant :
                           LAW OFFI CE OF PAMELA B . STUA RT
                           BY : PAMELA B . STUART# ESQ .
                           4 731 N . Highway A 1A
                           Second Floor
                           Vero Beach , FL 32 9G3
                           772 .4 92 .l22 3
                           pamstuart@aol .com




               For The Trustee :

                           DAVID M . PRESN ICK , P .A .
                           BY : DAV ID M . PRESN ICK , ESQ .
                           96 Willard Street
                           Su ite 10 6
                           Coc oa # FL 32 92 2
                           david@p resnicklaw .com




                              ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                            3928
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 68 of
                                              127
                PAMELB.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                       L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                               CERT IFIED REPR INT OF ORIG IHAT.
                                                                                     3


          1                                     E E D I N G S

          2

          3                THE COURT : The next case is Ryan
          4    vs . Stuart .   Th is is a m otion to approve an accounting .

          5               MR . HAT HA WAY :     Yes .

          6                THE COURT :     You may proceed .

          7               MR . HATHAWAY :       Your Honor , good afternoon , Dave

          8    Hathaway f rom Dean Mead law f irm in Orlando representing

          9    the p laintif fs .

         10               We are here on a motion to approve an

         11    accounting .    This is actually the second accounting that
         12    has now come out , and I want to give -- since this is the

         13    first time where we 've been before you in this matter, I

         14    want to give you a little background .
         15               We sued November 8th of 2 013 , a very detailed

         16    comp laint . We had demanded - - I think there were four or

         17    five causes of action , and there are multip le requests for

         18    relief in the complaint .
         19               We prepped for an evidentiary hearing that we

         20    were going to have in this court . However, just a couple
         21    of days b efore the hearing was going to be held, there was

         22    an agreed order

         23               THE COURT :      I remember that .

         24               MR . HATHAWAY :      Okay .    The agreed order was

         25    entered March 4th of 2 014 , and it has a couple of relevant



                               ANGELL REPORTING SERVICE,INC.
                                         (321)259-8500




                                            3929
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 69 of
                                              127
                PAMELB.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                         L.T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                                CERTIF IED REPRINT OF ORIGINAL
                                                                                          4


          1    prov isions for today .

          2                  Paragraph 4 said , 'Within terz days from the date

          3    of this order, def endant shall deliver to the successor
          4    trustee all documents concerning the trust since 199 8 ,

          5    including propert ies acquired , in whole or in p art , with

          6    assets from the trust .'           I 'm not sure that 's been complied

          7    W ith .
          8                  Number 6 di scusses the successor trustee

          9    preparing accountings and says , RIf more inform ation is

         10    requested ,u it says right there at the end of page 2 .

         11    I'defendant shal l have f ive days to produce true and

         12    correct copies and/or furnish information upon written
         13    request by the successor trustee .'               I 'm not sure that has

         14    been comp lied w ith by the def endant .
         15                 And 8 says , 'Def endant shall not sell , transfer .

         16    jointly title, encumber, or otherwise attempt to make
         17    availab le to creditors two pieces of real property, one in

         18    Washington , D .C ., and the other one at Indian River

         19    Shores , Florida .11 My understanding is that the defendant

         20    lives and practices law primarily in Washington ,
         21                 W e have , Your Honor , notes here that were

         22    attached to my motion as Composite Exhibi t B , e-mails and
         23    things stating that the defendant , several months after

         24    the agreed order                 looking at the f irst e-mail that

         25    was August 6th , 2014 . so we 're now a few months out from



                                ANGELL REPORTING SERVICE,INC.
                                           (321)259-8500




                                              3930
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 70 of
                                              127
                PAMELB.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A,STUART,ETAL
                       L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                              CERTIF IED REPRINT OF ORIGIHAT,
                                                                                     5


          1    the agreed order , it says , you know , :1I 'm st il1 working on

          2    my part of the accounting, 9
                                          1 now that she 's been removed as

          3    a trustee , and she says g RI have expenses and time records
          4    stretch ing back 16 y ears or so . Without my input , the

          5    accounting is not comp lete .         I wi 11 endeavor to wrap this

          6    up by next week ,             cannot promise to

          7                This has really been the status from August 2 0 ,
          8    '14 , all the way to the present , defendant has claimed two

          9    things :   That she 1s entitled to expen ses and

         10    reimbursements from the trust , despite everything that

         11    happened , and , No . 2 , that she hasn 1t Fet been able to

         12    furnish those to the successor trustee .
         13                I now want to go to Exhibï t C to my motion ,

         14    or - - I think it was Exhibit C to my motion , which is the
         15    most recent accounting , which has a cover letter dated
         16    August 5th , 2 015 , and if you turn to page - - I guesa it 's

         17    page 1, it has assets per inventory or on hand at close of

         18    last accoun ting period . and it basically lists the assets

         19    other than cash , the cash , and then the total assets .

         20               You lll see one , two , three , four , f ive down
         21    under miscellaneous property , Pam ela Stuart loan, paren ,
         22    no stated interest rate currently determined or accrued on

         23    note yet , to be determined, $1.789 million .
         24               And you '11 also see that the cash on hand was

         25    2 03 ,0 00 then, but it ls even less rzow .



                              ANGELL REPORTING SERVICE,INC.
                                         (321)259-8500




                                            3931
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 71 of
                                              127
                PAMELB.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                      L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                               CERT IFIED REPR INT OF OR IG INA L
                                                                                          6


          1                To understand that $1 .7 million figure, you
          2    would actually go back to the prior accounting .              There 's a

          3    prior accounting with a cover letter dated August

          4                THE COURT :       Is that attached?       Is it something

          5    that you sent me?

          6                MR . HATHAWAY ;      It la not .    It 's probably --

          7                THE COURT :       I have the court file here .

          8                MR . HATHAWAY :      It is in the f ile?      Okay .

          9                THE COURT :       I don 't know .   I have --

         10                MR . HATHAWAY :      I think we filed it , but that was

         11    middle of l ast year .

         12                THE COURT :         see an agreed order June 2 7th ,

         13    '14. and a motion September 17th and 9/24 some exhibits.
         14                MR . HATHAWAY :      Okay .

         15                THE COURT :    But those are cnly the 6 8 pages .

         16                MR . HATHAWAY : Would Your Honor like to aee a

         17    copy now?      I have one .

         18                THE COURT :    Sure .    Why wou ld the f irst

         19    accounting not be f i led with the cou rt?

         20                MR . HATHAWAY :      I 'm not sure .     I thought it was .
         21    Probably because there were ongoing issues with regard to
         22    defendant 's claim that it was not complete .
         23                THE COURT :    A l1 right .

         24                MR . HATHAWAY :      This is the prior accounting from

         25    August 8th .     If you go to the f irst st icky note there , I 'm



                               ANGELL REPORTING SERVICE,INC.
                                         (321)259-8500



                                             3932
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 72 of
                                               127
                PAMEL B.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.
                          T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                                G RTIFIED REPRINT OF ORIGINAL
                                                                                            7


          1    going to try to go quickly .

          2                  Those are where the loans to Pam Stuart began in

          3    1998 , and if you go to the second sticky note , it 's just
          4    an examp le of the amounts .           I bracketed one -- I took one

          5    month in 2 011 , it was November of 2 0ll .             The loan amounts

          6    are astronomical, and they 're like just weeks apart .
          7                  So that rs what we 're talking abou t .         It 's not as

          8    if there Is a loan to pay som ething that is -- you know ,
          9    we lre not talking about a loan to pay a dentist b il l .

         10    Those are amount s of 10 ,000 . 20 ,000 , l5 ,000 , 30 ,0 00

         11    repeatedly for months and months and months .

         12                  So that ls the prior accounting . And to the
         13    extent I didn 't ask for it in my motion, if it 's required ,

         14    I wou ld extend it to both accountings .

         15                  So we are in a situation here where there was a

         16    promissory note that was               in order to justify these
         17    loans , there is a prcm issory -- it 's a loan agreement and

         18    prom issory note , which i s Exhibit A to my not ion .

         19                 THE COURT :              seen that .

         20                 You only have 30 minutes , 15 minutes each , so
         21    you better speed it up .

         22                 MR . HATHAWAY : Let me just go to the three
         23    things we are here today for .            Number i , we w ant

         24    approve the accounting .          We have the trustee ls support on

         25    t hat .



                                ANGELL REPORTING SERVICE,INC.
                                           (321)259-8500




                                              3933
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 73 of
                                                127
                PAM EL B.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                       L.
                        T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                              G RTIFIED RE PRINT OF OR IGIN AL
                                                                                      8


          1                Number       wê want to get a court ruling that due

          2    to the circumstances, the defendant is not entitled to any

          3    expense reimbursements .        In fact , under the case law , she

          4    shou ld b e required to reimburse the trust for what 's been

          5    taken thus far .

          6                And let me also note that there                 there is

          7    a proposed order that was submitted by the defendant ,

          8    which says in the last line that a -- let me just read it
          9    so I have it exactly right here .

         10                There 's a proposed order denying this motion ,

         11    and she says in page 2 of her proposed order , I
                                                              'Ordered

         12    that plaintiffs are entitled to accounting and damages
         13    flowing from defendant 's withdrawals from the J . Raymond

         14    Stuart Trusts beg inning no earlier than four years prior

         15    to the date on wh ich the complaint in this matter was

         16    filed .''
         17                Your Honor , there fs case law on point that says

         18    that a trustee may not u se the statute of limitations to

         19    reduce the number of damages or otherwise prevent a

         20    beneficiary from recovering .
         21                This is essentially throwing good money after
         22    bad at this point in this case .           If the Court is going to
         23    requ ire us to be lim ited to four years , we would dc that

         24    for the sake of judicial economy, avoiding a trial. We
         25    believe thatfs a confeasion to judgment, at least for four


                              ANGELL REPORTING SERVICE,INC.
                                         (321)259-8500



                                            3934
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 74 of
                                              127
                PAMEL B.STUARTqETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                          L.T.CASE NO .312013CA001523 DCA CASE NO.4D16-3921

                                 CERTIF IED REPRINT OF ORIG IM L
                                                                                              9


          1    years .
          2                  And , third , the home in Vero Beach . The

          3    defendant owns a home in Vero Beach .                 The home was
          4    supposed to be            there were funds that were loaned to the

          5    defendant, supposedly , from the trust .                 That money was

          6    supposed to go back to the trust , and instead, the

          7    defendant used that money to put into and pay off                         I

          8    think a $490,000 mortgage on a home.
          9                  The Florida statutes au thorize the Court to

         10    take -- No. 1, in 736.1001, Section 2(c), says, ''The Court
         11    may compel the trustee to redress a breach of trust by
         12    paying money or restoring property or by other means,'
                                                                    l and

         13           ''reduce or deny compensation to the trustee .?

         14                   So, Your Honor, to wrap up, three things we dre
         15    look ing            Number 1, approve the accounting as soon as

         16    possible with no offsets , because -- and another point is

         17    that just the interest on these loans would probably
         18    eclip se a1l tru stee fees for the past 18 years . So I

         19    don 't even think                   issue .

         20                  But , No .            approve the accounting ; No .         to
         21    award damages to the p laintiff for the amount in the

         22    confession judgment, if not the entire amount due; and,
         23    No .          order that the defendant restore property to the

         24    trust by quitclaim ing the John 's Island property back to

         25    the trust .



                                 ANGELL REPORTING SERVICE,INC.
                                            (321)259-8500




                                               3935
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 75 of
                                              127
                PAMEL B.STUARTAETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.
                          T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                                CERTIFIED RE PRINT OF OR IGINAL
                                                                                             10


          1                  THE COURT :     When was that 490,000 --

          2                  MR . HATHAWAY : That was done in -- my

          3    understanding is around December of '09 .

          4                  THE COURT :     Was it in the accounting here?
          5                  MR . HATHA WAY :            n ot a tru st ass et .

          6                  THE COURT :     No .    But the proceeds .       Oh, here

          7    is , okay . On August 13, 2010, B00,000?                Is that
          8                  MR . HATHAWAY :     I don 't think            No .   Actually ,

          9    I think

         10                  THE COURT :     Oh , no .     That 's 5 ,000 .   I 'm sorry .

         11                  MR . HATHAWAY :     What I was mentioning was the

         12    there are two properties in Vero, Your Honor .                  One is the

         13    deceden t 's property , which you 'll p robably see there .               The

         14    other is a property that was purchased by the defendant .
         15                  THE COURT ;     Right .     And you said that she

         16    purchased it or paid it off for 490,000 using trust funds .

         17                 MR . HATHAWAY :      Correct . Not tru st funds . U sing

         18    money that she was going to repay her loan s with .

         19                 THE COURT :      Ohy I aee, okay .

         20                 MR . HATHAWAY :      Because she sold another property

         21    in D .C .
         22                 THE COURT ; So other than the statute , is there
         23    some claim for an equitable lien on those properties?

         24                 MR . HATHAWAY :      Yes .    Well, Your Honor , the

         25    agreed order said in the very last paragraph that she was



                                ANGELL REPORTING SERVICE,INC.
                                           (321)259-8500




                                              3936
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 76 of
                                              127
                PAMEL B.STUARTqETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.
                          T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                                CERTIF IED REPRINT OF OR IGINAL
                                                                                        11


          1    not able to encumber that .           This ia the second property .

          2                  THE COURT : A ll right .

          3                  MR . HATHAWAY :     My understanding is the

          4    D.C. house is a $1.7 million home, and that is used as a
          5    primary residence .

          6                  The John es Island townhouse is more like -- I 'm

          7    going to roughly estimate a $400,000 property here in
          8    Vero , and that is what we believe should be deeded to the

          9    trust .

         10                 And I want to just make one quick comment.
         11    Debbie Stuart , the second -- I have Cathy Stuart here --
         12    Cathy Ryan with m e here in the courtroom . Debbie lives in

         13    Wash ington State and is basically destitute .               the cash

         14    on hand is distribu ted by the successor tru stee, we have a

         15    grand total of, I think, $36,000 she will receive. Debbie
         16    doesn 't even make $36,000 in a year of work . She 's at the
         17    Home Depot or one of those as a check-out or a floor

         18    person and makes almost no money . Her entire inheritance
         19    is gone .    I mean , her life is basically shattered by thia ,

         20    you know, and thatls just a complete shame.
         21                 THE COURT :      Is law enforcement involv ed in this
         22    case ?

         23                 MR . HATHAWAY :      I do not believe law enforcemen t

         24    is involved .

         25                 THE COURT : Al1 right .          I 'm wondering if I have



                               ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                             3937
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 77 of
                                             127
                PAMELB.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                        L.T.CASE NO.312013CA001523 DCA CASE NO .4016-3921

                               CERT IFIED REPR INT OF OR IG IM L
                                                                                        12


          1    a duty           I 'm going to have to research that -- rêport

          2    something like that .

          3                 All right . Any response?
          4                 MS . STUART :     Yesz Your Honor.          Has the Court had

          5    an opportunity to read my oppositions to these motions?

          6                 THE COURT :      Ye s: I h ave .

          7                 MS . STUART :     I won 't belabor the facts, but

          8    there is no ev idence here of an                   intent , and what

          9    Mr . Hathaway describes as loans were taken in gccd faith ,

         10    based on express language in the trust that permitted

         11    loans, and with the intent of repayïng them out of later

         12    proceeds .

         13                 As the Court can see , the experience that I had

         14    for 17 y ears or so was one of being in almost constant
         15    litigation, trying to take care of my elderly m other who

         16    had quite a number of medical issues that got

         17    progressively worse , and also trying to keep up my law

         18    practice, which that didn 't work , either .

         19                 The issues before the Court really stem from the
         20    Court 's order issued in March of 2014 , which was
         21    essentially negotiated with Mr . Hathaway by my former

         22    counsel .

         23                 I note that the trust accounting makes nc

         24    provision for repaying the approx imately 50 -- or

         25    crediting the approximately $50,000 I had to spend to get


                               ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                              3938
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 78 of
                                               127
                PAMEL B.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                          L.T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                                 G RT IFIED REPRINT OF ORIGINAL
                                                                                         13


          1    to that point , on attorneys .

          2                   But I explained to the attorneys , and I have
          3    demonatrated to the Court the problem that I faced in

          4    trying to dc this accounting , and I apologize for that, I

          5    apologize to everyone concerned , but my sisters and my

          6    brother-in-law were v ery aware of this situation from the

          7    beginning of the time when I purchased the bu ilding in

          8    Wash ington, which was supposed to be an investm ent .

          9    Incidentally , the combined building that now in cludes that

         10    building is assessed at $28 million. So my instincts
         11    wqre good.          was just defrauded by the people who sold it
         12    t o me .

         13                   THE COURT :       Is that the D .C . home that

         14    plaintiff 's counsel is referring to as 1 .7 million?
         15                  M S . STUA R T :    No .

         16                  THE COURT :        So you have another building that 's

         17    worth 28 million?

         18                  MS . STUART :       No , I do not .

         19                  THE COURT :        What are you saying?         not,

         20    following ycu .
         21                  MS . STUART :       I Im saying that the building that

         22    resulted in litigation was apparently a good investment
         23               I believe for the family as well as myself .              But it

         24    didn 't turn out that way .

         25                  THE COURT :        What fam ily?



                                 ANGELL REPORTING SERVICE.INC.
                                            (321)259-8500




                                                3939
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 79 of
                                             127
                PAMELB.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                                 CERT IFIED REPR INT OF OR IG IN AL
                                                                                              14


          1                  MS . STUART :     The Stuart family .          If I had m ade

          2    money on this, they would have shared in it .

          3                  THE COURT :      Is that building titled in the

          4    S tu ar t tru s t ?

          5                  MS . STUA RT :    No .

          6                  THE COURT :      Then how does the fam ily -- how is

          7    it invested for the family?             Or why wasn 't it pu t in the
          8    trust , if that was the purpose, or pu rchased in the

          9    tr ust 's name?

         10                  MS . STUART :     I made the determin ation , Your
         11    Honor, that if it worked out , that the family wou ld share .

         12    If it didn 't work out , I would take the

         13                  But I didn 't expect to take a hit and get sued

         14    and not be reimbursed for all the tlme and expenses that I
         15    devoted , which allowed my two sisters to go on with their

         16    life while I was taking care of my mother .

         17                  And I m ight add I wouldn 't do anyth ing

         18    differently . My mother was well taken care of .                   She d ied
         19    the way she wanted to , and I Im very happy about that .

         20                  THE COURT: Well, I just need to know what it is
         21    that you think that you couldn 't or you haven 't been able

         22    to prepare , other than I read your responses that think
         23    that you fre entitled to compensation for taking care of

         24    your mother because you put your law p ractice on hold .

         25                  So prior to the time that you took care of your



                                ANGELL REPORTING SERVICE,INC.
                                           (321)259-8500




                                              3940
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 80 of
                                             127
                PAMEL B.STUARTqETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                        L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                               CERTIFIED REPRINT OF ORIGINAL
                                                                                   15


          1    mother, what was your income that you gave up that you

          2    claim that you were earning from your law practice?

          3                M S . STUA RT : My law practice grossed

          4                THE COUR T :     Nct g ro ss , ma lam .

          5                MS . STUART :     Net was probably about 170,000 a

          6    year .

          7                THE COURT :      That was for what year?

          8                MS . STUART :     That was for most years .     It varied

          9    considerably , Your Honor , depending on the kind of cases I

         10    was taking at the time .
         11                THE COURT :      So what year was it that you

         12    claim ed , or years, that you claim that you took care of

         13    your mother and cou ldn 't practice law?

         14                MS . STUART : Well --
         15                THE C OURT :     What y ea r s w ere those ?

         16                MS . STUART : Really , almost a hundred percent,
         17    it was 2011 and 2012 .

         18                THE COURT : A 1l right .

         19                MS . STUART : But it was partly because I was

         20    hav ing six or seven different surgeries also du ring that
         21    time period .

         22                THE COURT : How did you take care of your mother
         23    if you were having a1l those surgeries?

         24                MS . STUART :        came down , I made 11 trips , round

         25    trip s to Vero Beach in 2011 in addition to having my right



                               ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                             3941
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 81 of
                                             127
                PAMELB.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                        L.
                         T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                               CERTIFIED REPR INT oF OR IG INA L
                                                                                     16

          1    h ip replaced , my right shoulder replaced .

          2                 THE COURT :     Okay .    I don 't need to know all

          3    that .

          4                 But I think I read that you -- from you r

          5    mother 's trust monies, you hired full-time help , so what

          6    were you doing ?

          7                M S . STUART : What was I doing?               I was
          8    supervising the nurses, I was paying the bills , I was

          9    performing -- my m other was in a wheelchair for the --

         10                THE COURT : Right .

         11                MS . STUART :     -- last several y ears of her life .
         12    So when I came down , I was in charge of the maintenance of

         13    the prop erty .

         14                THE COURT :      So let ls say that you lre entitled to
         15    340,000 for those two years .

         16                What about all the interest on the loans?              That

         17    totals more than that .

         18                MS . STUART :     But what I Tm asking the Court for
         19    is some additional time that would make sense in this

         20    situation because --
         21                THE COURT : That 's what I 'm asking you . What do

         22    you need additional time for? I just said if they gave
         23    you the maximum amount that you could have lost , there ls

         24    no reason to give you t ime because the amount of the
         25    interest still exceeds. and they fre w illing to comprom ise



                              ANGELL REPORTING SERVICE,INC.
                                         (321)259-8500




                                            3942
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 82 of
                                             127
                PAMELB.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                                CERT IFIED REPR INT OF OR IGIM L
                                                                                         17


          1    to the fou r years and accept that . We lre talking about
          2    another large amount of money .             So what is it you need

          3    time for, specifically?

          4                 M S . STUART :     I need to finish the review of the
          5    expenses, we need to get an appraisal of the house .

          6                 THE COURT ;      You 're not the trustee anymore .

          7                 MS . STUART :      I know , but I 'm looking at the
          8    accounting and it 's inaccurate , Your Honor .               The Court

          9    crdered that an accounting be done .               The loan v alue is

         10    inaccurate .

         11                 There were payments made to my mother that were

         12    attributable to me .         I mentioned the attorney ls fees .

         13                 There also were transfera to my sister Deborah ,

         14    who I agree isn 't -- was entitled to more than she 's
         15    getting             th is, although she gets her house free and

         16    clear , which was always the intent .

         17                 I also performed legal work on behalf of the

         18    trust and also on behalf of my sister.                 There are social

         19    security w ithholdings that are not -- have not been

         20    currently paid .
         21                 I treated my mother and father 's trusts as a
         22    unit , and my mother 's trust effectively was -- you know ,
         23    ran out of m oney in 2009 because of the ongoing payments

         24    to the nurses and so forth .

         25                 And at the time when this -- when I w as doing



                               ANGELL REPORTING SERVICE,INC.
                                           (321)259-8500




                                              3943
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 83 of
                                             127
                PAMEL B.STUARTqETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.
                          T.CASE NO.312013CA001523 DCA CASE NO.4916-3921

                                CERTIFIED REPRINT OF OR IGINAL
                                                                                   18

          1    the accounting for the social security , my brother-in-law

          2    blocked accesa to the trust funds so I couldn 't pay for
          3    those .

          4                 THE COURT : None of that has anything to do with
          5    the accounting , ma dam .       You bve had since November 8th ,

          6    2013, when this complaint was filed , to do whatever you

          7    needed              So for two years, are you telling me that
          8    you Cv e been incompetent or incapacitated where you

          9    couldn 't travel , you couldn 't do anything to do what you

         10    needed to do to address the issues in this case?

         11                 MS . STUART :     Well , I

         12                 THE COURT : You mentioned --

         13                 MS . STUART :     I recounted for the Court

         14                 THE COURT : You mentioned a death --
         15                 MS . STUART :     Several .

         16                 THE COURT :          two, three weeks ago . We 're

         17    talking 24 months .
         18                 M S. STUART :     I agree, Your Honor , but this is 16

         19    years worth of

         20                 THE COURT : A ccounting
         21                 MS . STUART :           things that require me to go

         22    through 16 years worth of credit card receipts and try and
         23    pinpoint .    There were trips that I made to Florida for Bar

         24    purposes that needed to be excluded , for example .

         25    couldn 't include all trip s that had nothing to do with the



                               ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                             3944
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 84 of
                                            127
                PAMELB.STUART,ETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                           L.T.CASE NO.312013CA001523 DCA CASE NO .4D16-3921

                                  CERTIFIED REPRINT OF OR IGINAL
                                                                                          19


          1    t ru st .

          2                    So I 'm down to the end.              think what I would

          3    a sk the Court to do is to rule on the issue that 's

          4    presented by Ccrya vs . Sanders, which essentially says
          5    that ben eficiaries cannot all of a sudden come to court at

          6    this late date in a circumstance where no accounting s have

          7    been filed , and they knew why no accountings have b een
          8    filed , and I did accountings for the first several years

          9    until I fell into the morass of the building situation .

         10                   And they had the benefit of the statements o f

         11    the brokerage account which showed each and every
         12    withdrawal that I made, excep t for after my brother-in -law

         13    refused to resign as trustee and I established two new

         14    accounts, and they have those also .
         15                   I wou ld say also in respon se to Mr . H athaway , I

         16    am dom iciled here .          I have voted here since 2004 . The

         17    house that I bought here at the time that my mother --

         18                   THE COURT :      I 'm only here on a motion to approve

         19    accounting .       I don ft kncw what other motion he 's asking me

         20    about the home .

         21                   MS . STUART :      I 'm responding to his remarks .

         22                   THE COURT : Well, that goes beyond the scope .
         23                   MS . STUART :      It 's his motion, and he didn 't even

         24    file the accounting he wants the Court to approve .

         25                   THE COURT : Okay . All right .



                                  ANGELL REPORTING SERVICE,INC.
                                             (321)259-8500




                                                3945
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 85 of
                                             127
                PAMELB.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                        L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                                CERTIFIED REPRINT OF OR IGINAL
                                                                                    20


          1                MS. STUART: IIm not confessing judgment to
          2    anything at this point .

          3                And I Paid off the mortgage on the home here

          4    with proceeds from the sale of the building b ecau se it was
          5    a subprime m ortgage with interest at 8.9 percent .

          6                THE COURT :      So the building ls been sold?

          7                MS . STUART :     Yes .

          8                THE COURT :      When was it sold ?

          9                MS . STUART :     It was sold in 2009, and out of the

         10    proceeds of that I paid

         11                THE COURT :      So wait a minute . Hold on .

         12                The building was sold in 2009, sc what has been
         13    going on with your inability to do these accountings and

         14    get all this stu ff together?              thought that was one of
         15    the issues that interfered with your ability to do your

         16    proper

         17                MS. STUART :      I was in litigation on it , ma bam ,

         18    until 2014 .

         19                THE COURT : Okay . So, but for the last six

         20    years, what have you been doing?
         21                MS . STUA RT :       have been trying to rebu ild my
         22    law p ractice.
         23                THE COURT :      Okay .

         24                M S. STUART ;     And I was doing -- after the

         28    building was sold , I made an attempt to deal with medical



                              ANGELL REPORTING SERVICE,INC.
                                         (321)259-8500




                                            3946
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 86 of
                                              127
                PAMEL B.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                        L.
                         T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                                  CERT IFIED REPR INT OF OR IGINAL
                                                                                      21

          1     issues that had been ignored for ten years .

          2                    THE COURT :     You mentioned that, during 'l1 and
          3     'l2 when you were taking care of your mother .

          4                    MS . STUART :    Right .
          5                    THE COURT :     Then from '13, 114 :

          6                    MS . STUART :    I had other surgeries , as well.

          7                    THE COURT :     When was your last surgery?

          8                    MS . STUART :    September of 2014 .

          9                    THE COURT :     Okay . And so since September of
         10    so you were incapacitated from 2011 through 2014 ,

         11    basically?

         12                MS . STUART :        I wouldn 't say incapacitated , but
         13

         14                THE COURT : Were you able to work ?
         15                MS . STUART :       When I wasn 't under rehab

         16    narcotics after surgeries and so forth .

         17                THE COURT : A l1 right . So this was filed,

         1B    though , in -- what did I say?             2013 . Al1 right .
         19                            don 't understand why, if this waa a

         20    pressing issue since 2013 , in between your surgeries if
         21    you 're able to work that you haven 't been able to provide
         22    docum en ts .    Especially being an attorney and know that you

         23    have fiduciary duties .

         24                And, quite honestly , I thânk that under Canon 3

         28    I 'm requ ired to report this to the Florida Bar, as well as



                                 ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                               3947
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 87 of
                                              127
                PAMEL B.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                         L.
                          T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                                CERTIFIED REPRINT OF OR IG INA L
                                                                                         22


           1    law enforcement .      For an attorney to have these excuses

           2    and to take money from a trust and m ake no accountings,
           3    mean , there ls no evidence here today , but I believe that

           4    there are some issues, som e ethical issuea that I 'm a

           5    mandatory reporter .

           6                 So I Im not sure if you were placed under oath ,

           7    but I 1m putting everyone on notice that I w ill report , as
           8    I 'm required to report, under Canon

           9                 So , once again , there ls nothing that you lve said

          10    that will conv ince me that you haven 't over the last two

          11   years           least two years            that you haven 't been ab le
          12   to go through your records and do what you could have

          13   done, at least -- well, let's just give you benefit of the
          14   doubt , since September of 2014, which is 15 months, that
          15   you couldn lt have gone through your records and done what

         16    you needed to do to comply with this Court 's mandate o f

         17    prov iding an accounting upon the removal of yourself as
         18    t rustee .

         19                 MS . STUART :     Your Honor --

         20                 THE COURT: And/or that if I gave you more time,
         21    that you 'll be able to do it, because you haven 't been
         22    able to            in 15 months .

         23                 MS . STUART :     Your Honor , from June of 2014 until

         24    January of 201S, I was tak ing care of a dear friend who

         25    passed away from cancer .



                               ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                             3948
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 88 of
                                             127
                PAMELB.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ETAL
                        L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                                CERTIFIED REPRINT OF OR IGINA L
                                                                                         23


           1                  THE COURT :   Ma îam : if that fs m ore imp ortant

          2    you than your Bar license and your duties to this Court,

          3     I 'm sorry , bu t everyone has their p riorities.           If you had
          4    time            that , certainly you knew that this case was

          5    pending and that you had things you needed to do .

          6                 MS . STUART ;      And I did that as best

          7                 THE COURT : A nd not work and support yourself.

          8                 MS . STUART :      I was trying .
          9                 THE COURT :     Okay .

         10                 MS . STUART :      I have to borrow money to pay my

         11    expenses at the present time .
         12                 THE COURT :     Looks like you lve had to do that

         13    since about 1998 .

         14                 MS . STUART :    No , Your Honor .       Actually , the

         15    first several years there were fees that were taken from

         16    the tru st .
         17                 THE COURT :            I 1m sorry y 699 .

         18                 All right , I need to hear from the succeasor

         19    tru stee .

         20                 MS . STUART :    Thank you , Your Honor .

         21                 MR . PRESN ICK :    Your Honor , David Presnick,
         22    attorney for successor trustee .

         23                 THE COURT :     Do you want to address some cf the

         24    issues that the defendant raised abou t appraisals and --

         25                 MR . PRESNICK :     Yes, Your Honor .



                                ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                            3949
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 89 of
                                             127
                PAMEL B.STUARTqETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART, ET AL
                         L.T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                                CERT IFIED REPR INT OF OR IGIM L
                                                                                          24


           1                A s far as the appraisal is concêrned , wê have

           2    come up with a p lan of distribution , but I wanted to wait

           3       get the appraisal done , or ask the trustee to wait
          4     until we get close to a distribution time .                 There 's no

          5     reason to do an appraisal now if it ls going to be another

          6     year .   I didn 't know how long it was going to be before we

          7    would be in a position to distribute assets.
          8                 Like with any trust administration, even w ith

          9     stock in a publicly held company, until you push the

          10   button to sell it, you don 't know what the value is .

          11                THE COURT :      Is there any ïmpediment to amending
         12    the accounting if you obtain additional in formation as

         13    value of real estate and/or additional interest
         14    calculations or additional fees?              I don 't recall there
         15    being any thing .

         16                 MR . PRESN ICK ;     Your Honor , actually , it ahould
         17    be a fairly easy item to take care of because a1l three

         18    beneficiaries are going to have to get part of what the

         19    trustee is calling the Stuart loan , the 1 ./9 m illion .

         20                 If Miss Stuart is able to show that p art of that
         21    shou ldn 't be a loan , that it should b e some type of an
         22    expense

         23                 THE COURT :          would be her share anyway .

         24                 MR . PRESNICK :      It would go to evaluation, and

         25    all three of them we could reallocate just that one asset


                               ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                             3950
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 90 of
                PAMELB.STUARTqET ALVS.CATHERI127
                                             NE S.RYAN AND DEBORAH A.STUART, ET AL
                            L.
                             T.CASE NO.312013CA001523 DCA CASE NO.4016-3921

                                   CERTIFIED REPRINT OF OR IGINAL
                                                                                       25


           1    because it ls su ch a large amount of the tru st .

           2                   THE COURT :      She 's saying that other than that
           3    one asset, that the real estate , wh ich if I approve the

           4    accounting , the real estate 's not going to be sold right

           5    away ; right ?       Or wou ld it be sold at m arket value rather
           6    than the amount stated in the accoun ting ?

           7                   MR . PRESN ICK :     What we would do , Your Honor,

           8    get an appraisal done because we need it at the point of
           9   d istribution , not at the point of the accounting .            So we

          10    have already started the appraisal process with the hope

          11   and expectation that we can close ou t this trust
          12   administration , get the assets distributed to the

          13   beneficiaries .

         14                    There 's no reason this family needs to continue
         15    a tru st admin istration .           Trustee fees , my fees , I think

         16    are unnecessary at this point because the only asset

         17    that ïs going to be reallocated is the amount of the loan
         18    am ou nt .

         19                    THE COURT : But the Court will retain

         20    jurisdiction over that?
         21                    MR . PRESN ICK :    Yes, Your Honor .

         22                    THE COURT :     Then I don 't understand what your

         23    complaint is.

         24                   M S . STUART :    Your Honor , that loan amount is

         25                   THE COURT : The Court will retain --



                                  ANGELL REPORTING SERVICE,INC.
                                             (321)259-8500




                                                3951
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 91 of
                                             127
                PAMELB.STUART,ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART, ET AL
                       L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                              CERTIFIED REPR INT OF OR IGINAL
                                                                                            26

           1              MS . STUART :           lomething of a fiction .

           2              THE COURT : But the Court will retain

          3     jurisdiction to determine that.
          4               MS . STUA RT :    Very well, You r Honor .

          5               THE COURT ;      All of thâs needs to move forward .

          6    You 're just wasting money, wasting trustee fees and monies
          7     if there's no assets. The Court would retain juriadiction
          8    over that .

          9               MS . STUA RT :    Your Honor , respectfully , I need

          10   some superv ision of this process because I certainly wou ld
         11    not be able to hav e a reasonable discussion about this
         12    w ith my brother -in-law .

         13               THE COURT :      I dm sure Judge Kanarek will have a

         14    full evidentiary hearing on it if I reserve jurisdiction
         15    to determine that asset and any set-cffs .                 I think that fs

         16    probably the most efficient way to handle it , is

         17    approve the accounting and retain jurisdiction over the
         18    loan issue for set-offs or credits and let Judge Kanarek

         19    have a full ev identiary trial, and you 'll hav e a1l the

         20    time you need and you can prioritize whatever it is you
         21    think, and then the trustee , I guess, the defendants -- or
         22    the p laintiff, not the trustee, but the p laïntiff would

         23    then present testimony as to the interest and the loans.
         24    and then the defendant could present testim ony as to

         25    set-offs, credits , trustee fees, whatever you claim that



                             ANGELL REPORTING SERVICE,INC.
                                        (321)259-8500




                                           3952
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 92 of
                                             127
                PAMELB.STUARTqET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART, ETAL
                         L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                                CERT IFIED REPRINT OF ORIGINAL
                                                                                          27

           1   you haven lt been able to do in the last three years .              And

           2   then the judge could determine pro rata what each
           3   plaintiff and defendant would be entitled to of that
          4    asset .    Right?

           5                MR . PRESN ICK : You r Honor , my plan for the

          6    trustee was                plan of distribution .

          7                 THE COURT :      That 's next?

          8                 MR . PRESNICK :      Excu se me, Your Honor .

          9                 THE COURT :      That 's next after the accounting

         10    approval?
         11                 MR . PRESN ICK :     Yes .

         12                 THE COURT : But the plan of distribution

         13    couldn lt be approved or acted upon, I guess,                you w ill ,

         14    until the Court makes the determination about that loan .
         15                 MR . PRESNICK :      That is correct , Your Honor .

         16                 THE COURT: If I retain jurisdictlon on it.
         17                 MR . PRESN ICK :     We were going to do a plan of
         18    distribution after we had the appraisal done on the real

         19    estate , and then give the Cou rt our plan as trustee to the
         20    distribution of assets, and then give it to the p arties .

         21    If they all con sent , we 're done .          If they don ft , then the
         22    evidentiary hearing w ill be necessary .
         23                 THE COURT :     Right , becauae they could agree on

         24    that loan issue .       A11 right .

         25                A ll right .     Well, 1 ,11 prepare an order then ,



                               ANGELL REPORTING SERVICE,INC.
                                          (321)259-8500




                                             3953
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 93 of
                PAMEL B.STUARTqET ALVS.CATHERI127
                                              NE S.RYAN AND DEBORAH A. STUART,ET AL
                       L.T.CASE NO.312013CA001523 DCA CASE NO.4D16-3921

                              CERT IFIED REPRINT OF OR IGINAL
                                                                                     28


           1    and I think that if I retain jurisdiction, that addresses
           2    the concerns of the defendant, as well as moves forward,

           3    makes the litigation more efficient .
           4               1 111 approve the accounting with retention

           5    jurisdiction over a proposed plan of distribution and
           6    subject to any claims, additional claims of interest
           7    and/or set-offs or credits to that loan account.
           8              That should do it ; right?

           9              MR. PRESNICK: Yes. Your Honor, just one point.
          10    The reason the initial accounting wasn 't done is we were
          11    trying to give the defendant as much time to try to pu t it

          12    together, but it got to the point where we had to bring it
         13    to the Court 's attention .

         14               THB COURT : A ll right .                prepare an order
         15     and E -File it probab ly this weekend .

         16               MS . STUART :     Will the Court address the issues

         17    about the latches issue?
         18               THE COURT :      No .   No .   That would be at the

         19    evidentiary hearing when I retain jurisdiction to address
         20    the loan and the credits . Right?             That would be an
         21    affirmative defense .       That would be that loan issue .

         22               (Hearing was concluded at 2:18 p .m .)
         23

         24

         25



                             ANGELL REPORTING SERVICE,INC.
                                        (321)259-8500




                                           3954
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 94 of
                PAMEL B.STUARTqET ALVS.CATHERI127
                                              NE S.RYAN AND DEBORAH A.STUART,ET AL
                       L.T.CASE NO.312013CA001523 DCA CASE NO.4516-3921

                              CERT IFIED REPRINT OF ORIGINAL
                                                                              29

           1                          CERT IF ICA TE O F R EPOR TE R

           2

           3                   KAREN       PERKINS , Florida Professional

           4    Reporter and Californ ia Certi fied Shorthand Reporter . do
           5    hereby certi fy that I was authorized to and did report the
           6    f oregoing p roceedings , and that thm transcript , pages

           7    through 28 , is a true record of my stenograph ic notes .
           8

           9              Dated this l 7th day of January , 2 0 16 .
          10

          l1

          12

          13


         14                                   KAREN J . PERKIN S
                                   Florida Professional Reporter
         15                   California Certif ied Shorthand Reporter
         16

         17

         l8

         l9

         20

         2l

         22

         23

         24

         25



                             ANGELL REPORTING SERVICE,INC.
                                        (321)259-8500




                                           3955
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 95 of
                                      127




                                      W
    Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 96 of
                                          127
Filing # 38091296 E-Filed 02/22/2016 01:03:57 PM


                   IN TH E CIRCUIT CO URT O F TH E N INETEENTH JUDICIAL CIRCU IT
                            IN AN D FO R IN DIAN RIVER COUN TY ,FLORIDA


        CA TH ERINE S.RY AN and                           CA SE N O .: 31-2013-CA -001523
        D EBO RAH A .STU ART,
              Plaintiffs,

        VS.

        PA M ELA B.STUA RT,
              Defendant.


                                    O RD ER SCH EDU LIN G H EA M NG

               TH IS M A TTER cam e on to beheard atthe court's docketcallon Febnzary 22,2016,in
        reference to an orderissued by Judge Cynthia Cox on January 3,2016,OrderGranting Plaintifps
        M otion to Approve A ccounting, Reserving Jurisdiction for Distribution and Requiring
        Evidentiary Hearing,itistherefore;
               O RD ERED A ND ADJUD G ED thatthis m atter is hereby scheduled for an evidentiary
        hearing before the undersigned on M arch 11,2016,starting at 9:00am in Courtroom 5 ofthc
        Indian RiverCounty Courthouse.
              DONE AND ORDERED in chambers,Vero Beach,Indian River County,Florida,this
        22ndday ofFebrtzary 2016.
                                                                     1       ;'   I
                                                             .   .       t
                                                                                      *'   .
                                                                             ,



                                                          PA UL B.K AN AR EK
                                                          C lrcultJudge

        cc:    DavidP.Hathaway,Esq.,dhathaway@ deanmead.com
               DavidPresnick,Esq.,davida oresnicklaw .com:beckvo presnicklaw .com
               PamelaB.Sttzart,Esq.,pamstuart@ aol.com

                              NO TICE TO PER SO N S W ITH D ISA BILITIES

                lfyou areaperson with adisabilitywho needsany accommodation in ordertoparticipate
        in this proceeding,you are entitled, at no cost to you,to the provision of certain assistance.
        Plcase contactCorrie Johnson,CourtAdm inistration,250 N.W .Countly Club Drive,Suitc 271,
        PortSt.Lucie,Florida,34986,(772)807-4370,withintwoworkingdaysofyourreceiptofthis
        notice;ifyou arehearingorvoice impaired,call1-800-955-8771.
    Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 97 of
                                          127
Filing # 39236790 E-Filed 03/21/2016 09:50:52 A M


                   IN TH E CIRCUIT COURT O F TH E N IN ETEENTH JUD ICIAL CIRCU IT
                            I'
                             N AN D FO R IN D IAN RIVER COUN TY ,FLO RID A


        CA THERINE S.RYAN and                               CA SE NO .: 31-2013-CA -001523
        D EBORAH A .STUA RT,
             Plaintiffs,

        VS.

        PAM ELA B.STU ART,
             D efendant.
                                         /

                                     ORDER SCHEDULING HEARING

               THIS M ATTER cam e on to be heard at the court's docket callon M arch 21,2016,in
        orderto finish the hearing started on M arch 11,2016,itistherefore;
               O RD ER ED AN D A DJU DG ED thatthis m atter is hereby scheduled for an evidentiary
        hearing before the undersigned on A pril 13,2016,starting at 9:00am in Courtroom 5 of the
        Indian RiverCounty Courthouse.
               D ON E AN D O RD ERED in cham bers, Vero Beach,Indian River County,Florida,this
        21Stday ofM arch 2016.


                                                           PAU L B.K AN AR EK
                                                           CircuitJudge

               DavidP.Hathaway,Esq.,dhathaway@ deanmead.com
               DavidPresnick,Esq.,david@ presnicklaw.com;becky@ presnicklaw.com
               PamelaB.Stuart,Esq.,pamstuart@ aol.com

                              NO TICE TO PER SO N S W ITH DISA BILITIES

                lfyou are a person w ith a disability who needsany accom m odation in orderto participate
        in this proceeding,you are entitled,at no costto you, to the provision of certain assistance.
        Please contactCorrie Johnson,CourtA dm inistration,250 N .W .Country Club Drive,Suite 271,
        PortSt.Lucie,Florida,34986,(772)807-4370,within twoworking daysofyourreceiptofthis
        notice;ifyou are hearing orvoice im paired,call 1-800-955-8771.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 98 of
                                      127
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 99 of
                                      127




     bear.pamela,

     You have asked m e to do a discrete am ount ofresearch into billing rates forIaw
     firm attorneys ofyourskilland experience.Based on m y research,Iconclude that
      afeelevelof$650to $675perhourIsreasonableandjustifiedforyou.
      lwillexplainmy data pointsshortly.

      ldo have severalnotes and caveats.

         (1)Thisassessmentis based on my experience in the industryatLegulTimes
            and elsew here,and on publicly available docum ents.ldid notcondud any
            personalinterview s.
         (2)Iam merelysuggestingthat$650to$675perhouraresensible,reasonable
            andjustified rates- notthatthey are necessarilythe mostdesirable rates
            for you. Perhaps Iow er or higher rates are preferable, but those
            considerationsare outside the scope ofthisspecificassignm ent.
         (3)The data that Ihave used is taken from high-end,high-value Iegalwork:
            high-stakes litigation, m ajor bankruptcies, corporate mergers and
            acquisitions,etc.- the sort ofthing that big firm s typically do.It m ay not
            applywelltoworkthatyou do (trustsandestates,forexample,ordivorce)
            thatisnotpartofthe bread and butterofthe big firm s.
         (4)Ibelieve itto be the case thatyourskilland experience isequivalentto
            these top Iaw yers in the big firm s,so thisdata isapplicable to you.

      W hat I have found is that despite the so-called Iegalrecession, highly skilled
      partnersatmajorurban U.S.firms,including D.C.firms,have kepttheirbilling
      rates fairly constantoreven raised them slightly.According to the consulting firm
      Altm an W eil,forexam ple,in 2010,large law firm sralsed theirrates an average of
      3.2 percent over 2M despite the recession.Accordinglw the rates that w ere
      belng charged in 2* 6,2* 7,2008,or 2009 are appropriate guides to the rate
      thatcan be charged in 2010.

     Although it is not especially easy to find out w hat the prevailing rates are from
     online publicsources,itisnotespeciallydificulteither.

      Here are my key data points:
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 100 of
                                      127




        * In April 2010, an al icle in W ashîngton Llwyer on the Iegal recession
           assumed thata senior-levelpalnerin a majorD.C.firm billsa:$7œ per
           hour,andajunior-levelpartnerat$5œ perhour.
        * ln November 20œ ,an alicle in the Philudelphia Business lournalnoted
           thatmostmajorfirmsinthatcityhavelawyerswho billat$7œ to$K 0per
          hour.
        * ln a M ay 2010 antitrustfee aw ard case,a U.S.DistrictJudge in the Eastern
           Distrid ofNew YorknotedthatBrown & Rudnickattorneysbillupto $756
           perhourandthatW inston& Strawnattorqeysbillupto$765perhour.
        * In February 2010,an artlcle in the Boston BusinessM urnalpointed outthat
          w hen an attorney Ieftthatcity's Choate Hall,top partnersthere w ere billing
           $6* perhourand when an anotheralorney IeA thatcit/sofficeofDLA
           Piper,top palnersthere were billing $7* perhour.
        * According to new s accounts, Phoenix attorneys at Snell & W ilm er
          representing the State of Arizona and defendlng that state's im m igration
           law are billingthestate 1 5:perhour- butthatisnotina high-costarea
           and itis being billed to a governm ententity.
        * WeilGotshalbilled from $650 to $950 per hour in the Lehman Brothers
           bankruptcy- butthatisa bit high because itis a top New York rate in an
           extrem ely high-profile case.
        * A Decem ber 2009 article on bankruptcy rates in Delaware and in the
          Southern District of New York of the top firm s in an Am er/ccn Luwyer
           publication showsthatthese ratesaregenerally higherthan $8* perhour.
           They vaw from sonnenschein's $625 perhourto Simpson Thacher's $9K
          perhour.Thischartappearsattheend ofthisreport
        * M ost im portantly,a 2010 survey by the consulting firm Hoffm an Alvaw of
          Ne< on, M ass-a entitled, ''Transform ation in the Legal M arket as the
          Recession Continuesy''gives a barand line chartoflitigation partnerbilling
          rates at large firm s.ltshow sthata significant num berof litigation partners
           billin each offive bands:$5X 'o $5K perhour,$550 to $* perhour,
           $* to $6O perhour,$650lo $7* perhour,and $7œ to $750 perhour.
           Iw illhand you a copy ofthischart.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 101 of
                                      127




            73
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 102 of
                                      127
                           PAMELA B.STUARTJETALVS.CATHERINE S.RYAN AND DEBORAH A.STUARX ET AL
                                    L.T.CASE NO.312013CA001523 DCA CASE NO.4016-3921
L
;    @.      x
             ,
j     31:4'14*71*19kWYmhK/INTTIERECOQM (IFJEFKQRYK SMITK CLR/R @FCIRCUITCOURTO IANRWEKCO R
      #KJR       #G:G 1W :0141e:3:%




                                                                 m TIIECIRCUITCOURT OFTlœ
                                                                 w AxoFoRx M mvsRcoukfv.
                                                                 FLOa x

                                         IjKM   RATTTAN 4:F 4m M 4O ,Rn> PAM R A .*41a m lAkT
                                To11> Clckof1M CimuitcM oflrul'
                                                              tl%m vœ CountyyFlœidm
                                Tll lmydxl- ' ofdœnidleh e staeofFle tu la fliagol e is
                   . . .u   1   -    .
                                         % y w uf% y wjoj% @ m ojgsgwj% ge ua
                                IHEREBY DERI.AQR- IG            K O e-lwlm'nae     ofa:* at1l1Jou*stqu
                   EM- #7.1n* K vc Slomw V ianRive ClmntyxFlorida32- . l- w mide at11*
                   -' ''
                       'M'-- *             J=- 10.= 0e Mvee e           k> - '
                                                                             lAilesi= 2(G .lmco>
                   a? 1
                      'nFe to om-
                                ' -' 11lJohpsIsl> dœ ive#7ylndl
                                                              'anRive R1*e- F10* 32963 asmy

                   pœm-              lxa ,my         '   aM * 1
                                                              w hxx RdI1-* Aoe tinle itmrzz-            y%
                   sudu IY e- i- dandrnlln-'nlhlM #otintlwTownofTaaionRiv< SlM- e etea
                   towhkhla ee e byvi> ofmy-                    asaxde teftbeToe ofle anRivers-            .
                   l*'.xRivec- tyaFlohdm Ia attlwtinxof>                   Y ** l*-MM ahmaftde- - of
                   tle -            ofFlozldam sidt
                                                  'e < lllJe 'sbl
                                                                e M ve#7.1nd1
                                                                            'M Ri- SKV Flodœ 320 3.
                             w pjax %             Iwtsl-xx
                                                         'we h- pjxeofa%   is< 5115 Yo S<      N.W .s
                   W -he
                       '>                D.C.2001G W l* Jie    * Gontinugto n*M'nl-ln = !l='P1= Of*1* in
                   W-                ID.C.kisx te e lote mye ciesinceallœ ts-               > ztm .

                                                                -   * x-p-
                                                                      PANHEA BRUCB STUART
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 103 of
                                      127
                           PAMELA B.STUARTJ ETALVS.CATHERINE S.RYAN AND DEBORAH A.STUART,ET AL
                                    L.T.CABE NO.312013CA001523   DCA CASE NO.4D16-3921

     e<       '#   .
          .

     BK :;*)#?G:e




                       rw u- *na ofIw nW
                                       ' Iepf

                       - * 4.D !4
                       Pv 2



                       STATE OF FLOD A


                       Y      kM m cotm nN

                            N f-        'Fm-
                                          ' -         wa e     wo    -    - e    -   tl-i- ofllee   ,
                       w pstiu 1.o o c          : - ::asiaenus- on- a dutakeanoath


                                                                       * . c
                                                                    W          -
                                              e y* >*%l
                                                      m>:
                                                       #*.
                                                         af;
                                                                     No> PubncySte ofFlozida
                                               e>we-  #e*'
                                                         --            72..
                                                                          8.@ T jï
                                                                                 ollw
                                              *t- .
                                         e      e
                                -
                                    #
                                        z.-




                                                                2870
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 104 of
                                      127
                      PAMELA B.STUART ET M .VS.CATHERINE S.RYAN AND DEBORAH A.STUARX ETAL
                                L.T.CV ENO.312013CA001523      DCACASENO.4D16-3921
  Filing # 40356140 E-Filed * /16/2016 07:44:09 PM

    312015K 21492
    RECORDED SN IHF PUBLIC RECORDS OF                   m 11IE CIRCUIT COURT OF TIlE
    JEFFREY R SMITH.CLERK OF COURT
    INDIAN RIVER COUNW FL>                              NINETEBNTH Ilm lclM cm cum m AND
    BK:2926 PG:2416 Page1of3 *1590164721PM              FOR M IAN O       R COIJNTY,FLORD A

                                               NOTICE OF HOM ESTEAD
           To: TheClerkoftheCo> and Judgesofthe 19*JudicialCircuitandanyoneelgetowhom it
                    m ay Concerl1:

                  Youarehembynotife thattl)eundersigned climsashomestoqd excmptfrom levyartd
           execution underSection 4,ArticleX ofthe StateConstitutionofFloddathefollowhgdescriV
           propeo :
                           Legalœ scription:
                                     Apartmertt7,theTenniqTownhousem A Condomlmilzm,according tothe
                                     DKbmlion ofCfmdominium tllereot asrecordedirkOo cialRœ ords
                                     Book482,Page 7- oftheN blicRecordsoflndian RiverColmty,Florida
                           Prcel1D#: 32-40-07-00009-0000-00007.0

                           Streetndrl- t: 111John'sLslnndDrive,Uit7.VeeoBeac: Florida32963
           'rhelmdersignedcertifies,underoathsubjecttothepenaltiesofperjurysthatsheh-u appliedfor
           and receivedthehomesteadtax exemption astotheahwe-descrie property,that32-40-07-
           00009-0000-00007 isd!etax identiscationpv elnr berofthisprom rty.andtbatthe
           uadersi> edhasresidedonthispro> continuottsly and lminterruptedlyfrom Jmmary 30,2000
           tothedateofthisNotictofHomestead. n etmdemirledalsoce:11f1es,tmdernn'h,thatshe
           intendstoremainaresidelltofthehom-tead inéleftnitelyandhasnoprescntistention of
           moving.Theundersignednotesthatin 2007shepurchasM abmialplotnexttotl:elocation
           whereherfatberisbtuiedintheTownofhdiaa W verSltou cemeterywhichrequiresthatin
           ordorto be buried in the lown x rtory tbatG e rlm   qeW m usthave A n a residentofthe Tow n
           oflndian RiverShores.
                    Theundersi> edfurthernM lles+ atsheisin compliancewithtbeozderofthecourton
           Mamh4.2014th% shenotsell,tmnRfer,jointlydtleaencume rorotherwiseattempttomake
          unavallnhletocrM itors111Jobn'sIsland Dzive7.IXXIiR W verShoresmFlorida32963. This
          NoticeofHome-ql- d isSIM to assertthattbepmtœtion ofAe cle10,Sectiom 4 ofthe State
          Consde on ofFlodda nflnnhed tothism om rtywhich has* thelmmesteadofthe
          tmdersignedsinceatlcastSeptember2004 audthattheGl'  mg ofthisNoticeofHomestead inno
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 105 of
                                      127
                 PAMELA B.STUART ET ALVS.CATHERINE S.RYAN AND DEBORAH A.STUART.ET AL
                           L.T.CV ENO.312013CA001523    DCACASENO.4D16-3921




         NOTICE OFHOM BSTEAD
         byPam elaBm ceStuatï
         Page2


         way anactofnon-compllancewiththeorderofthec011d. n eaboveœ crilxd homestmd was
         acquixdby tbeuqdersia edin 2% uiidnglkerownfundsandvadolxsmortgagesforwhicll
         shewaspa nally liable.
                ln2006.iuordertoraiseI'ImILSto paythe legalfeesofTheStuartBuildinga LLC,a
        DistrictofColumbiaEimitedEiabilltyCozpore on,wbich wasthen engaged in lidgadon against
        thesellerofrealpropertyownH byTheStuartBuildt    'ag. I,
                                                               LC,tbeundersignH refmanced the
         above-describedhomestead propertyand theprocee softhatmlinance were USH to N yofrthe
        then-existingmortgagedebtonthehomestead(whichconsise oflerernaininghzsnceofthe
        fvst15yearmortgageandaw nddeedoftrustplacedbyEagleBankinconjunctionwiththe
        pumimseof'l'heSt'wqrtBuilding.I.LC'Srealproperty). Theodg'
                                                                 tnalandsecondmortgageswere
        paidof andreplaceditwitha30 yearmoxlgageinthemnotmtof$497.250 at7.99%. Funds
        'KCKSIM ouf'atthetimeoftlleresnlncein2006wereutilized topaylegalfeesinourred by n e
        ShmrlBuildingsLLCwiththelaw fmnofBmgrs'
                                              msBerbel Schwartz& Gilday.Uponthesale
        oftheasx towne bythe51.:nd Bdldinw LLC Jn Dœ ember2009,TheShmrtBuildinp LLC,in
        accowln.w w1t11itsobligationtotbeundeoignedypaidoffthemortgageaA SIthehomestead
        which th% m ounted to $485.307.90. The K'
                                                MmrfBuilding,L.L.C.alsopaid $45,000to
        BmgmansBerlx.rlaSchwaA & Gildayattizetimeeftheclesing. lnsteM offullypaying offthe
        mortNjedebtaxume by'
                           TheSh.nHBuildmg
                                        ' aL.L.C.t+eundersiDedxetaiaedaXCO-Ideed
        oftnxstm theœnountofav oximately $140.000asahenagainstthezmdersir ed*sresidenceln
        W ase gton,D.C.whichapproximatedtheoriginalmolgageagsinqttNehomesteadthatwas
        paid oF h therefmancing of2006.'Ihtls,a11ofthefundsue toparchasethehomestead
        consisted offundsbelongingto theundersignedoron whichtlteImdersignedwasv uonatly
        obligated. Atnoumedidtbeundersi> edapply fundsacquired byfraudoregmgioasconductor
        applyfimdAfczthepurcbnR ofthehomesteadwitlztheintentto hlnderordelayorimpairthe
        rightsofcreditors.
              Theundersigned algocerdfes,undcroathythattheoquitablellcnfile onJuly 9,2014 as
        dx ument312014* 39810 inGeRecordsoftlw CirctlitCourtofIndinm RiverCoxmtysFlotidw
        B* k 2772,Page368.d- notconY tuteavalidlien ontheabove-described prom zly otherth>
        asanyrœdorder.OnlytheexempdonscontnioM inAGcleX.section4oftheFlorida
        Consktutionwouldsupm rtaiieRaga'mstaikomaqtp>flprelxrty.lnS- coofAmericav.Hill,
        790% .2d1016(1212001).tle FloridaSup= eC'OM saidtlwtahomesteH acquimdbyadebtor
        wifhtltes- l;cintendtohinder.delay.ordeâaudcxditomsisnotexcepte from Geprotectioa
        ofAe cleX.seetion roftbeFloddaConstitudon and thattheFraudalG tTransferAct, Fia.Stat.
        726.105,hasno effed ontheconstie onallycmated homesteadG emptioa

               Theundersir edalso cediGes.tmderoathsthattheFloddastatute,196.061declaring that
        nentxlofahomestead constitutesabnndnnmentoftbehomesteadSItUS:mt11andtmlessthe
        propertyisagainœ cupiH bythcownerisnotabasisfordo yingconstim tionalprotœ tion to
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 106 of
                                      127
                   PAMELA B.STUART ETALVS.GATHERINE S.RYAN AND DEBORAH A.STUARX ET AL
                              L.
                               T.CV ENO.312013CA001523       DCACASENO.4D16-3921



         NOTICE OF HOW STEAD
         by PamelaBrace Stuart
         Page 3


        tbishomeqt-dprom rty. WhiletheURderSW GIhmsx'ntedlhehomeste forsbortpedodsof
        timeordonatedabdefstayinitasace tableaudionprizeoocasionallytusuallyforaweek),
         shezwxyshasintendedtotvtum tooœ upytàeprom rtyon aN         tbagisand hasdoneso.
         Onnonem nionsince itsN hasein 200011. tbehomee md beenrentedformom th% tht  'rty
         daysatatime.It14* notbeenTentedormadeavailableforrentalsinceAugust2015.

                M ypriorstatœ entsoftheUXIIIGSigIIGIindicatingthatshewmsnotseekinghomestead
        motectionfortheahwe-descriV prolx'rty,ifaqy,aredisavowct nullmtdvoid.
        YOU ARE FURTHERNOTIFIED PURSUANT TO SECH ON 222.01ET Sm ., FLORD A
        STATIJIYS.THAT W I'I'I'HN 45DAYSAFTER '1'HE MM JNG OF RM ISNOTICE YOU
        M UST Fm E AN ACTION IN TIIE CIRCUIT COURT 0F INDIAN RW ER COUNTY,
        FLOIG W FOR A DECLAM TORY JUDGM ENT TO DETERM INE TIIE
        CONSTIM ONALHOM ESTEAD STATUS OF THE SUBJECT PROPERTY. YOUR
        FM URE TO SO AW AND TO M CORD A LIS PENDENS IN Tlv PUBLIC RBCORDS OF
        W DIAN RW ERCO l;N lqr
                             m FLORIDA,W II.L RESULT m ANY BUYER OR LENDER OR
        IMSOR HER SUCCESSOR AND ASSIGNS,UNDER A CONRXACT OF SALE TO TmS .
        FREE Ar CLEAR FROM ANY LIEN ON TllE PROPERTY.
        Exectztedtlûs15*day ofApril,2016:
                                                '                          '                  '
                                                                               . ..
                                                           :     .
                                                                          Q.0
                                                    BAM ELA bkucE S'IYART
                                                    OW NER OF HOM ESTEAD

                                                    111Jo> 'sIst,
                                                                Axo oltlvE IJxlT 7
                                                    vBRoBEACII.FLomoA3V 3
        SW ORN TO AND SUBSCRIBED BEFORE M E BY PAM ELA BRUCE STUART % 0 IS
        PERSONM LY U OWNT0MEORPRODUCBP FLOD ADIW ER'SLICENSE5363.
        662-49-553-0A 5D ENTP ICATION,THIS             JW      TH DAY OF APRIL 2016.




       . J*
          sAeYN& u-yFœBEX 6'ALQ
                        lq-:te (jtIkrldA
                                                                     q '
         1.* +*j My6omn!. fxplço JvI9.2m T          &0*4@.putkiq.statepf t.'da
       . 13
          .oy     ? temmiuqltm # EE8:3947
            ..  xe :we p
             %6is
                        reeih- :> xtvl
                                             MyCommi-ionexpires: 7-5-2 sz)
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 107 of
                                      127
      Case
Figetetalv.W2:18-cv-14244-JEM
             ell                    Document 69-3 Entered on FLSD Docket 01/24/2019 Page 108 of Doc. 131
               s Fargo Bank,N .A.etal
                                                   127


                                  UNITED STATES DISTRICT CO URT
                                  SOUTHERN DISTRICT OF FLORIDA
                                CASE NO .10-CV-60737-COHN/SELTZER
          TERRY FIGEL,a naturalperson,
          on behalfofhim self'
                             ,and
          SPENCER FIGEL,a naturalperson,
          on behalfofhim selfand aIIother
          unborn heirs ofGloria Figel,

                 Plaintiffs,

          VS.

          W ELLS FARGO BANK,N.A.,
          a South Dakota chartered bank.

                 Defendant.


                ORDER GRANTING SUMMARY JUDGMCNT IN FAVOR OF DEFENDANT
                THIS CAUSE is before the Courton DefendantW ells Fargo Bank, N.A.'S Motion

          forSummaryJudgment(DE 78!('sMotionforSummaryJudgmentn).The Courthas
          carefully reviewed the Motion forSum mary Judgm ent, PlaintiffTerry Figel's response

          (DE 97),PlaintiffSpencerFigel's response (DE 99),Defendant'sreply (DE 112),the
          parties'supplem entalbriefs in response to the Court's Orderpursuantto FederalRule

          ofCivilProcedure 56(f)(DE's 129,130),the record in the case,and is otherwise
          advised in the prem ises.

                                            L BACKG ROUND

                Thismatterinvolvesa trustsettled by Gloria Figel(''the FigelTrust'').1 Gloria
          Figelsetupthe FigelTrustto benefit,amongothers,PlaintiffTerryFigel(''Terry'')asan
         income beneficiary,and Terry'sson,PlaintiffSpencerFigel(''spencer'')asa


                1     As ofDecem ber31,2010, the FigelTrusthad an accountvalue of
         $3,085,134.88.See DE 129-23 at1.



                                                                                            Dockets.lustia.com
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 109 of
                                      127

    remainderman (collectively,''Plaintiffs''). DefendantW ellsFargo Bank,N.A.(''
                                                                                W ells
    Fargo'')isthe trustee ofthe FigelTrust.The FigelTrustprovidesthe trustee with the
    following investm entauthority:

           (The Trustee)shallhavefullpowerto retain,sell,lease,modgage,
           exchange orotherwise dispose ofany oralIofthe trustproperty and to
           investand reinvestthe sam e in such Ioans,stocks,bonds,m odgages,
           securities,realestate and otherinvestments as itmay deem properand
           suitable withoutbeing restricted orin any way controlled by statute orrule
           ofIaw ofany state dealing with class ortype ofinvestm ents a Trustee
           m ay ormay notmake.

    DE 79-1 at5. The FigelTrustfudherprovided asfollows:''
                                                         the Trustee shallhave as

    wide a Iatitude in the selection and m aking ofinvestments and in the disposition orsale

    ofsame and inmanaging the trustpropedyas (Gloria Figellwould have,ifIiving ....'
    Id. W ells Fargo therefore had broad discretion to m ake investments in ''stocks,bonds,

    m odgages,securities,realestate and otherinvestm ents as itm ay deem properand

    suitable.''See $.
                   .. The FigelTrustalsoestablished that
          in the eventthatany ofm y children orchild ofa deceased child ofmine
          shallneed money forhis orhermaintenance,education,welfare or
          suppod in addition to the amounts then being distributed to him orher
          thereunder,then Ispecifically authorize m y Trustee,in its discretion,to
          provide such child with such additionalsum s outofhis orhershare only
          ofsaid trust,as said Trustee in its sole discretion m ay deem reasonable
          forthe aforesaid purposes.

    =
    I(1

          Record evidence dem onstratesthatTerry m ade requests to obtain
    disbursem ents oftrustcorpus so thathe could maintain a certain lifestyle despi
                                                                                  te the

   factthathe has neverhad ajob. Manyofthe requestsconcerned providing alimonyto
   hisex-wifeorchild supportand tui
                                  tion forSpencer.Terryalsowithdrew $365,000 from
   the trustas padialpaymentfora $1.3 million home.Spencershared thathome with his
   father. Pursuantto the terms ofthe FigelTrust,W ells Fargo granted those requests.
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 110 of
                                      127

    ln 2007,however,Terry received a letterfrom W ells Fargo which inform ed him thathe

    needed to reduce his budgetbecause,via his ongoing discretionary requests,he was

    wasting the FigelTrustata rate of7% peryear. See Concise Statem entofUndisputed

    FactthatRequire No ProofatTrialinthe parties'JointPretrialStipulation IDE 124).
    Fudhermore,Terry concedes thatW ells Fargo senthim detailed quarterly account

    statementsthatsetfodh the state ofthe trust,including the types ofinvestm ents m ade

    by the FigelTrustand any cash disbursem ents made by the trust.

           Nonetheless,Plaintiffs allege thatW ells Fargo,in its m anagementofthe Figel
    Trust,has been negligentand has breached a fiduciary duty thatitowed to Plaintiffs.

    Essentially,Plaintiffs claim thatW ells Fargo could have earned a higherrate ofreturn

    on the FigelTrustifithad invested the FigelTrustdifferently. Plainti
                                                                       ffs offerno other

    grounds fortheirclaim s. Im podantly,Plaintiffs offerno evidence thatW ells Fargo took

    any action in contravention ofthe term s ofthe FigelTrust.

           The Florida Probate Code provides that'
                                                 $a violation by a trustee ofa duty the

    trusteeowesto a beneficiaryis a breachoftrust.''Fla.Stat.j 736.100141).Therefore,
    Plaintiffs'claim s forbreach offiduciary duty and negligence are actually claims for

    breachoftrust.Although Defendantdid notmove forsummaryjudgmentpredicated on
    Plaintiffs'failure to establish a breach ofthe FigelTrust, the Coud found no evidence in

    the record thatsupported a claim forbreach oftrust. Stated dilerently,Plaintiffs

    produced no evidence thatDefendantdid anything in contravention ofthe FigelTrustor

    thatW ells Fargo was otherwise negligentorbreached a fiduciary duty. W ells Fargo's

   decision to investfunds in stocks and equities ratherthan bonds, even iftrue,does not

   appearto supporta claim forbreach oftrust. Likewise,Florida Iaw provides thata

   'strustee who acts in reasonable reliance on the terms ofthe trustas expressed in the
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 111 of
                                      127

    trustinstrumentis notliable to a beneficiary fora breach oftrustto the extentthe

    breach resulted from the reliance.''Fla.Stat.j 736.1019.
           Accordingly,pursuantto FederalRule ofCivilProcedure 56(f),the Court
    provided the parties an opportunity to subm itsupplementalbriefs on the breach issue.

    Taking the facts in the Iightmostfavorable to Plainti
                                                        ffs,the record evidence continues

    toshow that(1)Defendantdid notinvestthecorpusofthe FigelTrustaswellas itcould
    have (with thebenefitofhindsight),(2)TerryFigelrequested,and received,substantial
    disbursements oftrustcorpus so thathe could m aintain a certain Iifestyle without

    working,and (3)W ells Fargo tookno action in contravention ofthe plaintermsofthe
    FigelTrust.

                                        lI.DISCUSSIO N

                                       A.LeqalStandard

           The Coud maygrantsummaryjudgmentd'ifthe movantshowsthatthere is no
    genuine dispute asto anymaterialfactand the movantisentitledto ajudgmentasa
    matterofIaw.'' Fed.R.Civ.P.56(a).The movant''
                                                always bearsthe initial
    responsibility ofinforming the districtcoud ofthe basis forits motion,and identifying

    those portionsof(the record)which itbelievesdemonstrate the absence ofa genuine
    issue ofmaterialfact.''Celotex Corp.v.Catrett,477 U.S.317,323 (1986).To
    discharge this burden,the m ovantm ustpointoutto the Courtthat'there is an absence
    ofevidence to suppod the non-moving party's case.'' Id.at325.

          Afterthe movanthasmetitsburden underRule 56(a),the burdenofproduction
    shifts and the non-moving party ''m ustdo m ore than sim ply show thatthere is som e

    metaphysicaldoubtas to the m aterialfacts.''M atsushita ElecrIndus. Co.v.Zenith

    Radio Corp.,475 U.S.574,586 (1986).According tothe plain Ianguage ofFederal
                                               4
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 112 of
                                      127

    Rule ofCivilProcedure 56(e),''lilfa partyfailsto properlysupportan assertion offactor
    failsto properlyaddressanotherparty'sassedion offact(the Courtmay)grant
    summaryjudgmentifthe motionand supportingmaterials- including the facts
    considered undisputed - show thatthe m ovantis entitled to it.' Fed.R . Civ.P.56(e)(3).

           Atthe summaryjudgmentstage,thejudge'sfunctionisnotto 'weigh the
    evidence and determ ine the truth ofthe m atterbutto determ ine whetherthere is a

    genuine issue fortrial.'' Anderson v.Libertv Lobby,Inc.,477 U .S.242,249 (1986).In

    m aking this determ ination,the Courtm ustdecide which issues are m aterial, and d
                                                                                     'lolnly
    disputes overfacts thatmightaffectthe outcom e ofthe suitunderthe governing Iaw will

    properly preclude theentryofsummaryjudgment.Factualdisputesthatare irrelevant
    orunnecessal willnotbe counted.'' Id.at248.

          Furthermore,pursuantto FederalRule ofCivilProcedure 56(f),'slalftergiving
    notice and a reasonable time to respond,the coud m ay . . . (2)grant(
                                                                        a motionfor
    summaryjudgment)on grounds notraised bya pady;or(3)considersummary
    judgmenton its ownafteridentifyingforthe partiesmaterialfactsthatmaynotbe
    genuinelyindispute.''Fed.R.Civ.P.56(f).
                                          B. Breach
          The Florida Probate Code provides thata ''trustee shallinvesttrustpropedy in

    accordancewithchapter510.''Fla.Stat.j 736.0901. Section 518.11providesthata
    trustee has '$a duty to investand m anage assets as a prudentinvestorwould

   considering the purposes,terms,distribution requirem ents,and othercircumstances of

   the trust.''Fla.Stat.j 518.11(1)(a). 'dNo specificinvestmentorcourse ofaction is,
   taken alone,prudentorimprudent.' ld.j 518.11(1)(b). Rather,'Cinvestmentdecisions
   and actionsare to bejudged intermsofthe fiduciary'sreasonable businessjudgment

                                              5
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 113 of
                                      127

    regarding the anticipated effecton the investmentpodfolio as a whole underthe facts

    and circum stances prevailing atthe tim e ofthe decision oraction.' Id. This is ''a testof

    conductand notofresulting perform ance.'' Id.

           No relevantdisputed issues offactexistin this case. Rather,the padiesdispute

    the legalsignificance ofthe facts. ln theirsupplementalbrief,Plaintiffs subm itthe
    follow ing:

           Had W ells Fargo maintained a 70/30 split'in assetallocation,with 70
           percentin conservative investm ents,and 30 percentin equities,the Trust
           would havea marketvalue ofbetween approximately$3-4 million more
           than the value itcurrently has,and would have distributed approxim ately
           the sam e am ountofmoney to Terry Figel.

    DE 129 at9.2 Accepting thisfactas true, however,does notevidence a breach oftrust.

    The record is replete with evidence thatshows W ells Fargo invested the corpus ofthe

    FigelTrustin equitiesand othersecurities (i.e.,in a mannerconsistentwiththe terms
    setforth in the FigelTrustand pursuanttoW ellsFargo'sbuylist).The record isalso
    replete with evidence thatW ells Fargo sentTerry Figelquarterly accountstatements

    thatrevealed the state ofthe FigelTrust. lndeed,the undisputed facts show thatW ells

    Fargo m ade the investm entdecisions thatitdid in an attem ptto provide both income

    forTerry and growth,both to replace principaldistributions and to provide growth to

    benefitSpenceras the rem ainderm an. Stated differently, W ells Fargo's investment
    decisionswere m ade largely to accountforTerry's constantrequests forcorpus

   distribution (which were contemplated and authorized bythe FigelTrustinstrument).
   Thus,based on the record before the Court,no reasonable fact-findercould find that

   W ellsFargofailed to exercise ''reasonable businessjudgmentregardingthe anticipated


          2      Notably,in both 1999 and 2003, Terry Figelrequested and rati
                                                                            fied a 70%
   equities/3oo/ofixed incom e assetallocation forthe FigelTrust.
                                               6
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 114 of
                                      127

    effecton the investm entportfolio as a whole underthe facts and circum stances

    prevailing atthe tim e ofthe decision oraction.''

           Plaintiffs offernotone case w here a trustee was found to have breached a trust

    ora fiduciary duty,orwas otherwise found negligent,because itinvested the corpus of

    the trustin a mannerthatdid notearn as m uch as itcould have. Fudherm ore,Plaintiffs

    offernotone factthatindicates W ells Fargo adm inistered the FigelTrustin a m anner

    contrary to the term s ofthe trustinstrum ent. Plaintiffs,therefore,have failed to raise a

    disputed issue offactregarding Defendant's alleged breach ofthe FigelTrust.

                                           C.Consent

           Florida's Probate Code provides thata

           trustee is notIiable to a beneficiary forbreach oftrustifthe beneficiary
           consented to the conductconstituting breach ...orratified the transaction
           constituting the breach,unless:(1)The consent,release,orratification of
           the beneficiarywas induced by improperconductofthe trustee', or( 2)At
           the tim e ofthe consent,release,orratification,the beneficiarydid not
           know ofthe beneficiary's rights orofthe m aterialfacts relating to the
           breach.

    Fla.Stat.j 736.1012.Terryadmitsthathe recei
                                              ved,yetignoredforthirteen years,the
    quaderly accountstatem ents thatsetfodh W ells Fargo's investm entstrategy and

    detailed the state ofthe FigelTrust. See DE 96 at4. Terrycannotnow state thathe

    was ''unaware'
                 'ofW ells Fargo's investm entdecisions orthathe never'
                                                                      tconsented''to

    W ells Fargo's conduct.

          Fudhermore,SpencerFigelf'onlyobjectsto distributionsfrom the FigelTrustthat
    were outside ofthe param eterofthe FigelTrust.'' DE 124 at12.As setfodh above,
    Plaintiffs offerno evidence thatW ells Fargo m ade distributions thatwere outside ofthe

    param eters ofthe FigelTrust. Thus,even ifa disputed issue offactexisted regarding

   whetherthere was a breach oftrust,Plaintiffs'consentprovides an independentbasis
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 115 of
                                      127

    onwhichthe Courtmaygrantsummaryjudgmentagainstthem .
                                     111.CONCLUSIO N

          In lightofthe foregoing,itis O RD ER ED AN D AD JUDG ED thatDefendantW ells

    Fargo Bank,N.A.'S MotionforSummaryJudgment(DE 78)is GRANTED.TheCourt
    willentera separatefinaljudgment.
          DONE AND ORDERED in Cham bers atFortLauderdale,Broward County,

    Florida,this 9th day ofM arch,2011.




                                                          e
                                          JA ES 1.C O H N
                                          U ni d S tates D istrict Judge


    Copies provided to counselofrecord.




                                           8
                    '-

                .
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 116 of
                                      127
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 117 of
                                      127




                                            s                                                                                                        '



                                                                 A
                            (a)                              u<> .
                                                                 a
                                                                 j
                                                                 .r
                                                                                .
                                                                                k
                                                                                            u
                                                                                            .
                                                                                           .>
                                                                                            -@
                                                                                                    a
                                                                                                    k:j
                                                                                                    .           K
                                                                                                                =
                                                                                                                o wv             .
                                                                                                                                 q. ! I
                                                                                                                                 .
                            x                                 w                 =          -         x         -u           .K   s .x
                            rx,                               *             u' u>           x       >           o.           *   '  r                          **A
                                                              y             $
                                                                            * .x           .5
                                                                                           =        A*         R
                                                                                                               w. %>         M
                                                                                                                             u
                                                                                                                             -   %
                                                                                                                                 -  e
                                                                                                                                    .                      '              '
                                 .                            *         s                   m       >.          oo          x    u au                                          .
            .
                            o                                =N w x*                       -
                                                                                           .        .-
                                                                                                     x         .=..          w -a .-
                                                                                                                                   xm* -
                            X                                 t =
                                                                - g
                                                                >* !                       o
                                                                                           x
                                                                                           p        =e
                                                                                                    =u         s
                                                                                                               W
                                                                                                               w.u:
                                                                                                               om           x-
                                                                                                                             * o .s
                                                                                                                             = me                                                           y.
                                                                                                                                >. m
                                                                                                                                   . -*
                                                             .

                                                             =#         =
                                                                        =         =         >       >       A o w           =    .     >
                                                             '
                                                             2Q = =*
                                                                 m .
                                                                                  =.       i
                                                                                           o-    W
                                                                                                 O
                                                                                                 w          'F =
                                                                                                            a
                                                                                                            -  w '
                                                                                                               œ            =
                                                                                                                            *   '      o
                                                                                                                                       *m*
                                                             w
                                                             uo Q. =ï             =
                                                                                  =        m
                                                                                           .- . z.
                                                                                                 .          v =:ax          q
                                                                                                                            r,
                                                                                                                            x  =
                                                                                                                               a        Z
                                                                                                                                        q,<o '
                                                                                                                                             .                                              '
                                                              e  1. %
                                                                    v
                                                                    *              :        g   =u           t
                                                                                                             ' z w
                                                                                                            Wt a p          x
                                                                                                                            m  =#      =o k ,
                                                              . .z
                                                                .e .               >.
                                                                                  =..      ao
                                                                                                    -
                                                                                                    =         ..u.
                                                                                                             ga             tz r
                                                                                                                            s   w      a-x #                  t                         . A:.
                        '                                    Z* %
                                                             M   E) a
                                                                    k              r
                                                                                   :       =
                                                                                           a        w
                                                                                                    -       av R :
                                                                                                                 w          u.   M     w
                                                                                                                                       z.c-
                                                             e k;
                                                                oB=               w
                                                                                  o         =
                                                                                            a             g
                                                                                                          K $> o
                                                                                                               ,:-. 2 o
                                                                                                                      w          a
                                                                                                                                 <     ue
                                                                                                                                       =
                                                             -o
                                                              -4x
                                                                P 8               z
                                                                                  -        au             o ; m
                                                                                                         i- w =  z
                                                                                                                 *  >
                                                                                                                    c
                                                                                                                    ooQ
                                                                                                                      p           *'
                                                                                                                                 .s    1u
                                                                                                                                        w
                                                                                  =                                                         /
                                                                                                                                            .
                                       *                     a: -
                                                                > =x
                                                                - w
                                                                                  .
                                                                                  .'
                                                                                  =
                                                                                           x.)           w.
                                                                                                         w
                                                                                                         - o ,m
                                                                                                           x    o
                                                                                                         v .. > *
                                                                                                                        - v
                                                                                                                        x -
                                                                                                                                  :
                                                                                                                                  o    .
                                                                                                                                       x    a
                                                                                                                                            .-       <                              .u.
                                       œ                     ..                   o        :              o
                                                                                                          ..x. .    w   ga       =     Mw            Q                w             o
                                       x œ                   e.x*= o                       h                   .u. ..   x.       ,     y : .         -
                                                                                                                                                     v                o
                                                                                                                                                                      x             s
                                         +                   w o w =x                      .
                                                                                           w
                                                                                           m.            x.z.w
                                                                                                          K. a
                                                                                                             .w = =.    .
                                                                                                                        oaz      w
                                                                                                                                 a     a
                                                                                                                                       .u :x         o                .             a
                                       Q <                   m,go
                                                                aa                =        o                ol.u        Q        m
                                                                                                                                 x     x             x,
                                                                                                                                                     .               s              y
                                       >
                                       * u
                                         -                    x
                                                              >.e,%u
                                                                .  . :
                                                                     w.                    .
                                                                                           <             x-
                                                                                                          .9.
                                                                                                            w=a:
                                                                                                               w u
                                                                                                                 .
                                                                                                                 >M.              .    .a            e.                             io
                                                                                                                                                                                     .
                                            m                 1 - zx =
                                                                     x.                    .s
                                                                                            x            e.= =. t. 2 .. > u-
                                                                                                                           x.wo  ao     *
                                                                                                                                        .                                 .-
                                       X 1
                                       œ -                   => =
                                                             .; w
                                                                .=- y-
                                                                     .                      x            = a- w,- :x. e s
                                                                                                                      d . =. m.
                                                                                                                                                                                                  .

                                                                                           .r            :x                     x
                                       > x
                                         œ                    v
                                                              xa-2> .*                      *            >
                                                                                                         . - x : . œ x . *, ' m
                                                                                                         . =  .
                                                                                                              ' c
                                                                                                                *  6  - >
                                                                                                                        '  x  o
           '                           Ru                    =x
                                                              a z*
                                                                 x..+z
                                                              w. x .-<
                                                                       s.                  a
                                                                                           =/           .
                                                                                                        -
                                                                                                        =.0
                                                                                                          *-j.<
                                                                                                              --w
                                                                                                                o>
                                                                                                                 Z. u
                                                                                                                    >o
                                                                                                                     - .
                                                                                                                       j
                                                                                                                       =-! -
                                                                                                                           >
                                                                                                                           x
  e
                                       Z.                     o .. e -
                                                              m x .. o
                                                                                           .-         t
                                                                                                      * %.
                                                                                                         >
                                                                                                         -w .v.. az p
                                                                                                                    x             y
                                                                                                                                  v -     .
                                                                                                                                       . >.
  ..
     F@ .,              a ... -.
                          r.
                                                .
                                                    .
                                                        .
                                                              N ..                a        ze         . mQ '   R * so             * .  ws %                   . .
                                                                                                                                                                     ,e vecm
    %                   .. ..               .                xsa                           w          = ux = y                   s o o.                  ..                         ... . .       . .

           '                           Q ùh                  a-o - =,   .
                                                                                  de.     N
                                                                                        bë-w     :    *
                                                                                                      o: ..%
                                                                                                           .. .
                                                                                                              Q x
                                                                                                              l  a ..
                                                                                                                    *.           =t: *= ow
                                                                                                                                 ..
                                                                                                                                                     .
                                                                                                                                                     X
                                       z -
                                         X                   'a
                                                              J.zv%<              Wat   2y x*     .
                                                                                                  L' =* 'x
                                                                                                         *x : - o   -            .. < .. >w
                                       -                     .R m* 't             =         a     l suq = =                       o - a ...          -
                                       W Q                    >
                                                              - o: -N             uw.
                                                                                   q    %
                                                                                        <., .
                                                                                            r5
                                                                                                  o w''t
                                                                                                  -
                                                                                                  *
                                                                                                         w. c J. xl x
                                                                                                            =       .e            ,
                                                                                                                                  w .: x wx          w                   .
                                       Q X
                                         -                   K wx
                                                             .        ..                œg ue so =e=rx : .a* : =
                                                                                                        .
                                                                                                                 ..t.ax..                                                      z;
                                       K X                   g x      =
                                                                  wRY X
                                                               .$ x
                                                             u w
                                                                                        >   m     a .
                                                                                        a 4 w... e= = a v  - .. +-t.l=raw
                                                                                                      . * .< x   x                                                  ..         .
                                                                                                                                                                               t,
                                   X D                        :'Ja x œ-m ia xC
                                                                             xj. m
                                                                                 oeâ .
                                                                                     z
                                                                                     o
                                                                                     s.*.vg
                                                                                       X  >.
                                                                                           .G
                                                                                            o' =
                                                                                            C  xœ 8 ou..
                                                                                                  y x  s-
                                                                                                       =
                                                                                                       . .*
                                                                                                          .uo                                        Q
                                                                                                                                                     P m>. >
                                                                                                                                                           <
                         w.
                         o-r-x& Q
                           *
                             .
                                                             z. >
                                                             -  o p
                                                                  ;
                                                                  x.
                                                                   ,uw.'
                                                                       c
                                                                       a
                                                              p - w. > x
                                                                         a
                                                                         .  ww
                                                                            = x  = w
                                                                                 . ua   !
                                                                                        v a
                                                                                          .<m   o
                                                                                                u
                                                                                                j=z  w
                                                                                                     = a
                                                                                                       a o sj
                                                                                                         j                                           <
       ,                     -
                           m o                                .. = .o a
                                                                      - wë
                                                                         o *
                                                                           u X.
                                                                              4 2 N eœ =
                                                                                       * .>                             u
                                                                                                                        *.x.     e     -             o
           .            'w
                        .
                         uw
                          ''-=.u
                               <                             Rxyyo. >. u u .
                                                                           *    U zxxd a  o
                                                                                          >         * x od . xo a
                                                                                                            .: I m -                                 w
                                                                                                                                                     œ
                         aec u                                    . . z xe
                                                             a z - =o.-    a w qj
                                                                                w*  .x   j w
                                                                                           K  o 2  =    o =    -o%- =>.                              x
   .'
    .:                   œ=
                          oaua
                             .
                             .                               =.=.. =  .; : a w   - A; p.us=
                                                                                 g
                                                                                 *
                                                                                           =, x e
                                                                                           :. oa.
                                                                                                    o.
                                                                                                f .x < ->gn 3a a
                                                                                                          x.s  o:sqyxu
                                                                                                                                                     w
                                                                                                                                                     *
                                                                                                                                                     .
                                                                                                                                                     .
                                                                                                                                                     w
                                                                                                                                                                                            .
              .
              *r-= /w   v'                                   -
                                                             .o.m>.A:vjy xax '.ru-. aw
                                                                                     * Ewau o*.wm. z* ko.or
                                                                                                          wew.
                                                                                                             -.o,o
                                                                                                                 o .j.                               =a .                w
               Kœ - ' >-                                     x 7 . oa      .
                                                                                  *        . o am s v          -     .
              .>
               o->, m
                    r-
                     qœ                                     s:
                                                             a.x
                                                               : s:
                                                                  o2.
                                                                    g e
                                                                      u
                                                                      o
                                                                      =,œ
                                                                        w
                                                                        m %
                                                                          '
                                                                          r>*
                                                                            o
                                                                            - d>
                                                                               -.                       .
                                                                                                        #
                                                                                                        -*..%
                                                                                                            'r x g
                                                                                                                 wlu=. =.w
                                                                                                                         '
                                                                                                                         aR&
                                                                                                                           0.;
                                                                                                                             w=                      .
                                                                                                                                                     xZ
              <-X *   œ                -                      =
                                                             q,
                                                                          s    o      Qx k vm . ..o .x >
                                                                                                     =
                                                                                                      s
                                                                                                                               x                     w
                                                                                                                                                     *
           ' .aos
           ..   .
                  o
                  au
                      >?.
                     J.
                                                            =
                                                            *
                                                            .-
                                                              >
                                                              .
                                                             .f
                                                               ,
                                                              .*
                                                                .
                                                                .*
                                                                  =
                                                                 .o
                                                                     >
                                                                     m
                                                                     x y
                                                                       o =-a
                                                                           .
                                                                  a .-sv y o
                                                                            e   s
                                                                            ma 0* e
                                                                                   . .
                                                                                    ok
                                                                                      y
                                                                                      .:
                                                                                        . pu
                                                                                        t,w
                                                                                           .tgx'--o.
                                                                                           .usu:a<=
                                                                                                    ,w:r
                                                                                                    a.
                                                                                                        m.y j
                                                                                                       .=.w xw
                                                                                                                                                      .
                                                                                                                                                     w:
                                                                                                                                                      o
                                                                                                                                                                                              .
   .                     s<*u
                         m  * >w                            <*='< w
                                                                  L-
                                                                   'R x
                                                                      - wo =o w:a
                                                                                q' =aux
                                                                                      u.w
                                                                                        w .a=. .
                                                                                           .   = a.
                                                                                                  *ax a
                                                                                                      =o e
                                                                                                         .4 a                                        x
                                                                                                                                                     =                             y
    .
             * Q
               a. ï o.ï.%: u
                    . û..
                        û.-o y :mob y.4.y .a+ o a.wag a                                                                                               a
                                                                                                                                                      w                            g
   ...z
   '  '
        w
        o-mm
        c .C
             e
               r
               u . -
                   N =>
                     g xw
                        .I
                        o xa
                           .
                           a j mœ ..
                                 'v
                                    = s s.s a z a 4 .
                                                    x-pms                                                                                            .
                                                                                                                                                     ae                            x.
   ?.'     .
                         * m ce
                            ..  u
                                aj                          : x-
                                                               .Y *:>'
                                                                    -R. .                                                              z
                                                                                                                                       - m
                                                                                                                                         l
                                                                                                                                         4,   ;
                                                                                                                                              e                                    .
                                                                                                                                                                                   eo
                        '>
                         x '
                           c *
                             v-
                        tao - u .
                                *.o
                                  <r                         .-
                                                              e   m
                                                              t >' . aa                                                                  m
                                                                                                                                         a a' z- .
                                                                                                                                                                                   d@              -
                                                                                                                                                                                                   -
       .
       '.
        '           .                                              ,u        t:                                                            ...k:y    11j                           1..,
  >. .
                    --
                    .
                    N         .                             ..<%
                                                                   $: .! I
                                                                         *
                                                                         .                                                                 1
                                                                                                                                           ojç
                                                                                                                                             e:
                                                                                                                                              ,)
                                                                                                                                               . *.,
                                                                                                                                                   !!8                             x




                                                                                                         3036
Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 118 of
                                      127




            C(
        Case
3121,17*4240402:18-cv-14244-JEM
              RECORDED IN THE RECORDS Document 69-3 Entered
                                            OFJEFFREY          on CLERK
                                                        R.SM ITH9 FLSD Docket 01/24/2019
                                                                        OF CIRCUI         Page
                                                                                           MA N119
                                                                                 T COURT INI       of f,
                                                                                               RIVER   'O Fl.
BK: 3020 PG1 1165.5/2/21117 11):1* AM 1:DOCTAX PD Sfk7B 127




             Thislnstrum entPrepm'
                                 ed By and Return to:
             AlexanderL.Van Heyde,Esq.
             DEAN,M EAD,EGERTON BLOODNVORTH,
              CA POUANO & BOZARTH,P.A.
             PostOftlceBox 2346
             Orlando,Florida32802-2346
             (407)841-1200


             Parcelldentifcation N o.:                 32401800046000000030.0


                                                                     TRU STEE'S DEED

                           THIS TRUSTEE'S DEED ismadethe l3th day ot-l-ebruarys2017,by GINA
             RALL,notindividually,butsolely as the successortrustee underthe provisionsofan m lrecorded
             trustagreem entknow n asthe J.RAYM ON D STUA RT REVO CABLE TR UST,dated Jmluary 2,
             1990,asmayhavebeenamendedfrom timetotime(lhereinaherretkrredtoasthe'''
                                                                                  1-rust'%),
             whose postoffice address is c/o CarrRiggs& Ingram ,215 Baytree Drive,Sklite 1,M elboulme,
             Florida 32940 (hereinaierreferredto astheççGrantor''l,to CATHERINE S.RYAN,am arricd
             wom an,w hose postoffice addrcss is 101South Catalina Coul't,Vero Beaeh,Florida 32963, and
             D EBORA I''
                       IA .STUA RT a single w om an,whose postoft-  ice address is 11352 South East21ltb
             Lane.Apt.#46,Kent,W ashington98031,astcnantsincommon,cach asto an undividedfifty
             percent(50%)interestintheTnlst'sright,titleandinterestinandtothePropcrty(asdefincd
             hereinbelow)(hereinaftercollectivelyreferredtoastheKtGrantee').
                              (Wllerevertlsedhereintlm ttrlns**Gralltorl*andi'Gr;Ilsttlt''inclkltlea1ltheparlitstotllisillstrtlmetltandtbeheirsv
                          legl!lreprestntatîvesaudassfgn:ofindividullls.andthcsuccessorsandagsignxortlustees.corporationsml4padnorwlïip.s,)

                                                                        lT         14'
                                                                                     ,S S E T 14:

                            ThatGrantor,lbrandin considcration ofthesum ofTen Dollars($10.00)and
            othervaluable consideration,the receiptand sufficiency ofwhich ishereby acknowledgeds
            hereby r ants,bargains,sells,aliens,rem ises,releases,conveysand confirm sunto Grantee,:)11olN
            Grantor's right,title and interestin and to thatcertain realproperty situate,lying and being in
            lndianRiverCounty,Florida(hereinafterreferredtoastheETropc14y''),andbeingmore
            particularly described asfollow s:
                            Lot30,SEAFOREST COURT,accordingto theplatthereof
                            reoorded in PlatBook 11,Page 97,public tecordsoflndimàRiver
                            County,Florida.

                         'I-OGETI'IER with a1)ofthe tenements,hemditamentsand appurtenancesthereto
            belongingorin anywiseappertaining.
                            TO HA VE AN D TO HO LD the sam e in fee sim ple forcver.

                                                                                     1
            01625675.v1
BK: 3020Case 2:18-cv-14244-JEM
         PG: 1166              Document 69-3 Entered on FLSD Docket 01/24/2019 Page 120 of
                                              127




                             Tllisconveyanceissubjcctto taxcsaccruing subscquentto Dccembcr31,20I6.
            and to easmuents,l'estrictionssagreements,conditions,lim itations,reservationsandm attms of
            rccord.ifany.butthisreference to theforegoingshallnotoperatc to reimposethcsalne.
                           A Certiilcatc ofTl-ustis being recorded in the Public Records ofIndian River
            County,Florida,contenlporancously w ith the execution,delivery,and recordation ofthis
            instntm entin orderto tvidence thc authority ofthe succcssortrtlstee ofthc Trust,and othcr
            lnatters.allasmorepal-ticularly setforth therein.
                             The scrivenerofthis illstrunlenthas notexanzined titlc to the Property,has
            utilized legaldescriptionsprovided by Grantor,and hasrelied upolltherepreselltationsol-
            GrantorthatGrantoris thc holdcrc)1:title to the Property. Accordingly,the scrivcnerdisclaim s
            any liability orresponsibility whichm ayrestlltfronlthefailureofGrantortohold such titleil' l
            thel'nl%nllelmrfpre&elltetl.
                       THIS D EED W A S PREPA RED W ITHOU T A REV IEW OR EX A M IN A TION
            OF THE TITLE T(3 THE ABOVE DESCRIBED PROPERTY AN D NO OPIN IONS OR
            REPRESRN TATION S A RE BEm G M A DE E1'l
                                                   'l'
                                                     IER EXPRESSLY OR IM PLIED LY BY
            GINA 14.RALL OR CARR RIGGS& INGRAM,LLC OR DAVID M.PRESNICK,ESQUIRF.
           O R D A V ID M .PRESN IC K.P.A .

                                               N OTE TO RECXIRDER

                       THIS TRUSTEE'S D EED IS BEJN G EXEC UTED TO TRAN SFER REA L
           PROPERTY FIt(')M TRUSTEE O F THE TRUST TO A BEN EFICIA RY O F THE TRUST
           PURSU AN T TO THE TRU STEE'S POW ER O F APPORTIO N M ENT. ACCORD IN GLY .
           TH IS INSTRUM EN T IS EXEM PT FROM TH E IM POSITION ()F DOCU M ENTA RY STAM P
           TAXES PURSUANT TO RULE 12B-4.013(28)(F)OF THE FLORIDA ADM INISTRATIVE
           CO DE.



                               Isignaturec:/4/notal.
                                                   yJc/tp/w/cf/gwzzez?/onfollowingpage.
                                                                                      l




           (-)1(,25675.:+l
        Case
BK: 3t121    2:18-cv-14244-JEM
        )PG: 1167              Document 69-3 Entered on FLSD Docket 01/24/2019 Page 121 of
                                              127




                                IN W ITNESS W HER EO F.G rantorhascxecuted nnd delivercd thisinstrum ent
                  and hasintended thisinstrum entto be and becom e effectiv? as ofthe day and ycarfirstabove
                  w ritten.

                  Signed.sealed and dclivered                                              'CGRAN TO R'*
                  in the presence of:
          '

                                           G                                                                -.           ,
                          -                j
                                           ''
                                                                '           --                    Q
                                                                                                  ...
                                                                                                                     ,
                                                                                                                     ')
                              ,   tt...(a<
                                  -
                                           ,,       . ..,   /-
                                                            ay   w.                                     .   ,
                                                                                                            u.tqku /k'
                                                                                                            '
                                                                                                                     :6î-1.1 Qx.
                                                                                                                               -tcA t/.-
                  PnntNalne-
                           .                        . Lt Kt J - C-4e.
                                                                    t-,t5Af
                                                                    -
                                                                        .
                                                                                 -         G IN A A LL,as the sacccssortrtlstee ofthe
                     #'*
                     /.                                                                    J.RA YM ON D STU ART R EVOCAB LE
                  d ' -w .        ,''
                                              .).,
                                                     .


              '
                         ;.gtv. .,J
                                  -
                                    /. -.
                                      ..
                                        vt:
                                          a
                                          c.(.- .                                          TRUST.datcd zanum'y 2,199()
          ,.'
                  j.
                   l1.l
                      -n( an'
                            le. XK6.
                                   I'z,
                                      J/7O.y..
                                             y.
                                              j, %
                                                 D
                                                 j,
                                                  ..
                                                   -
                                                   >
                                                   a.
                                                    j
                                                    ..
                                                     g.
                                                      yv
                                                       j((

                  STATE O F FLO RID A
                  COU NTY O F BR EV A RD
                                                                                                                                  v*Lj..
                                                                                                                                  .

                                  Theforegoinginstnlmcntwasacknowledgedbeforemetllis /'J dayot-Fcbl-
                                                                                                   uarys 20 17,
                  by G INA R ALL,as the succcssor tm stee ofthe.
                                                               T.RA YM ON D S'
                                                                             FUART R EV OCA BLE
                  TRUST.dated January2,I990. Saidperson (clleck one):(p ispersonallykllownton'le.       .

                  g Jprodtlccdadriver'sliccnse(issuedby:     1stateOftheUnitedStatcswithinthe lastfivc(5)                                  .


                  Yel41-slflsidclltificlltion,Or( 1ProduçedOtheritlelltitlclltion,lo wit.' d(h-.- -, '                       -.


                                                                                         x.                      z'..'       .
                                                                                              .


                         1v
                        %x
                      1..
                      r
                           *
                           é
                           %'
                         : l
                            1
                            ''
                             /'e
                               .
                               e,
                                e DE:ORAHk.pEt-l
                               v:               !àM
                                w Cemmbe fd# FF0 5
                                                                                      /tzt./,
                                                                                            .z.
                                                                                              ,.
                                                                                               :..
                                                                                                 ps,yh(
                                                                                                      z-..
                                                                                                         ;
                                                                                                         ,.
                                                                                                          )
                                                                                                          ..
                                                                                                           c.(
                                                                                                             ,-g
                                                                                                               to.,,.
                                                                                                                    yk..
                                                                                                                       ,
                      m- 1      z
                               ,J Epires(Mtckf8,ï 1?                                 PrintNanlc:I..
                                                                                                  Y--
                                                                                                    6J/E:
                                                                                                        ,
                                                                                                        t/)L-. --r-//W%/;)
                        eW.
                         s    s%* B:r
                                    **M NwF*'-'---'- ***'
                                                        *f9                          N otary PublicsState ofFlorida




                                                                                       3
              O 1625675.v1
312017141Case
         /240392:18-cv-14244-JEM   Document
               RECORDED IN TIIE RECORDS     69-3 Entered
                                        OF JEFFREY        on CLERK
                                                   R.SM ITH. FLSD Docket 01/24/2019
                                                                   OF CIRCUI         Page
                                                                                       AN 122
                                                                            T COURT INPI      of CO Fl
                                                                                          RIVER       .
BK: 3020 PG: l162.5/2/2017 10208AM                 127




            ThisInstrunw ntPrepared By
            and to be Rcturned to:
            A lexanderL.VR Heyde.Esquirc
            DEAN,M EAD,EGERTON,Bl,OODW OR1'll,
               CAPOUANO & BOZARTH,P.A.
            PostOë ceBox 2346
            Orlando,Florida32802-2346
            (407)841-1200



                                                    CERTIFICATE OF TRUST

                          BIT OIU9M 11',thelmdersigned authority,personally appearedGINA ItALt,(the
            ttAflianf'lwhocertifiesasfollows:
                                  l.     Am antisovertheagcofeighteen(18)years,isaresidentoftheStateof
            Florida,and ispersonally fam iliarw ith the facts statcd hcrein.
                      2.    A m antis the successortrustec ofthe .
                                                                 1.R AY M OND STIJA R-I'
            REVO CABLE TRIJST,dated January 2,1990.as the sam e m ay have been am ended from tim e
            to time(the$çTrust'').
                           3.      Aë antsin hercapaoityasthe successortrusteeofthe Trust,executed and
            delivered thatcertain Trustee'sDecd to Catherine S.Ryan andDeborahA.Stuart,which
            instrumenthasbeen orwillberecordedin thePublicReeordsoflndian lkiverCounty, Florida,
            conveying a11ofthe Trust's interestin and to thatcertain parcelofrealproperty m ore particularly
            described asfollows(the ttproperty''):
                                  Lot 30, SEAFOREST CO URT. according to 1he plat thereof
                                  recoxded in Plat Book 11sPage 97vpublic xecords ofIndian River
                                  County,Florida.
                          4.      The Trustw as executed on January 2,1990.and has atalltim essince
           rem ained active and is in existence.
                         5.    J.Raym ond Stuarq assettlorofthc Trus-t,executed and ereated the Trust
           as oflanuary 2,1990,wherein he appointed him selfand Pnm tla B.Stuartas the co-trustees of
           the Trust.

                                  6.    J.RaymondStuartdiedonJanuary18,1998,asevidencedbythat
           certiticateofdeath which hasbeenorwillberecorded in the Public RecordsofIndlan River
           CountysFlorida,atwhich pointPamela B.Stuartand LewisL. Sm ith becnmetheco-trusteesof
           the Trust.

                                  7.    Lew isL.Sm ith resigned msa co-trustee ofthe Truston April1,2000.


           (J1625708.vl-1/16/17
       Case
BK: 3020     2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 123 of
         PG: 1163
                                              127




                            8.     Subsequentto there.
                                                     signation ofLcw isL.Smith,Pamela B.Stuartfailcö
            to appointan independentco-tl-ustee,which wasrcquiredpursuantto thctcrmsoftheTnlst. as
            rcfcrcnced in tlxeOrdcron FinalPlan ofDistributiondescribed in Paragraph 11hcl-cinbelow. As
            such-PamclaB.Stuarteffeclivelysel-vcd asthesoletrustccoftheT'   rustffom April1,2000
            through M al-ch 5.20 l4.

                          9.      On oraboutM arch 5.2014,PamelaB.Stuartresignedastlw tl-ustecorthç
            Trust. Subseqtlcntly,Aftsantwasappointcd asthesuccessortrustccoi'theTrust,asevidencedby
            and pursuantto thatccrtainA greed O rderon Plaintiffs'M otion forInlm ediatc Rem ovalof.
            Trustee,fo' rRefund ofAl1Attonzeys'Feesand CostsPaidfrom theTrusts,and forApprovalto
            Record NoticeofLisPendensfiled in CaseNo.31-20l3-C.A-001523 intheC.ircuitCotll4oftlle
            N ineteenth JudicialCirctlit,in and forIndian River County.Florida,a copy ofwhich isrecorded
            in O fiicialRccordsBook 2985.Pagc 96 l,Public Recordsoflndian RiverCounty,Florida.
                           10. TheTrustprovidcs thatthetnlstee shallhavc fullpow erand authority to
            protect,consclwc,lnortgage,sell,and othel-wise l'
                                                            nanage,disposc ofand dea!with thc Property.
                           11. (3!1orabotltOctober21,2016,a1lol-Pam ela B.Sttlart'sright,title and
           interestin and to thePropertywastransferredto thcTnlst,asevidenced by andpursuantto that
           certain Ordert'
                         m FinalPlal,ofDistlibutionfiled in CascNo.3l-2013-CA-00l523 in theCircuit
           Cotu-toftheNineteenthJtldicialCircuit.in and forIndian RiverCounty.Florida,acopy of-which
           isrecordcd in OffscialRecords Book 2985.Page 933.Public Rccords oflndian RivcrCrotllltys
           Florida,and consrm ed by tbatcertain O rderon DcfendantPam ela StuartgsM otion forStay
           Pending A ppealfiled in Casc No.31-20 13-CA-0()1523 in the CircuitCourtofthe N incteenlll
           JudicialCircuit,in and forIndian RivcrCounty,Floritla,acopy ofwhich isrecorded in Official
           Rccords Book 2985,Page 964,Public R ccords ofIndian R iverCounty,Florida.
                                  12.   The Truslis irrevocablc.
                                        Tbe identity and atldressoftl4e mln'entand only t'
                                                                                         rustee serving is:

                                                      G'IN A R ALL
                                                      o/o Cal'rRiggs & lngram
                                                      2 l5 Baytrec D rive,Suite #1
                                                      M elbottnle,Florida32940
                            l4. A ffiantcel-tises thatthe Trustiscurrently in existcllcc and hasnotbccln
           reveked,n'  lodified,oram endcd in anym annerthatwould causeallyreprescntationscontained in
           this Certificate ofTl-ustto be incorrect.
                         15. ThisCcrtificate ofTrttstisbeing cxecuted and recordcd inorderto give
           lloticcoftheprovisionsoftheTy-ustevidencing theexistenccoftheTrustand thcappointmentof
           thesucccssortrustee.and thereby obviatctheneed to recordthcelltireTrtIst,
                        16. This Certificate ofTrusthasbeen executod purstlantto applicablc
           provisionsofsection 736.1017,Florida Statutes.




           O I625708.vl-1/I6.
                            /17
        Case
BK: 34420 PG: 12:18-cv-14244-JEM
                164              Document 69-3 Entered on FLSD Docket 01/24/2019 Page 124 of
                                                127




                        l7. A m antdcclaresthatshc has exam ined this Cku-tificate 01--11-:1stand to tlle
            bestofherknow ledge and btliefitis tnle.con-ectand cotnplete.
                                                                                                                              '
                                                                                                                          .        .               .

                                                                                                                        ' Jk
                                                                                                                           .' J'J
                                                                                                                              ..
                                                                                                                                 'y
                                                                                                                                .V                          .           ...
                                                                                                                                                                          ..   -   .         -   ... . .
                                                                                                          GINA R                   L1.A'
                                                                                                                                       ff.iant




            STATE OF FLO RIDA
            COUNTY OF BREVARD


                            Sworn to andstlbscribmd beforcme this /.3?.
                                                                      -
                                                                      :
                                                                      #day ofFebnlary2017
                                                                                           , by G I
                                                                                                  NA
            RALL.Said person (check one)DGre personally kllowntom e.D produced driver'sliccnses
            (isstled by astateofthe Unitcd Stateswitllinthe lastfive(5)yearslasidcntilscation,orQ
            produçcd otheridentificatiolasto w it:                                                                        -        /1/JX..-                               --.-.Aftsantsdidtakc
            an oath.'
                                              '
                        *'
                         .       q...3...                                                                                                              '
                        4# %.7
                             ,i
                              .
                              :$t.'
                                  .b;j'
                                      * .f*a/
                                            .I
                                             r
                                             ..
                                              c'
                                              fJt
                                                D
                                                '.I
                                                  .NAM
                                                     . L.PELFI
                                                             AM                                                -.                      r                            .
                         ).
                        à.J
                          !...
                              ....px a
                                 Jr
                                  -j
                                      .x.
                                    )..
                                        .
                                       :.'i k-ûlllml
                                                   ssjon/FF063595                                            ?.:t
                                                                                                               ;.(','/ v.
                                                                                                                    .
                                                                                                                        .. ..

                                                                                                                        '
                                                                                                                        .tc'.
                                                                                                                            n
                                                                                                                            <l'  -(.
                                                                                                                              )tto                 .
                                                                                                                                                           t/;.
                                                                                                                                                            .-,
                                                                                                                                                              )t
                                                                                                                                                              .  (,j-
                                                                                                                                                               ...  .- )7-.
                                                                                                                                                                     /zz  ).4t-,
                             k-je..'
                                   .ê  .,ri p.y j                                                                   .                          .
                           Kl
                            '? r
                             .e . r ,',
                                      .
                                      t
                                      e. vs .jp .yc
                                                  .x
                                                   sup
                                                     -
                                                     lrtrljar8,2gj7                                                                                    .        .
                        .     %..'I..r  r1..t*
                                             .A
                                              <.'
                                                z j!a-.t.elxv'
                        1smqpz*xxv*k'.
                        *
                                         w-bv.--..
                                     'a*we        :..>a:u.KmNk:.
                                                                    a..
                                                               ...... o.
                                                                       ...r.=
                                                                            x.
                                                                             ftx.
                                                                                j.
                                                                                 s;s#vr,xx..Iœ.x:.p
                                                                                                  '
                                                                                                  .(
                                                                                                   ')j:   I
                                                                                                          E'1-i,-1t
                                                                                                                  '7
                                                                                                                   1.
                                                                                                                    k1'
                                                                                                                      1,k
                                                                                                                        1-1
                                                                                                                          -1(
                                                                                                                            L
                                                                                                                            t: ,d
                                                                                                                                q--
                                                                                                                                  )t'-'
                                                                                                                                      k
                                                                                                                                      /
                                                                                                                                      .
                                                                                                                                      f
                                                                                                                                      -'
                                                                                                                                       ;
                                                                                                                                       tr
                                                                                                                                        .'
                                                                                                                                         2
                                                                                                                                         3'
                                                                                                                                         $.
                                                                                                                                          -t
                                                                                                                                           -;
                                                                                                                                           ..23') dtr
                                                                                                                                                    -.k:-tr:r/'
                                                                                                                                                              -'
                                                                                                                                                               -1613
                                                                                                                                                                   '/'
                                                                                                                                                                     -3'
                                                                                                                                                                       /?
                     (NOTARYSTA P)                                                                        N otary Public - State ofr*lorida
                                                                                                          f>aOmmiSS1
                                                                                                                   .
                                                                                                                    O11NO                   .
                                                                                                                                           ..- .                          /-
                                                                                                                                                                           .''
                                                                                                                                                                             /v
                                                                                                                                                                              ..
                                                                                                                                                                               '
                                                                                                                                                                               -
                                                                                                                                                                               .-
                                                                                                                                                                               i
                                                                                                                                                                               -
                                                                                                                                                                                ).r--
                                                                                                                                                                                    J.
                                                                                                                                                                                     ;2
                                                                                                                                                                                      .
                                                                                                                                                                                      JN--
                                                                                                                                                                                      -c t'
                                                                                                                                                                                          '
                                                                                                                                                                                          j'
                                                                                                                                                                                           j-'
                                                                                                                                                                                           .
                                                                                                          M y com m ission Expircs:                                        -           tt-
                                                                                                                                                                                         )'-.ej
                                                                                                                                                                                              b.-z01.1




           01625708.vl-1/l&?l7
     Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 125 of
 1/8/2019                              Landm a127
                                              rkW eb Offi
                                                        cialRecordsSearch

   3120180+ 341RECORDED IN THE RECORDS OF JEFFREY R.SM ITH,CLERK OF CIRCUIT COURT INDIAN RIVER CO FL
   BK: 3087 PG: 1171,1/24/2018 12:13 PM D DOCTAX PD $1,925.00




                    n isInstrumentPre- dBy and Refurnto:
                    AlexanderL.vanHeyde,Esq.
                    DEAN ,M EAD,EGERTON ,BLX DW ORTH,
                     CAPOUANO & Bozu 'ril,P.A.
                    Pox Om ceBox 2346
                    orlando.Florida32802-2346
                    (407)% 1-12œ


                   ParcelldentiGcation No.:         3240180                    30.0


                                                            OUITCLM M DEED
                                   TIIISQUITCLM M                               -   A
                                                          DEED ismadetheé!-dayofJanue :2018,byDEBORAH
                   A.STUART,whosem stoë ce addressisP.O.Box 59382,Renton,W ashmgton 98058,
                   (hereino erreferredtoastheRGmntor''),toCATHERM S.RYAN,whosem stoë ceaddress
                   is101SouthCatalinaCo< VeY Beack Florida32963(heminslerreferredtoasthe
                   RGrvjeF&j
                                    (-     * e *- -            *e Y       *-    2I& e   eYs'
                                                                                           - -- e * <

                                                           W IT N E S SE T H'
                                                                            .
                                   n atGrantor,forandinconsid- tionofthesum ofTenDollars($10.00)and
                   othervaluableconsideration,the receiptand sum ciency ofwhich ishc byacknowledged,
                   hereby grants,bargsinR,sells,aliens.x mises,releases.conveysandconGrmK* t0 f'    vrsntee, allof
                   Grantor'sright titleand interestinand to thatcertain rm'tlprom o situate,lying and * 1. in
                   IndianRiverCounty,Florida(hereinnfermferredtoastheçtprolxwrty''l,andG ingmore
                   pm 'cularly descriV asfollows:
                                   Lot30sSEAFOREST COIJRT,accordingto the platthev f
                                   v oe ed in PlatBx k 11,Page97.public v ordsoflndian River
                                   County,Florida.
                                   TOGETIIER witha1lofthetenemenl,hee tamentsandappurtenancestherdo
                   belongingorinanywiseap-           ''g.
                                   TO H AVE AND TO HOLD thesamein feesimple forever.

                                   n isconveyanceissubjed totaxesaccngngsubxquenttoDeceme 31,2017,
                   and to Iu- ments.mstricions.agreementssconditions,limitations.a rvationsand mnttersof
                   record,if= y,buttbisRferenceto the foregoing shallnotom rateto reimposetheume.




                                                                      1



ho ://oé.indiangiver.
                    ofg/R are /index?Memec.blue&o ction=R archcriteKaName&qui
                                                                            cksearchselK tione                       1/3
     Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 126 of
 1/8/2019                              Landma127
                                             rkWebOffici
                                                       alRecordsSearch
   BK: 3087 PG: 1172




                                 Grantorcertititsthatontlledate ofexecuuons delivery and recordation ofthis
                  instnlmentf'
                             vrnntordx snotM ideum nanym i onoftheProm o oranyprom rtyconuguous
                  thexto. n e Pm m rty isnottheconstitutionalhomeh
                                                                 - d ofGrantor.
                                 n e scrivenerofthisinstnxmenthasnotexnmined utleto theProlx'rty, has
                  utilia d legaldescriptionsprovided by Co ntor,and hasrelieduBm thexpresentationsof
                  fH ntortu tGx toristheholderoftitletotbePNm > .AccoMingly,thexrivenerdisclsimn
                 any liability orresm nsibility wM ch mayresultfx m thefailure ofCzrantorto hold suchtitlein
                 themannerrepresente .


                                   fsi
                                     gnatveJ> notaryacknowledgementonfollowing- gel        .




                                                               2




ht*:
   //oK.i
        ndianei
              ver.orWseare/index?teme=vblue&Kction=searchcri
                                                           teKaName&qui
                                                                      G searchseledionr#                       2/3
     Case 2:18-cv-14244-JEM Document 69-3 Entered on FLSD Docket 01/24/2019 Page 127 of
 1/8/2019                              Landma127
                                             rkW eb Offici
                                                         alRecordsSearch
    BK; 3087PG: 1173




                                  IN W ITNESS W HEREOF,Grantorhasexecuted anddelivered thisinstrtunent
                    and hasintendedthisinstnlment* beand V omeeFectiveasoftheday and yearGrstabove
                    written.
                    Signed,sealed and delivered                                                                GGRANTOR''
                    in thepresenceo '
                                   *
                         .




                     rintNam .                     '                      N                                      Bo>    A s'ruu 'r

                             (. --œ -                               ...                   .......... .
                    PrintName:No ..A s.n


                    STATE OF Ctpr:o A
                   COUNTY 0F w . n :nv/?'u :*.                            .



                             n e foregoingine nmentwasacknowledged l foremethisz e day ofJanuary, 2018,
                   byDEBORAH A.STUART.Saidmrson(checkone):( )ismv nallyknowntome,
                   Iv )producedadriver'slicense(issuedbyastateoftheUnited Stateswithinthelastfive(5)
                   years)asidentification,or( Jproducedotheridentification,towit:              .

                                ss.I)11'*Ive
                               ,.%dk h!# '$a
                                           %#..pe.v...        jjjyjyjtgjjjj(.
                                                                            y.;r                           '
                             J.
                              '.                 'h't!. NouryNblic-stateofpi%da                             tName:         n ==. c'.% l4x.
                             l
                             !.*.                   *1    Cemmis en    g G;    Tc17.
                                                                                   34
                             %.
                              x*q
                                  p-tllr1nk..%%
                                                   e/. Mytbmm.f     xiresJuI9.2921                       Notary Public,Stateof /2Iov:5,
                                   -........* ikle:iqsthqx'uç/Ahllta7fsllpl:tary41;$?4.




http'
    ,//oKxindian-rivera
                      org/K are /index?Meme=-blue&section=searchcriteKaName&qui
                                                                              ckseaohsesc tione                                              3/3
